Exhibit 10.1

 

  

 

galleria north tower i

 

 



 





 

OFFICE LEASE AGREEMENT

Between

FSP GALLERIA NORTH LIMITED PARTNERSHIP,

a Texas limited partnership

as

Landlord

and

 

EMCARE, INC.,

a Delaware Corporation

as

Tenant

Premises:

 

Galleria North Tower I

13737 Noel Road

Dallas, Texas 75240



 





  

 

BASIC LEASE INFORMATION

Effective Date: March 15, 2012 Tenant: EmCare, Inc.   a Delaware corporation
Tenant's Address:   Before the Commencement   Date: 1717 Main Street, 52nd Floor
  Dallas, TX 75201   Attention: Pamela Overstreet     Contact: Telephone: 
Pamela Overstreet   (214) 712-2000     After the Commencement   Date: 13737 Noel
Road, 15th Floor   Dallas, TX 75240   Attention: Pamela Overstreet     In case
with a mandatory   Copy to: Tenant   6200 S. Syracuse Way, Suite 200   Greenwood
Village, CO 80111   Attention: Legal Department     Guarantor: Emergency Medical
Services Corporation,   a Delaware corporation Guarantor's Address: 6200 S.
Syracuse Way, Suite 200   Greenwood Village, CO 80111   Attention:  General
Counsel     Contact: Telephone:  Craig Wilson   (303) 495-1254 Landlord: FSP
Galleria North Limited Partnership, a Texas limited partnership   Landlord's
Address: Franklin Street Properties   401 Edgewater Place   Suite 200  
Wakefield, Massachusetts 01880-6210     Contact: John Donahue   781-557-1300

 

1   

 

 

 

Premises: The Premises will total approximately 82,972 square feet of "Rentable
Area" (as defined below) in two (2) phases, the first being Suites 1500 and 1600
("Phase I"), composed of all of the 15th and the 16th floors consisting of
approximately 45,440 square feet of Rentable Area of the office building (the
"Building") located at 13737 Noel Road, City of Dallas, Dallas County, Texas
("Land") commencing on the "Phase I Commencement Date" (as defined below);
provided, however, on the "Phase II Commencement Date" (as defined below), the
Premises shall be expanded to include Suite 1400 composed of all of the 14th
floor of the Building consisting of approximately 24,907 square feet of Rentable
Area and approximately 12,625 square feet of Rentable Area on the 13th floor for
a subtotal of approximately 37,532 square feet of Rentable Area of the Building
("Phase II"). The Premises and Phases I and II are outlined on the plan attached
to the Lease as Exhibit "B". Term: 138 months, as to Phase I, commencing on
August 1, 2012 (the "Phase I Commencement Date") and ending at 5:00 p.m. on the
last day of the 138th calendar month following the Phase I Commencement Date,
and as to Phase II commencing on January 1, 2014, and ending at 5:00 p.m. on the
last day of the 121st calendar month following the Phase II Commencement Date,
which, in each case shall be January 31, 2024 (the "Expiration Date"), subject
in each case to adjustment, extension and earlier termination as provided in the
Lease. Renewal Option(s): Two periods of five (5) years each

 

Base Rental:

Phase I Base Rental

Lease Months

Annual Base

Rental Rate

Per RSF

Annual Base Rental Monthly
Installment   1 thru 29 $19.50   $73,840.00 + Electricity 30 thru 39 free rent
period   $0.00 + Electricity 40 thru 47 $19.50   $73,840.00 + Electricity 48
thru 77 $21.50   $81,413.33 + Electricity 78 thru 107 $23.50   $88,986.67 +
Electricity 108 thru 138 $25.50   $96,560.00 + Electricity

 

2 

 

 



Phase II Base Rental

Lease Months

Annual Base

Rental Rate

Per RSF

Annual Base Rental Monthly
Installment   1 thru 12 $19.50   $60,989.50 + Electricity 13 thru 18 free rent
period   $0.00 + Electricity 19 thru 30 $19.50   $60,989.50 + Electricity 31
thru 60 $21.50   $67,244.83 + Electricity 61 thru 90 $23.50   $73,500.17 +
Electricity 91 thru 121 $25.50   $79,755.50 + Electricity

 

Security Deposit: $1,000,000.00 "Letter of Credit" (as defined below). Rent:
Base Rental, the amounts to be paid by Tenant pursuant to Section 6 of this
Lease, the amounts to be paid by Tenant pursuant to the Tenant Improvements
Agreement (if any), and all other sums of money becoming due and payable to
Landlord under this Lease Improvement Allowance: $36.00 per square foot of
Rentable Area. Permitted Use: General business office purposes and such other
lawful purposes consistent with uses of office space in Comparable Buildings
which shall include, without limitation, administrative, coffee stations and/or
bars and/or lunch rooms or kitchenettes for employee and guests (but not the
general public), conference and/or meeting facilities, data processing, employee
training, information technology, computer and telecommunications facilities,
storage space, support (including without limitation copy, mail, supply and word
processing) facilities, and other legally permitted uses associated with the
foregoing. Tenant's   Share: 11.973% until the Phase II Commencement Date and
21.862% from and after the Phase II Commencement Date, which is based upon the
proportion which the Rentable Area of the Premises (both Phase I and Phase II)
bears to the Rentable Area of the Building. Base Year: Phase I, August 1, 2012
thru July 31, 2013   Phase II, calendar year 2014 Initial Liability   Insurance
Amount: $5,000,000.00 Brokers: Jones Lang LaSalle, for Tenant and Cassidy
Turley, for Landlord Right of First Refusal: Ongoing right of first refusal for
all space on 13th floor not included in Phase II as more particularly described
in "Exhibit "H". Right to Reduce Size    of Premises: As of December 31, 2020,
Tenant will have the right to reduce the size of the Premises by the amount of
Rentable Area on the lowest floor of the Building that constitutes a portion of
the Premises as more particularly described in "Exhibit "I".

 

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.



3 

 

 



TABLE OF CONTENTS

 

    Page No.       1. Definitions 3 2. Lease Grant 8 3. Lease Term; Acceptance
of Premises 8 4. Use 8 5. Payment of Rent 9 6. Electricity; Basic Operating
Costs; Taxes 9 7. Late Payments; Dishonored Checks 16 8. Security Deposit 17 9.
Services to be Furnished by Landlord 17 10. Graphics; Signage 19 11.
Telecommunications 20 12. Repair and Maintenance by Landlord 21 13. Maintenance
by Tenant 22 14. Repairs by Tenant 22 15. Alterations, Additions, Improvements
23 16. Laws and Regulations; Green/LEED Programs; Disability Laws; Building
Rules and Regulations 24 17. Entry by Landlord 27 18. Assignment and Subletting
27 19. Mechanic's Liens 29 20. Property Insurance 29 21. Liability Insurance 30
22. INDEMNITY 30 23. WAIVER OF SUBROGATION RIGHTS 31 24. Casualty Damage 31 25.
Condemnation 32 26. DAMAGES FROM CERTAIN CAUSES 32 27. Default by Tenant 33 28.
Default by Landlord 35 29. Quiet Enjoyment 35 30. Right to Relocate 35 31.
Holding Over 35 32. Rights Reserved to Landlord 36



33. Subordination to Mortgage; Estoppel Agreement 36 34. Intentionally Deleted
37 35. Attorney's Fees 37 36. No Implied Waiver 37 37. Independent Obligations
37 38. Recourse Limitation 37 39. Notices 37

 

4 

 



40. Severability 38 41. Recordation 38 42. Governing Law 38 43. Force Majeure 38
44. Time of Performance 38 45. Transfers by Landlord 38 46. Commissions 38 47.
Financial Statements 38 48. Tenant's Standing and Authority 39 49. Effect of
Delivery of This Lease 39 50. WAIVER OF WARRANTIES AND ACCEPTANCE OF CONDITION
39 51. Merger of Estates 39 52. Survival of Indemnities and Covenants 39 53.
Headings 39 54. Entire Agreement; Amendments 39 55. Exhibits 40 56. Joint and
Several Liability 40 57. Multiple Counterparts 40 58. Mail 40 59. Guaranty 40
60. OFAC and Anti-Money Laundering Compliance Certifications 40 61. Conference
Center and Fitness Center 41 62. Delicatessen 41

 

    EXHIBIT "A" PROPERTY DESCRIPTION EXHIBIT "B" FLOOR PLAN EXHIBIT "C" RULES
AND REGULATIONS EXHIBIT "D" TENANT IMPROVEMENTS AGREEMENT EXHIBIT "E" PARKING
AGREEMENT EXHIBIT "F" FORM OF CONFIDENTIALITY AGREEMENT EXHIBIT "G" RENEWAL
OPTION EXHIBIT "H" RIGHT OF FIRST REFUSAL/RIGHT OF FIRST OFFER EXHIBIT "I" RIGHT
TO REDUCE SIZE OF PREMISES EXHIBIT "J" FORM OF LEASE GUARANTY EXHIBIT "K" LETTER
OF CREDIT REQUIREMENTS EXHIBIT "L" JANITORIAL SPECIFICATIONS EXHIBIT "M"
COMMISSION AGREEMENT WITH TENANT'S BROKER

 

5 

 

 

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT ("Lease") is executed effective as of March 15, 2012
(the "Effective Date"), between FSP GALLERIA NORTH LIMITED PARTNERSHIP, a Texas
limited partnership ("Landlord"), and EmCare, Inc., a Delaware corporation
("Tenant").

W I T N E S S E T H:

1.     Definitions. Capitalized terms used in this Lease and not defined
elsewhere in this Lease, the foregoing Basic Lease Information or in the
Exhibits (A through K) attached hereto and incorporated herein by reference have
the meanings given them below:

"After Hours HVAC Rate" means $50 per hour per floor of the Premises, subject to
change based on Landlord's then current costs (as such costs may change from
time to time) for electricity; it being agreed that such rate covers only
Landlord's actual costs of providing such afterhours HVAC services (including,
without limitation, the cost of electricity, depreciation of HVAC systems,
related service and maintenance) with no mark-up by Landlord for profit on such
costs.

"Alterations" shall have the meaning given such term in Section 15(a) hereto.

"Base Rental" means the "Base Rental" set forth in the Basic Lease Terms.

"Basic Operating Costs" shall have the meaning given to such term in
Section 6(e) hereto.

"Broker" shall mean the broker(s) identified in the Basic Lease Information.

"Building" means the office building located upon the Property consisting of
approximately 379,518 square feet of Rentable Area. The address of the Building
is 13737 Noel Road, Dallas, Texas 75240.

"Building Standard" means the level of service or type of equipment standard in
the Building or the type, brand and/or quality of materials Landlord reasonably
designates from time to time to be the minimum type, brand or quality to be used
in the Building or the exclusive type, grade or quality of material to be used
in the Building, which as to the type, quality and/or level of services to be
provided to the Building by Landlord shall be comparable to those normally
provided by Comparable Buildings taken as an average of the whole and not
individually; provided however, Building Standard does not apply to building
design, structure, parking or amenities.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of the State, or are in
fact closed in, the State.

"Claims" means any and all liabilities, obligations, damages, claims, suits,
losses, causes of action, lien, judgments and expenses (including court costs,
attorneys fees and costs of investigation) of any kind, nature or description.

"Common Areas" means all areas, spaces, facilities and equipment (whether or not
located within the Building) made available by Landlord for the common and joint
use of Landlord, Tenant and others designated by Landlord using or occupying
space in the Building, including, but not limited to, tunnels, loading docks,
walkways, sidewalks and driveways necessary for access to the Building, Parking
Areas, Building lobbies (including those on floors with one tenant), fitness
center, conference center, atriums, landscaped areas, public corridors, public
rest rooms, Building stairs, elevators open to the public, service elevators
(provided that such service elevators shall be available only for tenants of the
Building and others reasonably designated by Landlord), drinking fountains,
equipment rooms, risers and any such other areas and facilities, if any, as are
designated by Landlord from time to time as Common Areas, including, but not
limited to, any such areas so reasonably designated by Landlord on a
single-tenant floor of the Building.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 3

 



"Comparable Buildings" means International Plaza III (14241 Dallas Parkway,
Dallas, TX); One Lincoln Centre ( 5400 LBJ Freeway, Dallas, TX); Two Lincoln
Centre (5420 LBJ Freeway, Dallas, TX); Three Lincoln Centre (5430 LBJ Freeway,
Dallas, TX); Three Galleria (13155 Noel Drive, Dallas, TX); Galleria Three
(Galleria Road and Inwood, Dallas, TX); Galleria North Tower II (13727 Noel
Road, Dallas, TX); Colonnade I (15301 N. Dallas Parkway, Addison, TX); Colonnade
II (15305 N. Dallas Parkway, Addison, TX); and Colonnade III (15305 N. Dallas
Parkway, Addison, TX).

"Complex" means the Property, the Building and the Parking Areas.

"Default Rate" means the lesser of (1) the rate of fifteen percent (15%) per
annum, and (2) the maximum rate of interest then permissible for a commercial
loan to Tenant in the State.

"Disability Laws" shall have the meaning given such term in Section 15(a)
hereto.

"Dispute" shall have the meaning given such term in Section 6(g) hereto.

"Event of Default" shall have the meaning given such term in Section 27(a)
hereto.

"Force Majeure" means acts of God; strikes; lockouts; labor troubles; inability
to procure materials; acts of war; terrorist actions; inclement weather;
governmental laws or regulations; casualty; orders or directives of any
legislative, administrative, or judicial body or any governmental department;
inability to obtain any licenses, permissions or authorities (despite
commercially reasonable pursuit of such licenses, permissions or authorities);
and other similar or dissimilar causes beyond the reasonable control of the
party whose act or obligation is at issue; provided, however, that the foregoing
shall not excuse or delay any monetary obligation of either party under this
Lease.

"Guarantor" means Emergency Medical Services Corporation, a Delaware
corporation, the parent company of Tenant.

"Guaranty" means the Guaranty of Lease executed by Guarantor in the form
attached hereto as Exhibit "J".

"Hazardous Materials" means any of the following, in any amount: (a) any
petroleum or petroleum product, asbestos in any form, urea formaldehyde and
polychlorinated biphenyls; (b) any radioactive substance; (c) any toxic,
infectious, reactive, corrosive, ignitable or flammable chemical or chemical
compound; and (d) any chemicals, materials or substances, whether solid, liquid
or gas, defined as or included in the definitions of hazardous substances,
hazardous wastes, hazardous materials, extremely hazardous wastes, restricted
hazardous wastes, toxic substances, toxic pollutants, solid waste, or words of
similar import in any federal, state or local Law now existing or existing on or
after the Effective Date as the same may be interpreted by government offices
and agencies, other than normal and customary general office and cleaning
supplies in normal and customary amounts based on the size of the office, used
and stored in accordance with the manufacturer's requirements and in all cases
in accordance with Hazardous Materials Laws.

"Hazardous Materials Laws" means any federal, state or local statutes, laws,
ordinances or regulations now existing or existing after the Effective Date that
control, classify, regulate, list or define Hazardous Materials.

"Landlord Related Party" means any officer, director, partner, employee, member,
agent or contractor of Landlord.

"Landlord's Mortgagee" shall have the meaning given such term in Section 33(a)
hereto.

"Landlord's Notice Address" shall mean the address of Landlord set forth on the
signature page of this Lease.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 4

 

"Laws" means any law, regulation, rule, order, statute or ordinance of any
governmental or private entity in effect on or after the Effective Date and
applicable to the Complex or the use or occupancy of the Complex, including,
without limitation, Hazardous Materials Laws, Rules and Regulations and
Permitted Encumbrances.

"Lease Term" means the period commencing on the Phase I Commencement Date and
terminating on the Expiration Date (as defined in the Basic Lease Information).

"Lease Year" means a period of twelve (12) consecutive calendar months with
respect to each subsequent Lease Year. The first Lease Year shall begin on the
1st day of the month following the Commencement Date unless the Commencement
Date occurs on the 1st day of a month, in which event the first Lease Year shall
begin on the Commencement Date.

"Letter of Credit" means a letter of credit in the face amount of $1,000,000.00
having Landlord or any successor in title to the Property as beneficiary and
otherwise conforming to the requirements of Exhibit "K" attached hereto.

"Market Area" means Dallas North Tollway submarket area.

"Miscellaneous Power" shall have the meaning given such term in Section 9(a) (6)
hereto.

"Mortgage" shall have the meaning given such term in Section 33(a) hereto.

"Non-Structural Alterations" shall have the meaning given such term in Section
15(a) hereto.

"Normal Business Holidays" means New Year's Day, Memorial Day, July 4th
(Independence Day), Labor Day, Thanksgiving and Christmas Day and any other day
which shall be recognized by office tenants generally (excluding federal or
state banking institutions) as a national holiday on which employees are not
required to work.

"Normal Business Hours" for the Building means 7:00 a.m. to 6:00 p.m. on Monday
through Friday, and 8:00 a.m. to 1:00 p.m. on Saturday, exclusive of Normal
Business Holidays.

"OFAC" shall have the meaning given such term in Section 60 hereto.

"Parking Areas" means those areas located (i) upon the Property currently
designated by Landlord to be parking areas, including the Underground Parking,
and (ii) available for parking by the owner and tenants of the Building in the
Parking Garage.

"Parking Garage" means the multi-level parking garage attached to the Property,
the ownership and use of which is shared with the Related Projects as more
particularly set forth in the REA.

"Permitted Encumbrances" means all current and future easements, declarations,
encumbrances, covenants, conditions, reservations, restrictions and other
matters of record affecting title to the Complex; provided, however, Landlord
will not cause any matter that would otherwise constitute a Permitted
Encumbrance to be filed of record after the date of this Lease without Tenant's
prior written consent if such matter would have a material adverse effect on any
of Tenant's rights or benefits under this Lease other than a Mortgage (as
defined in Section 33(a) below) that is in compliance with the requirements of
Section 33 below.

"Permitted Transfer" shall have the meaning given such term in Section 18(a) of
this Lease.

"Phase" means either Phase I or Phase II.

"Phase I Base Amount" means (i) as to Basic Operating Costs, the actual Basic
Operating Costs for Phase I for the Phase I Base Year, and (ii) as to Taxes, the
actual Taxes for Phase I for the Phase I Base Year.

"Phase I Base Year" means August 1, 2012 thru July 31, 2013.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 5

 

"Phase I Commencement Date" means August 1, 2012.

"Phase I Share" means the proportion which the Rentable Area of Phase I bears to
the Rentable Area of the Building. The Phase I Share shall be 11.973%.

"Phase II Base Amount" means (i) as to Basic Operating Costs, the actual Basic
Operating Costs for Phase II for the Phase II Base Year, and (ii) as to Taxes,
the actual Taxes for Phase II for the Phase II Base Year.

"Phase II Base Year" means calendar year 2014.

"Phase II Commencement Date" means January 1, 2014.

"Phase II Share" means the proportion which the Rentable Area of Phase II bears
to the Rentable Area of the Building. The Phase II Share shall be 9.889%.

"Premises" means the suites of offices on the 15th and 16th floors of the
Building that constitute Phase I outlined on the floor plan attached to this
Lease as Exhibit "B" and incorporated herein by reference, consisting of
approximately 45,440 square feet of Rentable Area, and in addition thereto, from
and after the Phase II Commencement Date, the suite of offices on the 14th and
13th floors of the Building that constitute Phase II outlined on the floor plan
attached to this Lease as Exhibit "B" and incorporated herein by reference,
consisting of approximately 37,532 square feet of Rentable Area for a total of
82,972 square feet of Rentable Area.

"Primary Lease" shall have the meaning given such term in Section 33(a) of this
Lease.

"Property" means the land described in Exhibit "A" attached hereto and
incorporated herein by reference.

"Provider" shall have the meaning given to such term in Section 11(a) of this
Lease.

"REA" means a certain Amended and Restated Construction, Operation and
Reciprocal Easement Agreement for Galleria North dated September 27, 2004 that
encumbers the Property and the Related Projects.

"Related Projects" means the real property and improvements situated on the
Tower II Tract (as defined in the REA) and the Hotel/Condo Tract (as defined in
the REA).

"Rent" means, collectively, the Base Rental, the amounts to be paid by Tenant
pursuant to Section 6 of this Lease, the amounts to be paid by Tenant pursuant
to the Tenant Improvements Agreement (if any), and all other sums of money
becoming due and payable to Landlord under this Lease.

"Rentable Area" means rentable area calculated in accordance with BOMA ANSI
Z65.1-1996 modified to take into account certain amenities offered to all
tenants of the Building. All references to "RSF" mean the square feet of
Rentable Area.

"Rentable Area of the Building" means (and is hereby deemed to be) 379,518
square feet of Rentable Area irrespective of whether the same should be more or
less as a result of variations from the later re-measurement.

"Rentable Area of the Premises" means (and is hereby deemed to be) 82,972 square
feet of Rentable Area, irrespective of whether the same should be more or less
as a result of variations resulting from later re-measurement or actual
construction and completion of the Premises for occupancy.

"Review Fee" shall have the meaning given such term in Section 18(a) of this
Lease.

"Rules and Regulations" means the rules and regulations for the Complex set
forth on Exhibit "C" attached of this Lease and incorporated herein by
reference, and the rules and regulations for the Parking Areas set forth in
Section 5 of Exhibit "E", and any rules and regulations that may be reasonably
adopted or altered by Landlord in accordance with Section 28 of Exhibit "C".

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 6

 

"Security Deposit" means a security deposit securing Tenant's obligations under
this Lease evidenced by the Letter of Credit, to be delivered by Tenant to
Landlord on or contemporaneously with Tenant's delivery to Landlord of an
executed copy of this Lease, and governed by Section 8, below.

"Service Areas" means those areas, spaces, facilities and equipment serving the
Building (whether or not located within the Building), but to which Tenant and
other occupants of the Building will not have access, except with Landlord's
prior written consent, including, but not limited to, service elevators,
mechanical, telephone, electrical, janitorial and similar rooms, horizontal and
vertical risers, conduits and conduit pathways, and air and water refrigeration
equipment.

"State" means the State of Texas.

"Substitute Tenant" shall have the meaning given such term in Section 27(f) of
this Lease.

"Taxes" means all taxes, assessments and governmental charges, whether federal,
state, county or municipal, and whether they be by taxing districts or
authorities presently taxing the Complex or by others, subsequently created or
otherwise and any other taxes, association dues and assessments attributable to
the Complex or its operation, including the so called "Margin Tax" assessed
against Landlord based on revenues from the operation of the Complex and the
costs of Landlord's ad valorem tax consultant, excluding, however, federal and
state income taxes, franchise taxes, inheritance, estate, gift, corporation, net
profits or any similar tax for which Landlord becomes liable and/or which may be
imposed upon or assessed against Landlord.

"Taxing Authority" means any authority having the direct or indirect power to
tax, including but not limited to, (a) any city, county, state or federal
entity, (b) any school, agricultural, lighting, drainage or other improvement or
special assessment district, (c) any governmental agency, or (d) any private
entity having the authority to assess the Property under any of the Permitted
Encumbrances.

"Tenant Improvements" means those improvements to the Premises which Tenant
elects to construct or have constructed in the Premises in accordance with the
Tenant Improvements Agreement.

"Tenant Improvements Agreement" means an agreement between Tenant and Landlord
for construction of improvements within the Premises attached as Exhibit "D" of
the Lease and incorporated herein by reference.

"Tenant's Notice Address" shall mean the addresses of Tenant set forth in the
Basic Lease Information above.

 

"Tenant Related Party" means any officer, director, partner, employee, agent or
contractor of Tenant.

"Tenant's Share" means (i) the Phase I Share until the Phase II Commencement
Date and (ii) the sum of the Phase I Share and the Phase II Share from and after
the Phase II Commencement Date; provided, however, if the Rentable Area of the
Premises is increased or decreased pursuant to this Agreement, Tenant's Share
shall likewise be adjusted to equal to the proportion which the Rentable Area of
the Premises bears to the Rentable Area of the Building.

"Tenant's Share of Basic Operating Costs" means the sum of (i) Phase I Share of
the amount, if any, by which the Basic Operating Costs for Phase I during any
12-month period ending on the anniversary date of the Phase I Base Year exceed
the Phase I Base Amount for Basic Operating Costs, plus (ii) from and after the
Phase II Commencement Date, Phase II Share of the amount, if any, by which the
Basic Operating Costs for Phase II during any 12-month period ending on the
anniversary date of the Phase II Base Year exceed the Phase II Base Amount for
Basic Operating Costs.

"Tenant's Share of Taxes" means the sum of (i) Phase I Share of the amount, if
any, by which the Taxes for Phase I during any 12-month period ending on the
anniversary date of the Phase I Base Year exceed the Phase I Base Amount for
Taxes, plus (ii) from and after the Phase II Commencement Date, Phase II Share
of the amount, if any, by which the Taxes for Phase II during any 12-month
period ending on the anniversary date of the Phase II Base Year exceed the Phase
II Base Amount for Taxes.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 7

 



"Transfer" shall have the meaning given such term in Section 18(a) hereto.

"Underground Parking Area" means the parking areas underneath the Building.

2.     Lease Grant. Upon the terms of this Lease, Landlord leases to Tenant, and
Tenant leases from Landlord, the Premises and the non-exclusive right to use the
Common Areas, subject to all of the terms and conditions of this Lease
(including the Rules and Regulations). Tenant acknowledges that it has been
afforded access to and the right to inspect the condition of the Premises and
accepts both Phase I and Phase II in their current "as is" condition without any
further obligation on Landlord to perform any work, refurbishment or improvement
to the Premises other than Landlord's obligation with respect to the
construction of the 13th Floor Corridor (as defined and more particularly
described in Section 3(a) below). In addition, Tenant is hereby granted a
nonexclusive right of access during the term of this Lease, at no cost to
Tenant, to the service elevators, horizontal and vertical risers, conduits and
pathways to provide communication and other services necessary for the conduct
of Tenant's business, in common with others designated by Landlord, subject to
the terms and conditions of this Lease, including, without limitation, the Rules
and Regulations provided, however, (i) the Building, Common Areas, Service
Corridors and Service Areas will at all times be under the exclusive control,
management and operation of the Landlord, and (ii) Tenant's access to and use of
the service elevators. risers, conduits and pathways shall be coordinated by
Landlord to take into consideration the rights of other tenants and occupants to
use and access such areas.

3.     Lease Term; Acceptance of Premises.

(a)      This Lease shall continue in force during a period beginning on the
Effective Date of this Lease (though the Lease Term shall not commence and no
Rent shall accrue until the Phase I Commencement Date) and ending on the
expiration of the Lease Term, unless this Lease is terminated early (pursuant to
a right to so terminate specifically set forth in this Lease) or extended to a
later date pursuant to any other term or provision hereof. Upon the mutual
execution and delivery of this Lease, the payment of the first month's Base Rent
as set forth below, and the delivery from Tenant to Landlord of the Security
Deposit and evidence of insurance as set forth below, Landlord shall provide
Tenant with access to Phase I for the design and construction of the Phase
Improvements for Phase I. In addition at anytime, upon at least five days
advance notice to Landlord, Landlord shall provide Tenant with access to Phase
II for the design and construction of the Tenant Improvements for Phase II.
Landlord acknowledges that prior to the Phase II Commencement Date Landlord
shall be responsible, at its sole cost and expense (and not from the Improvement
Allowance) for designing and constructing or causing to be designed and
constructed a public, multi-tenant corridor on the thirteenth (13th) floor of
the Building with the finished side to the public corridor (such 13th floor
corridor is sometimes referred to herein as the "13th Floor Corridor") in
accordance with applicable Laws. The Tenant side of the 13th Floor Corridor will
only be finished to exposed metal studs and will be completed as part of the
Tenant Improvements for Phase II. Landlord may elect to have the Contractor (as
defined in the Tenant Improvements Agreement) selected to perform the Tenant
Improvements for Phase II construct the 13th Floor Corridor contemporaneously
the construction of the Tenant Improvements for Phase II and, in such event,
Landlord shall be responsible for paying the Contractor directly for all costs
of constructing the 13th Floor Corridor.

(b)      Tenant acknowledges that it has had the opportunity to measure and
confirm the square footage of Rentable Area contained in the Premises and the
Building and by its execution of this Lease, waives any right to contest the
amount of Rentable Square Feet contained in either of the foregoing.

4.     Use. The Premises shall be used solely the Permitted Use as set for in
the Basic Lease Information above. If Tenant elects to use the Premises for any
Permitted Uses other than general business office uses included within the
definition of Permitted Uses, such Permitted Uses must comply with all
applicable Laws and shall not include any use that will require Landlord to make
any changes to the Building or the Complex, increase the cost or requirements of
any insurance for the Building or the Complex or otherwise impose any additional
burden or cost on Landlord. Tenant shall (i) lock the doors to the Premises and
take other reasonable steps to secure the Premises and the personal property of
all Tenant Related Parties and any of Tenant's transferees, contractors or
licensees in the Common Areas and the Complex, from unlawful intrusion, theft,
fire and other hazards; (ii) keep and maintain in good working order all
security and safety devices installed in the Premises by or for the benefit of
Tenant (such as locks, smoke detectors and burglar alarms); and (iii) cooperate
with Landlord and other tenants in the Building on Building safety matters.
Tenant acknowledges that Landlord is not a guarantor of the security or safety
of Tenant, its employees and invitees or their property; and that such security
and safety matters are the responsibility of Tenant and the local law
enforcement authorities.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 8

 

 

5     Payment of Rent. Except as otherwise expressly provided in this Lease, the
Rent shall be due and payable to Landlord in advance in monthly installments on
the first (1st) day of each calendar month during the Lease Term, at Landlord's
address as provided on the signature page of this Lease or to such other person
or at such other address as Landlord may from time to time designate in writing.
Landlord may, at its option, bill Tenant for Rent, but no delay or failure by
Landlord in providing such a bill shall relieve Tenant from the obligation to
pay the Base Rental on the first (1st) day of each month as provided herein. All
payments shall be in the form of a check unless otherwise agreed by Landlord,
provided that payment by check shall not be deemed made if the check is not duly
honored with good funds. The Rent shall be paid without notice, demand,
abatement, deduction or offset, except as otherwise expressly provided in this
Lease. If the Lease Term commences on other than the first (1st) day of a
calendar month, then the Base Rental for such partial month shall be prorated
and paid at the rental rate applicable during the first full month of the Lease
Term. The Base Rental for the first full month of the Lease Term for which a
payment of rent is due being deposited with Landlord by Tenant contemporaneously
with the delivery by Tenant to Landlord of an executed copy of this Lease and
shall be applied to the payment of Base Rental by Landlord for the appropriate
periods without any further notice by Tenant. If the Lease Term ends at any time
other than the first day of a calendar year, the Tenant's Share of Basic
Operating Costs shall be prorated for such year according to the number of days
of the Lease Term in such year.

6     Electricity; Basic Operating Costs; Taxes.

(a)      Tenant shall pay to Landlord, without any offset or deduction, Tenant's
Share of the total, actual electricity costs charged to Landlord by the entity
supplying electricity to the Complex, including taxes ("Electricity Costs for
the Complex") incurred in the use, occupancy and operation of the Complex and
all related improvements and appurtenances, including, but not limited to,
electricity use for heating and air conditioning and perimeter lighting for the
Complex, net of all electricity that is separately submetered by Landlord then
paid by tenants in the Building or that is separately tracked and calculated by
Landlord's engineer and paid by tenants in the Building. Landlord will bill
Tenant for Tenant's electricity charges under this Section 6(a) monthly.
Landlord will bill Tenant for Tenant's electricity charges for the last full or
partial month of the Lease Term as soon as practicable after the termination or
expiration of this Lease. Tenant will pay its electricity charges with its next
following payment of Rent after receipt of each bill. Tenant's obligation to pay
the final bill and any other unpaid bills survives the termination or expiration
of this Lease. Notwithstanding anything set forth herein to the contrary,
Landlord, at its sole option, may elect to bill Tenant for Tenant's electricity
charges under this Section 6(a) in the same manner as Landlord bills Tenant for
Tenant's Share of Basic Operating Cost pursuant to and in accordance with the
terms and provisions of Section 6(b) below. If Landlord believes in the exercise
of its commercially reasonable judgment that Tenant will require, or is
consuming, special lighting or Miscellaneous Power (as defined in Section
9(a)(6) below) in excess of the "Building Electric Standard" (as defined in
Section 9 (f) below), Landlord will notify Tenant and provide Tenant with a list
of at least three independent electricity consultants to conduct an
investigation to determine with Tenant's use is in excess of the Building
Electricity Standard. Tenant shall select one of the consultants on list to
conduct such an investigation and deliver a summary of its investigation and
conclusions (the "Consumption Report") to Landlord and Tenant. If the
Consumption Report confirms that Tenant's electricity consumption is in excess
of Building Electricity Standard, Tenant will have the option to (i) cease the
activity or conduct or otherwise remove the condition causing such excess
electrical usage or (ii) install additional equipment, such as transformers,
risers, and supplemental air conditioning equipment, that such independent
investigation recommended (the "Additional Equipment") within sixty (60) days
after the deliver of the Consumption Report. If Tenant fails to so cease or
remove the condition or install the Additional Equipment, in each case, within
such 60-day period, Landlord may do so and Tenant shall reimburse Landlord for
the cost of Additional Equipment, (provided, however, that none of the foregoing
shall imply or be deemed to imply any obligation on the part of Landlord to
accommodate such excess use). Similarly, if the Consumption Report recommends
separate metering, Tenant will have the option to install such separate metering
within a reasonable period of time subject to a mutually agreed upon schedule.
If Tenant fails to so install such separate metering in a timely manner,
Landlord may do so and Tenant shall reimburse Landlord for the cost of such
separate metering. Based upon Landlord's review of the "Space Plan" and/or the
"Plans and Specifications" (as defined in the Tenant Improvement Agreement) and
a similar independent electrical engineering consultant's review and
recommendation that separate metering should be installed as part of the Tenant
Improvements, Landlord may require that Tenant install such separate metering to
all or a portion of the Premises, at the cost of Tenant (as part of the Tenant
Improvements and subject to application of the Improvement Allowance), and
require all charges for the utilities separately metered to the Premises to be
billed to and paid directly by Tenant. If the Premises are separately metered
and/or if the premises of other tenants in the building are separately metered,
Landlord will make a corresponding adjustment to Tenant's Share of Electricity
Costs for the Complex (so that Tenant's Share of Electricity Costs for the
Complex will include only Tenant's Share of the cost of electrical current for
the Common Areas and Service Areas of the Complex). If the Premises are not
separately metered, Landlord will allocate a portion of the Electricity Costs of
the Complex to the Premises based upon Premises share of the actual occupancy of
the Building and not based upon Tenant's Share.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 9

 

 (b)      Tenant shall pay to Landlord Tenant's Share of Basic Operating Costs;
it being understood that there are different Base Years for Phase I and II and
that Tenant's obligation to pay Tenant's Share of Basic Operation Expenses shall
commence on the first anniversary of the Commencement Date for Phase I as to
Phase I and the first anniversary of the Commencement Date for Phase II as to
Phase II. Prior to the commencement of each calendar year during the Lease Term
beginning with calendar year following the Phase I Base Year, Landlord may, at
its option, provide Tenant with a then current estimate in reasonable detail of
Basic Operating Costs for the upcoming calendar year for Phase I, and thereafter
Tenant shall pay, as additional rental, in monthly installments, the estimated
Tenant's Share of Basic Operating Costs for each Phase for the calendar year in
question. In addition, if Landlord reasonably determines that any component of
Operating Costs of the Complex has changed or is going to change prior to the
end of a calendar year, Landlord shall have the right to revise its estimate of
Operating Costs of the Complex in good faith to take into account such change
and Tenant shall pay such adjusted amount thereafter; provided, however,
Landlord agrees it will not revise the original estimate of Operating Costs of
the Complex more than two times in any calendar year. The failure of Landlord to
estimate Basic Operating Costs and bill Tenant on an annual basis shall in no
event relieve Tenant of its obligation to pay Tenant's Share of Basic Operating
Costs; it being understood that Landlord shall provide Tenant with a statement
in reasonable detail of the Phase I and Phase II Base Year Basic Operating Costs
and Tenant's Share of Basic Operating Costs, respectively, within a reasonable
period following such respective Base Years, and that Tenant's obligation to pay
for Tenant's Share of Basic Operating Costs pursuant to this Section 6 is
predicated on receiving a "Statement" (as defined below). If Tenant does not
receive a Statement estimating Tenant's Share of Basic Operating Costs for the
upcoming year, Tenant shall continue to pay estimated increases to such costs
based on the most recently received Statement until it receives the Statement
for the applicable calendar year. If Tenant does not receive a Statement prior
to the beginning of the calendar year to which such Statement applies, upon
receipt of the appropriate Statement Tenant shall pay the difference, if any,
between the amount previously paid based on the prior year's Statement and the
amount Tenant should have paid if it had timely received the Statement, on the
next date the next payment of Tenant's Share of Basic Operating Costs is due
under this paragraph (b). In the event the Building is not at least ninety-five
percent (95%) occupied during any year of the Lease Term (including the calendar
year in which the Lease Term commences), the Basic Operating Costs shall be
"grossed up" by increasing the variable components of janitorial services,
management fees and water costs included within Basic Operating Costs to the
amount which Landlord reasonably projects would have been incurred had the
Building been ninety-five percent (95%) occupied during such year, such amount
to be annualized for any partial year. Landlord agrees that in calculating
Tenant's Share of Basic Operating Costs, that portion of Basic Operating Costs
which are controllable by Landlord (specifically excluding, without limitation,
insurance premiums, security and costs of utilities) will not increase more than
six percent (6%) per year, compounded annually, over the amount of such
controllable Basic Operating Costs for the Phase I Base Year or the Phase II
Base Year, as applicable. Such cap is cumulative and the Tenant's Share of Basic
Operating Costs in excess of a year's cap may be carried forward to be absorbed
in the future. For example, if controllable Basic Operating Costs for Phase I
increase by 9% for the first twelve-month period following the Phase I Base
Year, 8% for the second twelve month period following the Phase I Base Year and
then 3% in the third year following the Phase I Base Year, Tenant's Share of the
annual increase in controllable Basic Operating Costs for Phase I will be capped
at 6% in the first and second twelve month periods and Tenant's Share of the
annual increase in controllable Basic Operating Costs for Phase I in the third
twelve month period will be equal to the lesser of (i) 6% or (ii) the sum of (A)
3% of the third twelve month period annual increase in controllable Basic
Operating Costs for Phase I and (B) the amount of the annual increase in
controllable Basic Operating Costs for Phase I in excess of 6% for each of the
first and second twelve month period periods (the "Carry Forward"). To the
extent 6% of the annual increase in Tenant's Share of controllable Basic
Operating Costs for Phase I for the third twelve month period is less than the
Carry Forward, the difference will be paid in future years when the annual
increase in Tenant's Share of controllable Basic Operating Costs for Phase I is
less than the 6% cap.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 10

 

(c)      Tenant shall pay to Landlord Tenant's Share of Taxes, it being
understood that there are different Base Years for Phase I and II and that
Tenant's obligation to pay Tenant's Share of Taxes shall commence on the first
anniversary of the Commencement Date for Phase I as to Phase I and the first
anniversary of the Commencement Date for Phase II as to Phase II. Prior to the
commencement of each calendar year during the Lease Term beginning with calendar
year following the Phase I Base Year, Landlord may, at its option, provide
Tenant with a then current estimate of Taxes for the upcoming calendar year for
Phase I, (ii) beginning with calendar year following the Phase II Base Year,
Landlord may, at its option, provide Tenant with a then current estimate of
Taxes for the upcoming calendar year for Phase II, and (iii) and in each case
thereafter Tenant shall pay, as additional rental, in monthly installments, the
estimated Tenant's Share of Taxes for each Phase for the calendar year in
question. The failure of Landlord to estimate Taxes and bill Tenant on an annual
basis shall in no event relieve Tenant of its obligation to pay Tenant's Share
of Taxes; it being understood that the Statement shall set forth in reasonable
detail the Phase I and Phase II Base Year Taxes and Tenant's Share of Taxes.
Tenant's obligation to pay for Tenant's Share of Taxes is predicated on
receiving the Statement. If Tenant does not receive the Statement for the
upcoming year, Tenant shall continue to pay estimated increases to such costs
based on the most recently received Statement until it receives the Statement
applicable to the calendar year. If Tenant does not receive a Statement prior to
the beginning of the calendar year to which such Statement applies, upon receipt
of the appropriate Statement Tenant shall pay the difference, if any, between
the amount previously paid based on the prior year's statement and the amount
Tenant should have paid if it had timely received the Statement, on the next
date the next payment of Tenant's Share of Taxes is due under this paragraph
(c). Landlord agrees that Taxes shall be based on annual assessments and shall
not be "grossed up. All Taxes (if the amount of Taxes payable for any calendar
year, including the amount of Taxes included in the respective Base Year) is
changed by final determination of legal proceedings, settlement, or otherwise,
such changed amount shall be the Taxes for such year.

 

(d)      Within 90 days after the end of the Base Year applicable to each of
Phase I and Phase II, Landlord shall furnish to Tenant a statement in reasonable
detail (the "Statement") of Basic Operating Expenses and Taxes for such Base
Year. On or before April 1 of each calendar year thereafter during Tenant's
occupancy (including the calendar year following the year in which the Lease
Term is terminated), or as soon thereafter as possible, Landlord shall furnish
to Tenant a Statement showing Tenant's Share of Basic Operating Costs and
Tenant's Share of Taxes for the prior year in excess of the applicable Base
Year. In the event of an underpayment by Tenant because of any difference
between the amount, if any, collected by Landlord from Tenant for the estimated
Tenant's Share of Basic Operating Costs and Tenant's Share of Taxes and the
actual amount of Tenant's Share of Taxes, such underpayment shall be paid to
Landlord within thirty (30) days after receipt by Tenant of an invoice therefor.
In the event of an overpayment by Tenant because of any difference between the
amount, if any, collected by Landlord from Tenant for the estimated Tenant's
Share of Basic Operating Costs and Tenant's Share of Taxes and the actual amount
of Tenant's Share of Taxes, and provided no Event of Default has occurred and is
continuing and there are no amounts owing and unpaid by Tenant to Landlord,
Landlord shall credit such overpayment against the amount of the estimated
Tenant's Share of Operating Costs and Tenant's Share of Taxes for the upcoming
calendar year. Any overpayment by Tenant during the last year of the then
existing term of this Lease shall be refunded by Landlord to Tenant within
thirty (30) days following the expiration of such term. The obligation to refund
underpayments and overpayments shall survive the expiration of this Lease.

(e)      "Basic Operating Costs" means all direct and, to the extent provided in
Section 6(e)(1), indirect costs and expenses incurred in each calendar year of
operating, maintaining, repairing, managing and, to the extent specifically
provided below, owning the Complex, including, without limitation, the
following:

(1)      Wages, salaries, benefits and other compensation of all employees up to
the level of a Building or Complex manager engaged in the direct operation and
maintenance of the Complex, employer's social security taxes, unemployment taxes
or insurance and any other taxes which may be levied on such wages, salaries and
other compensation, and the cost of medical, disability and life insurance and
pension or retirement benefits for such employees; provided, however, with
respect to employees engaged in the operation and maintenance of other buildings
owned by Landlord (or an affiliate of Landlord), other than the Complex, such
items shall be fairly apportioned among all such buildings;

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 11

 

(2)      Cost of leasing or purchasing all supplies, tools, equipment and
materials used in the operation, maintenance, repair and management of the
Complex;

(3)      Except to the extent the same are paid directly or separately by Tenant
(in which case the equivalent costs attributable to any other tenant shall be
excluded so that, for example, if Tenant pays separately for electricity used in
the Premises, there shall be excluded from Basic Operating Costs, the cost of
electricity furnished to all other tenants) to the applicable provider or to
Landlord, the cost of all utilities for the Complex (both interior and
exterior), including, without limitation, the cost of water and power,
electrical utilities, sewage, heating, lighting, air conditioning and
ventilation for the Complex;

(4)      Cost of all maintenance and service agreements for the Complex and
surrounding grounds, including, but not limited to, janitorial service, pest
control, security service and access control equipment, equipment leasing,
energy management system leasing, snow removal, landscape maintenance, alarm
service, window cleaning, metal finishing, trash collection and removal and
elevator maintenance, re-painting, re-striping, seal-coating, cleaning,
sweeping, patching and repairing parking areas and other paved surfaces serving
the Building;

(5)      Cost of all insurance relating to the Complex, including, but not
limited to, fire and extended coverage insurance, earthquake and flood
insurance, environmental insurance, rental interruption insurance and liability
insurance applicable to the Complex and Landlord's personal property used in
connection therewith, plus the cost of all deductible payments made by Landlord
in connection therewith (but only to the extent not already deducted as a Basic
Operating Cost);

(6)      Cost of repairs and general maintenance for the Complex (excluding such
repairs and general maintenance paid by insurance proceeds or by Tenant or other
third parties);

(7)      Costs of performing responsibilities allocable to Landlord's premises
and costs of contributions allocable to the common elements and operation of the
Complex, including costs, expenses and charges incurred by Landlord in
connection with public sidewalks, walkways, rights of way or other public
facilities, or any easements or other appurtenances to the Property;

(8)      Legal expenses incurred with respect to the Complex which relate
directly to the operation of the Complex and which benefit all of the tenants of
the Complex generally, such as legal proceedings to abate offensive activities
or uses or reduce property taxes (as set forth in Section 16(e) hereof), but
excluding legal fees and expenses related to (i) the collection of Rent, (ii)
the organization of the ownership of Landlord or its partners, (iii)
construction, sale or refinancing of the Property or (iv) any litigation
relating to the Property (items (i) through (iv) are collectively referred to as
"Excluded Legal Fees");

(9)      Fees for management services, whether provided by an independent
management company, by Landlord or by any affiliate of Landlord, but only to the
extent that the costs of such services do not exceed competitive costs for
comparable services in Comparable Buildings;

(10)      Expenses incurred in order to comply with any federal, state or
municipal law, code or ordinance, or regulation which was not promulgated, or
which was promulgated but not in effect or applicable to the Complex, as of the
Effective Date of this Lease;

(11)      Amortization of the cost of installation of capital investment items
which (A) Landlord reasonably believes will either (i) reduce (or avoid
increases in) Basic Operating Costs, or (ii) promote safety, (B) may be required
in order to comply with any federal, state or municipal law, code or ordinance,
or regulation which was not promulgated, or which was promulgated but was not in
effect or applicable to the Complex, as of the Effective Date of this Lease, or
(C) may be required to cause the Building or the Complex to comply with or be
certified under any so-called green/LEED program(s) undertaken or maintained by
Landlord. All costs of such capital investment items shall be amortized,
together with an amount equal to interest at ten percent (10%) per annum, with
the amortization schedule being determined in accordance with generally accepted
accounting principles, consistently applied (hereafter "GAAP") and in no event
shall the amortization period be less than three years or extend beyond the
remaining useful life of the Building;

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 12

 

(12)      The share of "Parking Deck Expenses" (as defined in the REA), "Loading
Dock Expenses" (as defined in the REA), "Tower II Skybridge Expenses" (as
defined in the REA) and "Access Tract Expenses" (as defined in the REA) that are
allocable to the Property under the REA;

(13)       such other costs, expenses and charges as may ordinarily be incurred
in connection with managing, maintaining, repairing and operating an office
building project similar to the Complex; and

(14)      All costs of maintaining the certification of the Building or Complex
under any so-called green/LEED program(s) undertaken or maintained by Landlord,
including, without limitation all costs related to the management and reporting
in connection thereto.

(f)      Notwithstanding anything to the contrary in this Lease, Basic Operating
Costs shall not include any expenses or costs for the following items:

(1)      Except as provided in Section 6(e)(11), costs that under GAAP are
required to be classified as capital expenditures, and related amortization
thereof;

(2)      Except as provided in Section 6(e) (11), depreciation or amortization
of the Building or its contents or components;

(3)      Expenses for the preparation of space (including tenant finish out
costs) or other similar type work which Landlord performs for any tenant or
prospective tenant of the Building;

(4)      Expenses incurred in leasing or obtaining new tenants or retaining
existing tenants, including, but not limited to, marketing costs and leasing
commissions;

(5)      Except as provided in Section 6(e) (8), legal expenses;

(6)      Taxes;

(7)      Interest, amortization legal expenses or other costs associated with
any mortgage, loan or refinancing of the Complex;

(8)      Any ground rent incurred for the Complex;

(9)      The cost of any item or service which Tenant separately reimburses
Landlord or pays to third parties, or that Landlord provides selectively to one
or more tenants of the Building, other than Tenant, whether or not Landlord is
reimbursed by such other tenant(s);

(10)      Accounting fees not related to the Property and Excluded Legal Fees;

(11)      Any interest or penalty incurred due to the late payment of any Basic
Operating Costs so long as Tenant is not in arrears in the payment of Tenant's
Share of Basic Operating Costs;

(12)      The cost of correcting significant and latent defects in the
construction of the Building or the Common Areas; however, repairs resulting
from ordinary wear and tear shall not be deemed to be defects;

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 13

 

 

(13)      Except as otherwise provided in this Lease, any costs of complying
with any laws applicable to the Complex that are in effect on the date of this
Lease but this subparagraph (13) shall not apply to changes in such laws or new
laws that become effective after the date of this Lease;

(14)      The cost of correcting any applicable building or fire code
violation(s) or violations of any other applicable laws relating to the Building
or land on which the Building is located, or the cost of any penalty or fine
incurred for non-compliance with the same;

(15)      Any costs incurred to test, survey, cleanup, or bring the Property
into compliance with any environmental laws;

(16)      Any personal property taxes of the Landlord for equipment or items not
used directly in the operation or maintenance of the Building;

(17)      Expenditures for travel, charitable contributions, and political
donations;

(18)      Rentals and other related expenses, if any, incurred in leasing
capital items;

(19)      Any costs or expenses in excess of $5,000 in any calendar year for
sculpture, paintings, or other works of art, including, costs incurred with
respect to the purchase, ownership, leasing, repair, and/or maintenance of such
works of art;

(20)      Contributions to operating expense reserves;

(21)      The cost of overtime or other expense to Landlord in performing work
expressly provided in this Lease to be borne at Landlord's expense;

(22)      All expenses directly resulting from the negligence or willful
misconduct of the Landlord, its agents, servants or other employees;

(23)      All bad debt loss, rent loss, or reserve for bad debt or rent loss;

(24)      Any costs for which and to the extent Landlord is reimbursed by others
or has the right to reimbursement from others including, without limitation,
insurance proceeds that are received or would have been received but for the
failure to maintain insurance required hereunder;

(25)      Expenses for repairs or other work caused by fire, windstorm, casualty
or any other insurable occurrence subject to commercially reasonable insurance
deductibles;

(26)       Expenses incurred for any necessary repair or replacement of any item
in the Complex to the extent reimbursed to Landlord under warranty;

(27)      Any costs incurred to test, survey, cleanup, contain, abate, remove or
otherwise remedy Hazardous Materials from the Building, including any Claims or
future Claims asserted against Landlord in connection with the same; and

(28)      Any personal property taxes relating to Landlord's equipment, property
or items not used directly in the operation and/or maintenance of the Building
and/or Complex.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 14

 



(g)      If there exists any dispute as to the calculation of Basic Operating
Costs for a Base Year or Tenant's Share of Basic Operating Costs (a "Dispute")
set forth in a Statement, the events, errors, acts or omissions giving rise to
the Dispute shall not constitute a breach or default by Landlord nor shall
Landlord be liable to Tenant, except as specifically provided below. In the
event Tenant believes there is or may be a Dispute, Tenant shall so notify
Landlord in writing within seventy-five (75) days after receipt of the
Statement. Such notice shall specify the items in Dispute. Notwithstanding the
existence of a Dispute, Tenant shall timely pay the amount in dispute as and
when required under this Lease, provided such payment shall be without prejudice
to Tenant's position. Upon receipt of such payment, Landlord shall thereafter
provide Tenant with such supplementary information regarding the items in
Dispute as may be reasonably requested by Tenant in an effort to resolve such
Dispute; provided, however, that Landlord shall not be required to provide any
supplementary information to Tenant unless all sums shown to be due by Tenant on
the Statement are paid in full. If Landlord and Tenant are unable to resolve
such Dispute, such Dispute shall be referred to a mutually satisfactory third
party certified public accountant for final resolution, subject to the audit
rights of Tenant contained in Section 6(h). The cost of such certified public
accountant shall be paid by the party found to be least accurate (in terms of
dollars in dispute). If a Dispute is resolved in favor of Tenant, Landlord
shall, within thirty (30) days thereafter, refund any overpayment to Tenant,
together with interest from the time of such overpayment at ten percent (10%)
per annum. The determination of such certified public accountant shall be final
and binding, subject to the audit rights of Tenant contained in Section 6(h),
and final settlement shall be made within thirty (30) days after receipt of such
accountant's decision. If Tenant fails to dispute the calculation of Basic
Operating Costs for a Base Year or Tenant's Share of Basic Operating Costs in
any Statement in accordance with the procedures and within the time periods
specified in this Section 6(g), or request an audit of the Basic Operating Costs
in accordance with the procedures and within the time periods specified in
Section 6(h), the Statement shall be considered final and binding for the
calendar year in question.

(h)      Tenant, at Tenant's expense, shall have the right, no more frequently
than once per calendar year, following thirty (30) days' prior written notice
(such written notice to be given within seventy-five (75) days following
Tenant's receipt of Landlord's Statement delivered in accordance with
Section 6(b)) to Landlord, to audit Landlord's books and records relating to
Basic Operating Costs for the immediately preceding calendar year only; provided
that such audit must be concluded within sixty (60) days after Landlord's
receipt of Tenant's written notice exercising its audit right hereunder; and
provided further that the conduct of such audit must not unreasonably interfere
with Landlord's business. Without limitation upon the foregoing, Tenant's right
to audit Landlord's books and records shall be subject to the following
conditions:

(1)      Except with respect to Basic Operating Costs for a Base Year, no audit
shall be allowed unless Basic Operating Costs for the calendar year in question
have increased by more than six percent (6%) over Basic Operating Costs for the
immediately preceding calendar year (notwithstanding that Landlord may be
precluded from passing all such increases through to Tenant pursuant to Section
6 (b) hereof);

(2)      Such audit shall be conducted during Normal Business Hours and at the
location where Landlord maintains its books and records;

(3)      Tenant shall deliver to Landlord a copy of the results of such audit
within five (5) days after its receipt by Tenant;

(4)      No audit shall be permitted if an Event of Default by Tenant has
occurred and is continuing under this Lease, including any failure by Tenant to
pay an amount in Dispute;

(5)      Tenant shall reimburse Landlord within ten (10) days following written
demand for the cost of all copies requested by Tenant's auditor;

(6)      Such audit must be conducted by an independent, nationally-recognized
accounting firm or a local accounting firm reasonably acceptable to Landlord
that is not being compensated by Tenant on a contingency fee basis and which has
agreed with Landlord in writing to keep the results of such audit confidential
by executing and delivering to Landlord a confidentiality agreement in the form
of Exhibit "F" attached to this Lease, such confidentiality agreement to also be
signed and delivered to Landlord by Tenant;

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 15

 

(7)      No subtenant shall have the right to audit;

(8)      If, for any calendar year, an assignee of Tenant (as permitted by this
Lease) has audited or given notice of an audit, Tenant will be prohibited from
auditing such calendar year, unless in the case of an audit having been noticed
but not yet performed by such assignee, the assignee withdraws its audit notice,
and, similarly, if Tenant has audited such calendar year or given such notice,
the foregoing restrictions of this Section 6(h)(8) will apply to the assignee's
right to audit; and

(9)      Any assignee's audit right will be limited to the period after the
effective date of the assignment.

Unless Landlord in good faith disputes the results of such audit, an appropriate
adjustment shall be made between Landlord and Tenant to reflect (A) with respect
to the calculation of Basic Operating Costs for a Base Year, the correct amount
for such Base Year, and (B) as to any subsequent period, any overpayment or
underpayment of Tenant's Share of Basic Operating Costs within thirty (30) days
after delivery of such audit to Landlord. In the event of an overpayment by
Tenant, within thirty (30) days following the delivery of such audit, Landlord
shall, if no Event of Default exists hereunder, make a cash payment to Tenant in
the amount of such overpayment, or, if an Event of Default exists hereunder,
credit such overpayment against delinquent Rent and make a cash payment to
Tenant for the balance. In the event Landlord in good faith disputes the results
of any such audit, the parties shall in good faith attempt to resolve any
disputed items. If Landlord and Tenant are able to resolve such dispute, final
settlement shall be made within thirty (30) days after resolution of the
dispute. If the parties are unable to resolve any such dispute, any sum on which
there is no longer dispute shall be paid and any remaining disputed items shall
be referred to a mutually satisfactory third party certified public accountant
for final resolution. The cost of such certified public accountant shall be paid
by the party found to be least accurate (in terms of dollars in dispute). The
determination of such certified public accountant shall be final and binding and
final settlement shall be made within thirty (30) days after receipt of such
accountant's decision. Promptly upon the undisputed determination of the results
of such audit or the resolution of a disputed audit, the parties shall execute a
memorandum indicating acknowledgment of such determination or resolution, as the
case may be. Notwithstanding anything to the contrary contained in this Lease,
Tenant may assert a Dispute and/or request an audit in accordance with Sections
6 (g) and (h), respectively, separately or contemporaneously and, neither the
asserting of a Dispute under Section 6 (g) nor the requesting of an audit under
Section 6 (h) shall preclude or waive Tenant's right to take the other action
provided the same occurs within the time frame prescribed in such sections for
such respective actions.

(i)      Landlord and Tenant are knowledgeable and experienced in commercial
transactions and agree that the provisions of this Lease for determining
charges, amounts and rent payable by Tenant (including without limitation,
payments Tenant's Share of Electricity for the Complex, Tenant's Share of Basic
Operating Costs and Tenant's Share of Taxes) are commercially reasonable and
valid even though such methods may not state a precise mathematical formula for
determining such charges. ACCORDINGLY, TENANT VOLUNTARILY AND KNOWINGLY WAIVES
ALL RIGHTS AND BENEFITS OF TENANT UNDER SECTION 93.012 OF THE TEXAS PROPERTY
CODE, AS AMENDED FROM TIME TO TIME.

7.     Late Payments; Dishonored Checks.

(a)      In the event any installment of Rent is not received within five (5)
days after the date due (without in any way implying Landlord's consent to such
late payment), Tenant, to the extent permitted by law, agrees to pay, in
addition to said installment of Rent, a late payment charge equal to five
percent (5%) of the installment of Rent due, it being understood that said late
payment charge shall be for the purpose of reimbursing Landlord for the
additional costs and expenses which Landlord presently expects to incur in
connection with the handling and processing of late payments. Notwithstanding
the foregoing, the late payment charge shall increase to ten percent (10%) of
the installment of Rent due if Tenant becomes responsible for a late payment
charge more than twice during any consecutive twelve (12) month period. Such
charge shall revert to five percent (5%) after Tenant has paid Rent for
twelve (12) consecutive months without incurring a late charge. In the event of
any such late payment(s) by Tenant, the additional costs and expenses so
resulting to Landlord will be difficult to ascertain precisely and the foregoing
charge constitutes a reasonable and good faith estimate by the parties of the
extent of such additional costs and expenses. Acceptance of such late charge by
Landlord shall in no event constitute a waiver of Tenant's default with respect
to such overdue amount, nor prevent Landlord from exercising any other rights or
remedies granted hereunder unless such default is otherwise cured within the
time period provided in this Lease.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 16

 

(b)      In addition to the late payment charge contained in Section 7(a), all
Rent, if not paid within thirty (30) days of the date due, shall, at the option
of Landlord, and to the extent permitted by law, bear interest from the date due
until paid at the Default Rate.

(c)      If any check is tendered by Tenant and not duly honored with good
funds, Tenant shall, in addition to any other remedies available to Landlord
under this Lease, pay Landlord a "NSF" fee of $25.00.

(d)      Notwithstanding anything to the contrary contained in the foregoing,
Landlord agrees not to assess Tenant a late payment charge nor any interest for
the first late payment on any calendar year.

8.     Security Deposit. The Letter of Credit evidencing the Security Deposit
shall be deposited with Landlord by Tenant contemporaneously with the delivery
by Tenant to Landlord of this Lease. The Security Deposit shall be held by
Landlord as security for the performance by Tenant of Tenant's covenants and
obligations under this Lease, it being expressly understood that the Security
Deposit shall not be considered an advance payment of Rent or a measure of
Tenant's liability for damages in case of default by Tenant. Landlord may, from
time to time, without prejudice to any other remedy, draw on the Letter of
Credit and use the proceeds thereof to the extent necessary to make good any
arrearages of Rent or to satisfy any other covenant or obligation of Tenant
hereunder. Following any such application of the Security Deposit, Tenant shall
cause the Letter of Credit to be amended to increase the amount available for
draw thereunder to the original amount of the Letter of Credit (subject to the
reduction of the Letter of Credit and Security Deposit as provided below). If
Landlord transfers its interest in the Project during the term of this Lease,
Landlord may assign the Letter of Credit to the transferee and upon assumption
by such transferee of liability for the Security Deposit, Landlord shall have no
further liability for the return of the Letter of Credit or any draws thereof.
Upon application of all or any part of the Security Deposit, Tenant must upon
demand restore the Letter of Credit to its original face amount. No application
of the proceeds of the Letter of Credit by Landlord will be deemed to have cured
Tenant's default. Tenant waives all provisions of Laws, now or hereinafter in
force, which restrict the amount or types of claim that a landlord may make upon
a security deposit or imposes upon a landlord (or its successors) any obligation
with respect to the handling or return of security deposits. So long as no Event
of Default has occurred and is continuing on each anniversary date of this
Lease, the Security Deposit will reduce in amount automatically on such
anniversary date in the amount set forth on Exhibit "K" hereto: on the first and
second anniversary dates of this Lease and shall be released and of no further
force or effect on the third anniversary date of this Lease. Tenant shall have
the right to effect such reduction by substituting a new Letter of Credit in the
reduced face amount so long as such Letter of Credit is otherwise in the form
required by this Lease. Tenant acknowledges that if Tenant fails to timely cause
the expiry date of the Letter of Credit (subject to the reduction of the Letter
of Credit and Security Deposit as provided below) to be extended for a period of
at least one (1) year thirty (30) days prior to the then applicable expiry date,
Landlord shall have the right to present the Letter of Credit for payment in the
full amount available under the Letter of Credit and thereafter to hold and
apply the proceeds thereof as a Security Deposit in accordance with its rights
under this Lease.

9.     Services to be Furnished by Landlord.

(a)      Landlord agrees to furnish Tenant the following services on 24 hours/7
days/52 weeks basis (except as otherwise specifically set forth or where such
service is either regularly scheduled, such as janitorial, or periodic and/or
responsive to circumstances such as routine maintenance or bulb replacement for
examples) all of which shall be equivalent or superior to the Building Standard:

(1)      Facilities for hot and cold water at those points of supply provided
for general use of Tenant and other tenants in the Building and as necessary to
service any kitchen facilities within the Premises reasonably approved by
Landlord and provided solely for the use of Tenant and its employees, and
central heat and air conditioning ("HVAC") in season (the cost of such service
during Normal Business Hours to be paid by Tenant and other tenants of the
Complex in accordance with Section 6(e)(3), and the cost of such service during
other than Normal Business Hours to be paid as set forth in Section 9(a)(8)) to
the standard set forth in Section 9 (e) below (the "HVAC Standard").

(2)      Routine maintenance for all Common Areas and Service Areas of the
Building in the manner and to the extent reasonably deemed by Landlord to be
Building Standard.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 17

 

(3)      Janitorial service, five (5) days per week, exclusive of Normal
Business Holidays, as more particularly described on Exhibit "L" attached
hereto.

(4)      All Building Standard fluorescent and incandescent bulb and ballast
replacement in the Premises, the Common Areas and the Service Areas.

(5)      Limited (but in any event 24 hour/7 days/52 weeks) access to the
Building (or to the floors on which the Premises are located) during other than
Normal Business Hours through the use of master entry cards and/or keys.
Landlord shall have no liability to Tenant, its employees, agents, contractors,
invitees, or licensees for losses due to theft or burglary (other than theft or
burglary committed by employees of Landlord), or for damages done by
unauthorized persons in the Premises or on the Complex. Tenant shall cooperate
fully in Landlord's efforts to control access in the Building and shall follow
all reasonable regulations promulgated by Landlord with respect thereto which
are adopted in accordance with Exhibit "C".

(6)      Electricity and proper facilities to furnish (A) all lighting, and
(B) sufficient electrical power for normal office machines (including electric
typewriters, desk-top computer facilities and desk-top word processing
facilities) and other machines of similar electrical consumption and/or of a
customary nature for a corporate headquarters office of this size
("Miscellaneous Power") to the level of the Building Electrical Standard. In the
event Landlord determines in accordance with Section 6 (a) above that Tenant
will require, or is consuming, special lighting in excess of the Building
Electric Standard, Tenant shall reimburse Landlord for the cost of any
Additional Equipment, which Landlord's engineer reasonably deems necessary to
accommodate such above-standard consumption (without implying any obligation on
the part of Landlord to accommodate such use), and Section 6 (a) shall govern
the installation of separate meters to all or a portion of the Premises at the
cost of Tenant. In the event separate utility meters are provided to the
Premises, Landlord may elect to have all charges for the utilities separately
metered to the Premises billed directly to Tenant and Landlord shall make a
corresponding adjustment to Tenant's Share of Basic Operating Costs.

(7)      Passenger elevator service in common with other tenants of the Building
for ingress to and egress from the floor(s) upon which the Premises are
situated, twenty-four (24) hours a day, seven (7) days a week, and non-exclusive
freight elevator service to the Premises during Normal Business Hours and at
other times upon reasonable prior notice to Landlord and reasonable approval of
the Building manager. Any passenger or freight elevator use shall be subject to
the Rules and Regulations for the Building and shall be subject to temporary
cessation for ordinary repair and maintenance and during times when life safety
systems override normal Building operating systems.

(8)      HVAC during other than Normal Business Hours shall be furnished only
upon the prior request of Tenant made in accordance with such procedures as are,
from time to time, prescribed by the Building manager, and Tenant shall bear the
cost of such heating and air conditioning service at the After Hours HVAC Rate;
provided, however, there shall be a two (2) hour minimum charge when such
service is requested and the After-Hours HVAC Rate may be adjusted, from time to
time, to reflect increases in the costs incurred by Landlord in providing such
service (in accordance with the definition of "After-Hours HVAC Rate" in Section
1 above). In the event any other tenant within the same HVAC zone as the
Premises also requests after-hours heating or air conditioning during the same
period as Tenant, Landlord shall equitably allocate the cost thereof among all
tenants within the same HVAC zone requesting such service.

(9)      An electronically controlled card access Building security system is
provided controlling all entry areas to the Building, Building life safety
systems and the Parking Areas, each in accordance with applicable Laws and
building codes.

(b)      In the event Landlord agrees to provide any other additional services
at the specific request of Tenant, without implying any obligation on the part
of Landlord to do so, the provision of such services shall, unless otherwise
specifically agreed in writing, be subject to the availability of Building
personnel, and, if the provision of any such service requires Landlord to incur
any out-of-pocket cost, Tenant shall reimburse Landlord for the cost of
providing such service (plus an administrative charge equal to ten percent [10%]
of such cost, plus applicable sales tax) within ten (10) days following receipt
of a reasonably detailed invoice from Landlord. Unless Landlord has agreed with
Tenant to the contrary in writing, Landlord may discontinue the provision of
such additional service at any time upon thirty (30) days advance written notice
(or immediately upon the occurrence of an Event of Default).

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 18

 

The unintentional failure by Landlord, to any extent, to furnish services
required to be furnished by Landlord hereunder, or any cessation thereof, shall
not render Landlord liable in any respect for damages (including, without
limitation, business interruption damages) to persons or property, nor be
construed as an eviction of Tenant, nor work an abatement of Rent, nor relieve
Tenant from fulfillment of any covenant or agreement set forth in this Lease.
Should any of such services be interrupted, Landlord shall use reasonable
diligence to restore the same promptly, but Tenant shall have no claim for
rebate of Rent, damages or eviction on account thereof. Notwithstanding the
foregoing, subject to Section 24 (Casualty Damage) and Section 25
(Condemnation), if there is an interruption in electrical power which is (a)
specific to the Building (as opposed to an interruption or curtailment in
electrical power which extends beyond the Building to include other properties),
(b) causes the Premises to be untenantable, and (c) if caused by Landlord's
negligence or willful misconduct, Tenant will be entitled to an abatement of
Basic Rent commencing upon the sixth (6th) Business Day (or earlier to the
extent Landlord is receiving insurance proceeds for such interruption under
insurance for which the premiums are included in Basic Operating Costs) (in
proportion to the portion of the Premises rendered untenantable by the
interruption in electrical power) until such electric power is restored.

(c)      Notwithstanding anything to the contrary contained in this Lease,
Landlord shall provide Tenant with access to the Premises, the Building, the
Complex and the Parking Areas 24 hours per day, seven days per week and 52 weeks
per year subject to Landlord's reserved rights as set forth in Section 32 hereof
or elsewhere in this Lease and to the Rules and Regulations and such other
reasonable access control and/or security procedures set forth herein or
reasonably promulgated by Landlord hereunder.

(d)      Tenant shall also have non-exclusive access to and use of the loading
dock of the Building for uploading, delivery and pickup activities (including
reasonable associated "wait time") during Normal Business Hours and, upon
compliance with Landlord's reasonable access procedures, during other than
Normal Business Hours, in all cases, subject to this Lease and to the Rules and
Regulations and such other reasonable access control and/or security procedures
set forth herein.

(e)      The "Building Electric Standard" is defined to mean the current
capacity for 120/208 low voltage and 6 watts per usable square foot of connected
load for 277/480 high voltage for Tenant's use in, and that exists on each floor
of, the Premises, which is provided by an electrical distribution system in
compliance with local codes and the National Electrical Codes and by low and
high voltage electrical gear and equipment located on each floor of the Premises
that is available for Tenant's use.

 

(f)      The "HVAC Standard" is defined to mean seasonal temperatures and
ventilation that are consistent with the average specifications for HVAC among
Comparable Buildings.

 

10.     Graphics; Signage.

(a)      Tenant shall have the right to place its name and corporate logo on the
existing monument sign currently located on the circle drive in front of the
Building provided that the City of Dallas, Texas and Landlord both provide
approvals for the design and size of such sign, provided, however, that
Landlord's approval shall not be unreasonably withheld, conditioned or delayed.
So long as Tenant is one of the three largest, by Rentable Area occupied, in the
Building, Tenant listing shall be the top listing on the sign, otherwise
Landlord shall have the right to move Tenant's listing to a lower position on
the monument sign; provided, however, if Landlord elects to relocate Tenant's
listing because of three (3) larger tenants leasing more space after the date of
this Lease than Tenant, Landlord shall bear all costs of such relocation. All
costs associated with the installation, removal or relocation (other than as set
forth in the preceding sentence) of Tenant's name and logo on the monument sign
shall be paid by Tenant provided that the initial costs may be paid from the
"Improvement Allowance" (as defined in the Tenant Improvement Agreement). In
addition, Landlord shall, at Tenant's option and sole cost, provide and install
one (1) Building Standard identification sign on the front door of the entrance
to the Premises and, at Landlord's sole cost, add Tenant's name and suite number
to the Building directory in the lobby (the "Base Building Signage"). Tenant may
install appropriate signage and corporate logos on the entrance to all doors
located on floors in which Tenant has leased the entire floor and directional
signs on any multi-tenant floors on which a portion of the Premises is situated.
All signage in addition to the Base Building Signage shall be subject to the
prior approval of Landlord. All such additional signage shall be in the standard
graphics for the Building and no others shall be used or permitted without
Landlord's prior written consent; provided, however, that Landlord agrees that
Tenant is free to install its standard corporate logo and signage on any full
floor occupied by Tenant irrespective of Landlord's standard graphics and the
preceding sentence. Tenant, at its sole cost and expense, shall remove all of
Tenant's signage upon the termination of this Lease and repair any damage caused
by such removal.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 19

 

(b)      So long as no Event of Default has occurred and is continuing, Landlord
agrees that it will not name the Building or the Complex after any other tenant
who provides emergency medical services or any of the following entities:

Team Health, Inc.;

Schumacher Group;

PSR, Inc.;

QuestCare Partners; and/or

Cogent/HMG.



11.     Telecommunications.

(a)      Tenant shall have the unrestricted right to access the Incumbent Local
Exchange Carrier (as that term is defined by the Telecommunications Act of 1996)
and either AT&T or Time Warner, both of whom are currently Building providers
and Competitive Local Exchange Carriers, as well as unrestricted access to their
pro rata share of the Building's horizontal and vertical telecom riser pathways
and conduits, central core communications closets, and cabling, in all cases, at
no rental, additional rent, or use charges throughout the Term.  Landlord shall
not unduly hinder Tenant's access to carriers nor shall Landlord charge Tenant
any fees for access to carriers, the Building riser or the rooftop. Tenant shall
be responsible connecting its communication equipment to such Building providers
at its expense subject to the application of the Improvement Allowance. In the
event that Tenant wishes to utilize the services of a telephone or
telecommunications provider whose equipment is not servicing the Building as of
the date of Tenant's execution of this Lease ("Provider"), such Provider shall
be required to obtain the prior written consent of Landlord, which consent shall
not be unreasonably withheld or delayed, before installing its lines or
equipment within the Complex. In no event shall the Provider be permitted to
provide service to any occupant of the Complex other than Tenant, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed.

(b)      The installation of lines or equipment by the Provider shall be subject
to the satisfaction of the following conditions:

(1)      Tenant shall be responsible for and shall pay all costs incurred in
connection with the installation of telephone cables and related wiring in the
Premises, including, without limitation, any hook-up, access and maintenance
fees related to the installation of such wires and cables in the Premises and
the commencement of service therein, and the maintenance thereafter of such wire
and cables; and there shall be included in Basic Operating Costs all
installation, hook-up or maintenance out-of-pocket costs incurred by Landlord in
connection with telephone cables and related wiring in the Building which are
not allocable to any individual users of such service but are allocable to the
Building generally.

(2)      Prior to commencement of any work in or about the Building by Provider,
Provider shall supply Landlord with such written indemnities, insurance
verifications, financial statements, and such other items as Landlord reasonably
deems to be necessary to protect its financial interests and the interests of
the Building relating to the proposed activities of the Provider.

(3)      Prior to the commencement of any work in or about the Building by the
Provider (i.e, one that is not currently a telephone or telecommunications
provider to the Building), (i) Landlord and Tenant shall enter into Landlord's
standard Riser and Telecommunication License Agreement or another form entered
into in connection any other provider of telephone or telecommunications
services to the Building, and (ii) the Provider shall agree to abide by the
Rules and Regulations, the terms in the Riser and Telecommunications License
Agreement applicable to the work and such other requirements as are reasonably
determined by Landlord to be necessary to protect the interests of the Building,
the tenants in the Building, and the Landlord, including, without limitation,
providing security in such form and amount as determined by Landlord.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 20

 

(4)      Landlord reasonably determines that there is sufficient space in the
Building for the placement of all of the Provider's equipment and materials.

(5)      The Provider is licensed and reputable.

(6)      The Provider agrees to compensate Landlord for space used in the
Building for the storage and maintenance of the Provider's equipment and for all
costs that may be incurred by Landlord in arranging for access by the Provider's
personnel, security for Provider's equipment, and any other such costs as
Landlord may reasonably expect to incur.

(c)      If Tenant fails to maintain all telephone cables and related wiring in
the Premises and such failure affects or interferes with the operation or
maintenance of any other telephone cables or related wiring in the Building,
Landlord or any vendor hired by Landlord may upon prior written notice (except
in the case of an emergency) enter into and upon the Premises forthwith and
perform such repairs, restorations or alterations as Landlord deems necessary in
order to eliminate any such interference (and Landlord may recover from Tenant
all of Landlord's costs in connection therewith) unless in the case of an entry
not involving an emergency Tenant corrects such failure within a reasonable
period set forth in Landlord's notice. Upon the expiration or earlier
termination of this Lease, Tenant agrees to remove all telephone cables and
related wiring installed by Tenant for and during Tenant's occupancy to the
extent required by applicable Laws and Landlord's prior written request. Tenant
agrees that neither Landlord nor any of its agents or employees shall be liable
to Tenant, or any of Tenant's employees, agents, customers or invitees or anyone
claiming through, by or under Tenant, for any damages, injuries, losses,
expenses, claims or causes of action because of any interruption, diminution,
delay or discontinuance at any time for any reason in the furnishing of any
telephone service to the Premises and the Building

(d)      Landlord's consent under this section shall not be deemed any kind of
warranty or representation by Landlord, including, without limitation, any
warranty or representation as to the suitability, competence, or financial
strength of Provider.

(e)      Tenant acknowledges and agrees that all telephone and
telecommunications services desired by Tenant shall be ordered and utilized at
the sole risk and expense of Tenant.

(f)      Tenant agrees that, to the extent service by Provider is interrupted,
curtailed, or discontinued, Landlord shall have no obligation or liability with
respect thereto and it shall be the sole obligation of Tenant at its expense to
obtain substitute service, except if and to the extent cause by the negligence
of Landlord or its agents.

(g)      The provisions of this Section 11 may be enforced solely by the Tenant
and Landlord, and are not for the benefit of any other party. No Provider shall
be deemed a third party beneficiary of this Lease.

12.     Repair and Maintenance by Landlord. Except as provided in Section 14,
Landlord shall be responsible for the maintenance and repair of exterior and
load-bearing walls, floors (but not floor coverings), mechanical, electrical,
plumbing, vertical transportation, life/safety, security and HVAC systems and
equipment which are Building Standard, the roof of the Building, the Common
Areas, the Service Areas and the Parking Areas in accordance with all applicable
Laws and to the Building Standard level. In no event shall Landlord be
responsible for the maintenance or repair of improvements made by or at the
request of Tenant which are not Building Standard. Tenant will cooperate with
Landlord to facilitate the performance of Landlord's obligations under this
Section 12, including any entry by Landlord into all or any portion of the
Premises and the temporary relocation of items of Tenant's personal property,
all as Landlord may determine is reasonably necessary to properly perform such
obligations. All requests for repairs must be submitted to Landlord in writing,
except in the case of an emergency. If Tenant believes any maintenance or repair
Landlord is obligated under this Section 12 to perform is needed at the Complex,
Tenant will promptly provide written notice to Landlord specifying in detail the
nature and extent of any condition requiring maintenance or repair. Landlord
will not be deemed to have failed to perform its obligations under this
Section 12 with respect to any maintenance or repair unless Tenant has provided
such written notice and Landlord has had a commercially reasonable time within
which to respond to such notice and effect the needed maintenance or repair.
Repairs and maintenance by Landlord pursuant to this Section 12 are included in
Basic Operating Costs, except to the extent excluded by Section 6(f). Landlord
shall not be liable to Tenant for any expense, injury, loss or damage resulting
from work done in the Building or upon the Property, or the use of, any adjacent
or nearby building, land, street, or alley except to the extent caused by the
gross negligence or willful misconduct of the Landlord or of its property
manager in the exercise of their respective responsibilities hereunder.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 21

 



13.     Maintenance by Tenant. Except for Landlord's obligations described in
Section 12 above and any janitorial services provided by Landlord under Section
9 above, Tenant, at Tenant's sole cost and expense, will keep and maintain the
Premises in good, clean, sanitary, neat and fully operative condition and
repair, reasonable wear and tear and damage by casualty (which shall be governed
by Section 24 hereof) excepted, which obligations of Tenant will include,
without limitation, the maintenance, repair and replacement of all: (a) interior
surfaces of exterior walls and demising walls; (b) interior walls, moldings,
partitions and ceilings; (c) carpeting; (d) non-structural interior components;
(e) interior windows, plate glass and doors; (f) kitchen or break-room fixtures,
appliances and equipment; and (g) Tenant's personal property situated in the
Premises. Tenant will also pay or reimburse Landlord for (or, at Landlord's
option, perform) the repair or replacement of any waste or excessive or
unreasonable wear and tear to the Premises or the Complex caused or permitted by
Tenant. Any repairs or replacements performed by Tenant pursuant to this
section must be at least equal in quality and workmanship to the original work,
be in accordance with all Laws and comply with Landlord's sustainability
practices, including any third-party rating systems concerning environmental
compliance of the Building or Complex, as the same may change from time to time.
At the expiration or early termination of this Lease, Tenant shall deliver up
the Premises to Landlord in as good condition as at the Commencement Date or the
completion of any "Alterations" (as defined below) that are not required to be
removed or restored by Landlord in accordance with Section 15 hereof, in all
cases, ordinary wear and tear and damage by fire or casualty loss (unless caused
by Tenant) excepted; it being understood that there are separate Commencement
Dates for Phases I and II, respectively.

14.     Repairs by Tenant. Tenant shall, at Tenant's cost, repair or replace any
damage to the Premises (including doors and door frames, interior windows and
any kitchen equipment, such as dishwashers, sinks, refrigerators, trash
compactors and plumbing and other mechanical systems related thereto) that is
not caused by Landlord or that is not within the responsibility of Landlord
under this Lease or the Tenant Improvements Agreement, and any damage to the
Complex, or any part thereof, caused by Tenant or any employee, officer,
contractor, agent, subtenant, guest, licensee or invitee of Tenant (except that
with respect to any such damage outside of the Premises or below floor
coverings, above ceilings or behind walls or columns, such damage shall be
repaired by Landlord, and Tenant shall reimburse Landlord for the cost of such
repairs or replacements, plus an administrative charge equal to ten percent
(10%) of the cost of such repairs or replacements. If Tenant fails to make such
repairs or replacements within thirty (30) days after receipt of written notice
from Landlord, unless such repair or replacement requires more time and Tenant
commence the same within such 30-day period and diligently prosecutes the same
to completion within a period not to exceed an additional ninety (90) days,
Landlord may, at Landlord's option, make such repairs or replacements, and
Tenant shall reimburse Landlord for the cost of such repairs or replacements,
plus an administrative charge equal to ten percent (10%) of the cost of such
repairs or replacements. Reimbursement for all repairs performed by Landlord
pursuant to this Section 14 shall be payable as additional Rent by Tenant to
Landlord within ten (10) days following Tenant's receipt of an invoice from
Landlord. Notwithstanding anything contained herein to the contrary, if any such
damage is covered by Landlord's insurance, in whole or in part, Tenant's
liability under this Section 14 shall be limited to the deductible payable by
Landlord and any portion of the cost of repairing such damage not covered by
Landlord's insurance. In connection with repairs or replacements made by Tenant,
Tenant shall provide Landlord with a copy of the contractor agreement regarding
such repairs, copies of certificates of insurance evidencing contractor coverage
satisfactory to Landlord, copies of "as-built" plans and specifications and
other information or documentation reasonably required by Landlord, including
evidence of the lien-free completion of such repairs or replacements.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 22

 

15.     Alterations, Additions, Improvements.

(a)      Tenant will make no alteration, change, improvement, replacement or
addition to the Premises (collectively, "Alterations"), without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned (except as otherwise set for herein) or delayed; provided, however,
that Tenant may make interior Alterations which will not affect, in any way, the
mechanical, electrical, plumbing, HVAC, structural and/or fire and life safety
components of the Building ("Non-Structural Alterations") without such consent,
but upon advance reasonable notice to Landlord so that Landlord may reasonably
satisfy itself that such Alterations are, in fact, Non-Structural Alterations.
Landlord may, at its option, require Tenant to submit plans and specifications
to Landlord for approval prior to commencing any other (meaning structural)
Alterations. All Alterations (other than Non-Structural Alterations) shall be
performed by a contractor reasonably approved by Landlord or otherwise on
Landlord's approved list (a copy of which may be obtained from the Building
manager). All Alterations shall be done in a good and workmanlike manner, in
compliance with all applicable Laws, including, but not limited to, Title III of
The Americans With Disabilities Act of 1990 or any applicable local or state Law
regarding handicapped access, including Texas Accessibility Standards
(collectively, the "Disability Laws") and in accordance with Landlord's
sustainability practices under any so-called green/LEED program(s) undertaken or
maintained by Landlord; provided, however that (i) Tenant's responsibility for
compliance with Disability Laws shall be limited to the Premises and no other
part of the Building or Building Complex and (ii) material capital costs and
other costs not included in Basic Operating Costs associated Landlord's
sustainability practices under any so-called green/LEED program(s) undertaken or
maintained by Landlord shall be at Landlord's sole cost and expense. Landlord
may, in the exercise of reasonable judgment, request that Tenant provide
Landlord with appropriate evidence of Tenant's ability to complete and pay for
the completion of the Alterations such as a performance bond or letter of
credit. Upon completion of the Alterations, Tenant shall deliver to Landlord an
as-built mylar and digitized (if available) set of plans and specifications for
the Alterations. Tenant shall require that any contractors used by Tenant carry
a comprehensive liability (including builder's risk) insurance policy in such
amounts as Landlord may reasonably require and provide proof of such insurance
to Landlord prior to the commencement of any Alterations and Tenant shall
require that any contractors used by Tenant comply with such rules and
regulations imposed by Landlord from time to time, including such rules and
regulations related to so-called green/LEED program(s) undertaken or maintained
by Landlord. TENANT SHALL INDEMNIFY AND HOLD LANDLORD AND LANDLORD RELATED
PARTIES HARMLESS FROM, AND REIMBURSE LANDLORD FOR AND WITH RESPECT TO, ANY AND
ALL COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES), DEMANDS, CLAIMS,
CAUSES OF ACTION AND LIENS ARISING FROM AND IN CONNECTION WITH ANY ALTERATIONS
PERFORMED BY TENANT. All persons performing work in the Building at the request
of Tenant shall register with the Building manager prior to initiating any work.
Upon completion of any Alterations, Tenant shall provide Landlord with a copy of
its building permit, final inspection tag and, if plans and specifications were
required by Landlord, final "as built" plans and specifications, together with
evidence of the lien-free completion of such Alterations. Except for the Tenant
Improvements (which shall be governed by the Tenant Improvements Agreement), all
Alterations now or hereafter placed or constructed on the Premises at the
request of Tenant shall be at Tenant's cost. If Tenant performs such
Alterations, the cost of such Alterations (plus a construction supervision fee
equal to three percent (3%) of hard costs if Tenant selects Landlord to manage
the construction of the Alterations, but equal to one percent (1%) of such hard
costs if Tenant has its own construction manager) shall be payable as additional
Rent by Tenant to Landlord within ten (10) days following Tenant's receipt of an
invoice from Landlord.

(b)      Landlord hereby grants Tenant the non-exclusive right to install (with
all necessary connections, including power), at Tenant's sole cost and expense,
two (2) rooftop cooling units ("RCU's"). The cooling capacity of the RCU's will
not exceed three (3) tons in the aggregate. The RCU's shall be installed on the
rooftop in a location approved by Landlord and connected to Tenant's server room
located at the Premises. The rights hereby granted by Landlord are subject to
the requirements that the installation of the RCU's be within the recommended
structural load limits of the Building roof or Tenant shall make such structural
reinforcements, at Tenant's sole cost and expense, as Landlord and/or its
engineers reasonably determine are required, that the installation and operation
of such facilities be in compliance with all applicable laws and all roof
penetrations shall be performed by Landlord's roof contractor. Installation and
subsequent servicing, maintenance and repair of the RCU's shall be solely at the
expense of Tenant and Tenant shall be responsible for its agents, employees and
contractors with regard to such installation, servicing and repair of all such
equipment. At the expiration or earlier

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 23

 

termination of the Lease Term, at Landlord's option, Tenant, shall, at its sole
cost and expense, employ Landlord's roof contractor to remove the RCU's and
repair any damage caused by the removal of such equipment as well as perform any
and all repairs that are necessary in order to surrender and return the roof and
the Premises in substantially the same condition as they were in on the Phase I
Commencement Date, ordinary wear and tear, fire or other casualty not caused by
Tenant's negligence, and natural deterioration alone, excepted. Tenant, at
Tenant's sole cost, shall obtain liability insurance with regard to the RCU's in
such amount that is reasonable and customary, as determined in Tenant's
reasonable discretion. Notwithstanding the foregoing, Landlord shall have no
obligation to insure the RCU's.

(c)      Upon the expiration or early termination of this Lease, Tenant may
remove all of its personal property, trade fixtures, office supplies and movable
office furniture and equipment (including UPS, supplemental HVAC units and power
equipment, if any, installed by Tenant, at its expense, after completion of the
Tenant Improvements and, if applicable, the RCU's) not attached to the Building
or otherwise easily removable without damage to the Building provided (1) such
removal is made prior to the termination or expiration of the Lease Term; (2) no
Event of Default has occurred and is continuing; (3) any equipment or systems
removed by Tenant will not adversely impact or interfere with the operation of
any Building equipment or systems, and (4) Tenant promptly repairs all damage
caused by such removal. All other property at the Premises, the Tenant
Improvements, any Alterations to the Premises, and any other articles attached
or affixed to the floor, wall, or ceiling of the Premises shall, immediately
upon installation, be deemed the property of Landlord and shall be surrendered
with the Premises at the termination or expiration of this Lease, without
payment or compensation therefor. If, however, Landlord so requests in writing,
Tenant will, at Tenant's sole cost and expense, prior to the termination or
expiration of the Lease Term, remove any and all trade fixtures, office supplies
and office furniture and equipment placed or installed by Tenant in the
Premises, and any non-Building Standard Alterations (other than the Tenant
Improvements) installed by Tenant or installed by Landlord at Tenant's request
in the Premises provided that Landlord designated such non-Building Standard
Alterations in writing as being subject to removal at the time of approval, and
will repair any damage caused by such removal. In addition, Tenant shall, at
Tenant's expense, remove all of Tenant's telecommunications equipment and racks,
including removal from the Premises or from risers or other Common Areas of all
cabling installed by Tenant or for the exclusive use of Tenant, and Tenant shall
promptly repair, at Tenant's expense, any damage caused by such removal.

16.     Laws and Regulations; Green/LEED Programs; Disability Laws; Building
Rules and Regulations.

(a)      Tenant, at Tenant's sole cost and expense, shall comply with all
current and future federal, state, municipal Laws applicable to the use of the
Premises, the employees, agents, visitors and invitees of Tenant, and the
business conducted in the Premises by Tenant, including, without limitation, all
Hazardous Materials Laws; will not engage in any activity which would cause
Landlord's fire and extended coverage insurance to be canceled or the rate
increased (or, at Landlord's option, Landlord may allow Tenant to engage in such
activity provided Tenant pays for any such increase in the insurance rate); and
will not commit any act which is a nuisance or annoyance to Landlord or to other
tenants in the Building or which might, in the reasonable judgment of Landlord,
appreciably damage Landlord's goodwill or reputation, or tend to injure or
depreciate the value of the Building. Without limiting the foregoing, Tenant
shall not place or permit to remain within the Premises any "hazardous
materials" or "hazardous substances" as such terms are now or hereafter defined
under applicable Hazardous Materials Laws, except cleaning supplies, copier
toner or other similar type products commonly found in commercial office space,
provided such items are properly labeled, stored and disposed of in accordance
with all applicable governmental requirements. Notwithstanding the foregoing or
anything to the contrary contained in this Lease, nothing in this Section 16(a)
shall be construed as requiring Tenant to be responsible for any legal
requirements applicable to the structural portions of the Premises, any
restrooms within the Building (other than restrooms constructed by or at the
special request of Tenant) or the Building Standard mechanical, electrical,
plumbing or HVAC systems, unless the failure to comply with any such legal
requirements is caused by Tenant or anyone acting for Tenant.

(b)      Landlord represents and warrants to Tenant that as of the Effective
Date, to Landlord's knowledge, the Building, the Common Areas, the Service Areas
and the Parking Areas comply with applicable Laws, Disability Laws (including
Texas Accessibility Standards), Hazardous Materials Laws, and Landlord's
sustainability practices under any so-called green/LEED program(s) in effect
with respect to the Building; and

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 24

 

agrees that the Building and the Complex shall be maintained and operated in
material compliance with all such Laws and sustainability practices. If there is
a change in such Laws after the Effective Date that requires Landlord to incur
any costs to bring the Building, the Common Areas, the Service Areas or the
Parking Areas into compliance, the costs thereof shall be included in Basic
Operating Costs; provided, however, any of such costs that under GAAP are
required to be classified as capital expenditures shall be amortized in
accordance with Section 6(e)(11) above. If at any time during the Lease Term or
any Renewal options the Building and/or the Complex is found to be out of
compliance with Hazardous Materials Laws (and such Hazardous Materials were not
caused by Tenant or those acting by, under or through Tenant) Landlord will take
such steps as it deems to be necessary and appropriate to bring the Building
and/or the Complex, in accordance with all applicable Hazardous Materials Laws,
which may include bringing an enforcement action against the tenant or other
party responsible for causing the Building and/or Complex to be out of
compliance. Tenant, at its sole cost, shall be responsible for compliance with
Disability Laws with respect to (1) the Premises, (2) the Tenant Improvements,
(3) all Alterations made to the Premises or any other acts of Tenant after the
Commencement Date, (4) all requirements of Disability Laws that relate to the
employer-employee relationship or that are necessitated by the special needs of
any employee, agent, visitor or invitee of Tenant and that are not required to
be provided generally, including, without limitation, requirements related to
auxiliary aids and graphics installed by or on behalf of Tenant (other than Base
Building Signage), and (5) all requirements of Disability Laws that relate to
restrooms located within the Premises (subject to the following sentence).
Landlord, at its sole cost, shall be responsible for compliance with all
applicable Laws, including without limitation, Disability Laws with respect to
the Common Areas, Service Areas and, as of the date of Substantial Completion of
the Tenant Improvements (but not after), the restrooms within the Premises.
Neither party shall be in default under this Section 16 (b) for its failure to
comply with Disability Laws so long as the responsible party is either
contesting in good faith, and by legal means, the enforcement of Disability
Laws, or is undertaking diligent efforts to comply with Disability Laws.

(c)      Tenant shall cooperate fully with Landlord, at all times, in abiding by
all regulations and requirements which Landlord may prescribe for the proper
functioning and protection of all utilities and services necessary for the
operation of the Premises or the Complex and such other rules and regulations
Landlord may prescribe in connection with any so-called green/LEED program(s)
undertaken or maintained by Landlord, including, without limitation, surveys
adopted by Landlord from time to time for the Building and maintaining and
reporting utility consumption data in a format prescribed by Landlord. Landlord
agrees that the foregoing are not intended to impose on Tenant the obligation to
pay or reimburse Landlord for any costs that are required under GAAP to be
classified as capital expenditures incurred by Landlord related to the Building
or Building Complex (other than the Premises) under Disability Laws or
Landlord's sustainability practices with respect to any so-called green/LEED
program(s) undertaken or maintained by Landlord but non-capital expenses related
to such Laws and sustainability practices may be included in Basic Operating
Costs. Landlord and its contractors shall have free access to any and all
mechanical installations in the Premises at all reasonable times and upon prior
written notice to Tenant (provided that no such notice or reasonable time
requirement shall be required in the case of emergency or to perform regularly
scheduled repairs or other services otherwise required by Landlord under this
Lease), and Tenant agrees that there shall be no construction of partitions or
other obstructions which might interfere with the moving of the servicing
equipment of Landlord to or from the enclosures containing said installations.
Tenant further agrees that neither Tenant nor its employees, agents, licensees,
invitees or contractors shall at any time tamper with, adjust or otherwise in
any manner adversely affect Landlord's mechanical installations in the Premises
or the Complex. Further, Tenant shall not use or operate the Premises in any
manner that will cause the Premises, Building or Complex or any part thereof not
to conform with Landlord's sustainability practices or the certification of the
Premises, Building or Complex issued pursuant to any so-called green/LEED
program(s) undertaken or maintained by Landlord.

(d)      Tenant shall comply with the Rules and Regulations and shall use
commercially reasonable efforts to cause all of its agents, employees,
contractors, invitees and visitors to do so. All changes to such Rules and
Regulations shall be sent by Landlord to Tenant in writing. Landlord shall have
no liability to Tenant or any other person for its failure to enforce the Rules
and Regulations; provided, however, that Landlord agrees that it shall use
commercially reasonable efforts to enforce the Rules and Regulations in a
non-discriminatory manner.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 25

 

(e)      Tenant, at its sole cost and expense, will regularly monitor the
Premises for the presence of mold or any conditions that reasonably can be
expected to give rise to mold, such as by way of example but not limitation,
water damage, mold growth, repeated complaints of respiratory ailments or eye
irritation by persons occupying the Premises or any notice from a governmental
authority of complaints of indoor air quality at the Premises. If Tenant
discovers the existence of any mold or conditions referred to above, Tenant will
notify Landlord and Landlord shall retain an industrial hygienist or other
professional mold consultant to conduct an inspection and prepare a report for
Tenant and Landlord. If the inspection report concludes that mold is present in
the Premises and such presence is not due to actions, omissions or negligence of
Landlord or its employees or agents, Tenant will be responsible for the cost of
such inspection and the cost of remediation. If the inspection report concludes
that mold is present in the Premises due to actions, omissions or negligence of
Landlord or its employees or agents, Landlord will be responsible for the cost
of such inspection and the cost of remediation to the extent of Landlord's
responsibility for the presence of mold at or within the Premises. If the
inspection report concludes that mold is present in the Premises, Landlord will
hire a contractor that specializes in mold remediation to prepare a remediation
plan for the Premises and upon Landlord's approval of the plan, the contractor
will promptly carry out the work contemplated in the plan in accordance with
applicable Laws. To the extent required by applicable state or local health or
safety requirements, occupants and visitors to the Premises will be notified of
the conditions and the schedule for the remediation. The contractor performing
the remediation will provide a written certification to Landlord and Tenant that
the remediation has been completed in accordance with applicable Laws.

(f)      Landlord may, but is not obligated to, contest the amount or validity,
in whole or in part, of any Taxes. Tenant has no right to protest any Tax and/or
the appraised value of the Building determined by any taxing authority. Tenant
hereby knowingly, voluntarily and intentionally waives and releases any right,
whether created by law or otherwise, to (a) file or otherwise protest before any
taxing authority any such rate or value determination even though Landlord may
elect not to file any such protest; (b) receive, or otherwise require Landlord
to deliver, a copy of any reappraisal notice received by Landlord from any
taxing authority; and (c) appeal any order of a taxing authority which
determines any such protest. Tenant acknowledges and agrees that the foregoing
waiver and release was bargained for by Landlord and Landlord would not have
agreed to enter into this Lease in the absence of this waiver and release. If,
notwithstanding any such waiver and release, Tenant files or otherwise appeals
any such protest, then Tenant will be in default under this Lease and, in
addition to Landlord's other rights and remedies, Tenant must pay or otherwise
reimburse Landlord for costs incurred in contesting any Taxes. The foregoing
waiver and release covers and includes any and all rights, remedies and recourse
of Tenant, now or at any time hereafter, under Section 41.413 and Section 42.015
of the Texas Tax Code (as currently enacted or hereafter modified) together with
any other or further Laws covering the subject matter thereof. If, as a result
of Tenant's tax protest or appeal, an increase in the value of the Complex
occurs, then Tenant must pay Landlord, in addition to Tenant's Share of the
costs incurred by Landlord in contesting such Taxes, an amount equal to Tenant's
Share of the additional Taxes, such amount to be calculated based upon the
increase in value multiplied by the tax rate estimated to be in effect for each
year during the balance of the Lease Term (and to the extent applicable, any
extension of the Lease Term). Tenant's Share of Landlord's costs incurred in
connection with contesting the Taxes must be paid by Tenant within five (5) days
following written demand by Landlord.

(g)      TENANT SHALL INDEMNIFY AND HOLD LANDLORD AND LANDLORD RELATED PARTIES
HARMLESS FROM, AND REIMBURSE LANDLORD FOR AND WITH RESPECT TO, ANY AND ALL COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES), DEMANDS, CLAIMS, CAUSES OF
ACTION AND LIENS ARISING FROM AND IN CONNECTION WITH THE FAILURE OF TENANT TO
FULLY COMPLY WITH ITS OBLIGATIONS SET FORTH IN THIS SECTION 16 OR FROM THE
PRESENCE, TREATMENT, STORAGE, TRANSPORTATION, DISPOSAL, RELEASE OR MANAGEMENT OF
HAZARDOUS MATERIALS IN, ON, UNDER, UPON OR FROM THE PROPERTY RESULTING FROM OR
RELATING TO TENANT'S USE OF THE PREMISES OR THE COMPLEX CAUSED BY TENANT OR
THOSE ACTING BY, THROUGH OR UNDER TENANT OR ITS INVITEES. The obligations of
Tenant under this Section shall survive the expiration or earlier termination of
this Lease.

(h)      LANDLORD SHALL INDEMNIFY AND HOLD TENANT AND TENANT RELATED PARTIES
HARMLESS FROM, AND REIMBURSE TENANT FOR AND WITH RESPECT TO, ANY AND ALL COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES), DEMANDS, CLAIMS, CAUSES OF
ACTION AND LIENS ARISING FROM AND IN CONNECTION WITH THE FAILURE OF LANDLORD TO
FULLY COMPLY WITH ITS OBLIGATIONS SET FORTH IN THIS SECTION 16. The obligations
of Landlord under this Section shall survive the expiration or earlier
termination of this Lease.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 26

 

17.     Entry by Landlord.

(a)      Tenant shall permit Landlord to erect, use and maintain pipes, ducts,
wiring and conduits in and through the Premises, so long as Tenant's use, layout
or design of the Premises is not materially affected or altered. Landlord or
Landlord's agents shall have the right to enter upon the Premises upon 24 hours
advance notice, except in the event of an emergency or regularly scheduled
Landlord obligations under this Lease, to inspect the Premises, to perform
janitorial and other services, to conduct safety and other testing in the
Premises and to make such repairs, alterations, improvements or additions to the
Premises or the Building as Landlord may deem necessary or desirable. Janitorial
and cleaning services shall be performed after Normal Business Hours and shall
not require notice. Any entry or work by Landlord may be during Normal Business
Hours after reasonable notice to Tenant and Landlord shall use reasonable
efforts to ensure that any entry or work shall not materially interfere with
Tenant's occupancy of the Premises, however, any such interference shall not be
a default by Landlord provided cured within two (2) Business Days of written
notice from Tenant.

(b)      If Tenant shall not be personally present to permit an entry into the
Premises when for any reason an entry therein shall be necessary or permissible,
Landlord (or Landlord's agents), after attempting to notify Tenant (unless
Landlord believes an emergency situation exists), may enter the Premises without
rendering Landlord or its agents liable therefor (if during such entry Landlord
or Landlord's agent shall accord reasonable care to Tenant's property), and
without relieving either party of any obligations under this Lease.

(c)      Landlord may enter the Premises, upon at least 24 hours advanced
written notice, except in the case of an emergency, for the purpose of
conducting such inspections, tests and studies as Landlord may deem reasonably
desirable or necessary to confirm Tenant's compliance with all Laws (including
Hazardous Materials Laws) or for other purposes necessary in Landlord's
reasonable judgment to ensure the sound condition of the Building and the
systems serving the Building. Landlord's rights under this Section 17 are for
Landlord's own protection only, and Landlord has not, and shall not be deemed to
have assumed any responsibility to Tenant or any other party for compliance with
Laws as a result of the exercise or non-exercise of such rights.

(d)      Landlord may do any of the foregoing, or undertake any of the
inspection or work described in the preceding paragraphs without such action
constituting an actual or constructive eviction of Tenant, in whole or in part,
or giving rise to an abatement of Rent by reason of loss or interruption of
business of the Tenant, or otherwise; provided Landlord agrees to use
commercially reasonable efforts not to (1) disrupt Tenant's use of the Premises,
or (2) materially interfere with Tenant's occupancy of the Premises, however any
such interference shall not be a default by Landlord if it is cured within two
(2) Business Days of written notice from Tenant.

18.     Assignment and Subletting.

(a)      Except for a "Permitted Transfer" (as defined below), Tenant shall not
assign this Lease or sublease the Premises or any part thereof or mortgage,
pledge or hypothecate its leasehold interest or grant any concession or license
within the Premises (any such assignment, sublease, mortgage, pledge,
hypothecation, or grant of a concession or license being hereinafter referred to
in this Section 18 as a "Transfer") without the prior written consent of
Landlord (which consent shall not be unreasonably withheld, conditioned (except
as set forth herein) or delayed) and any attempt to effect a Transfer without
such consent of Landlord shall be void and of no effect. In order for Tenant to
make a Transfer, Tenant must request in writing Landlord's consent at least
thirty (30) days in advance of the date on which Tenant desires to make a
Transfer and pay Landlord a $250.00 fee for reviewing such request (the "Review
Fee"). Such request shall include the name of the proposed assignee or
sublessee, current financial information on the proposed assignee or sublessee
and the terms of the proposed Transfer. Landlord shall, within fifteen (15) days
following receipt of such request, notify Tenant in writing that Landlord elects
(1) to terminate this Lease as to the space proposed for sublease or assignment
as of the date so specified by Tenant and for the proposed term of the sublease
or assignment, in which event Tenant will be relieved of all further obligations
hereunder as to such space for such period of time, (2) to permit Tenant to
assign or sublet such space in accordance with the terms provided to Landlord,
or (3) to refuse consent to Tenant's requested Transfer and to continue this
Lease in full force and effect as to the entire Premises. If Landlord shall fail
to notify Tenant in writing of such election within said fifteen (15) day
period, Landlord shall be deemed to have elected option (3) above. If Landlord

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 27

 

elects options (1) or (3) above, Landlord shall return the Review Fee to Tenant.
If Landlord elects to exercise option (2) above, Tenant agrees to provide, at
its expense, direct access from any sublet space or concession area to a public
corridor of the Building, and such other improvements, alterations or additions
as may be required by applicable Laws. The prohibition against a Transfer
contained herein shall be construed to include a prohibition against any
Transfer by merger, sale of assets, sale of a controlling interest in stock or
by operation of law. Notwithstanding the foregoing or anything else to the
contrary in this Lease, if no Event of Default has occurred and is continuing,
Tenant shall have the right, subject to Section 18(b), to make a Transfer of
this Lease without the prior written consent of Landlord (a "Permitted
Transfer") to any Tenant related entity including, without limitation, any
parent, affiliate or subsidiary of Tenant. Any assignment or sublease must be in
writing and Tenant shall have provided Landlord with copy of the executed copy
of assignment or sublease within ten (10) days after the date of such sublease
or assignment.

(b)       Notwithstanding that the prior express written consent of Landlord to
a Transfer may have been obtained under the provisions of Section 18(a) or that
such permission is not required, the following shall apply to all Transfers:

(1)      Tenant shall, in the case of an assignment, cause the assignee to
expressly assume in writing and to agree to perform all of the covenants, duties
and obligations of Tenant hereunder, and such transferee shall be jointly and
severally liable therefor along with Tenant (i.e, Landlord's consent to any
Transfer shall not release Tenant from performing its obligations under this
Lease, but rather Tenant and its transferee shall be jointly and severally
liable therefor);

(2)      In the event that the rent or other consideration due and payable by a
sublessee or assignee under any sublease or assignment other than a Permitted
Transfer exceeds the Rent for the portion of the Premises so transferred after
deduction for all reasonable and customary market costs incurred by Tenant in
connection with such non-Permitted Transfer including, without limitation,
leasing commissions, improvement costs, legal expenses and/or free rent or other
then-market concessions (such excess after such deductions being hereafter the
"Net Transfer Profit"), then Tenant shall pay to Landlord, as additional Rent,
fifty percent (50%) of such Net Transfer Profit, immediately upon receipt
thereof by Tenant from such transferee;

(3)      No usage of the Premises different from the usage herein provided to be
made by Tenant shall be permitted without Landlord's prior written consent, and
all of the terms and provisions of this Lease shall continue to apply after a
Transfer; and

(4)      Any such transferee's obligations shall include, without limitation,
the obligation to pay Rent as to the portion of the Premises subject to the
Transfer, and Landlord shall be permitted to enforce the provisions of this
Lease against the undersigned Tenant or any transferee, or both, without demand
upon or proceeding in any way against any other persons. Landlord may collect
Rent directly from the transferee and apply the net amount collected to the Rent
reserved in this Lease, without the requirement of any consent or approval from
Tenant.

(c)      The consent by Landlord to a particular Transfer shall not be deemed a
consent to any other subsequent Transfer. If this Lease, the Premises or the
Tenant's leasehold interest therein, or if any portion of the foregoing is
transferred, or if the Premises are occupied in whole or in part by anyone other
than Tenant without the prior consent of Landlord as provided herein (other than
in a Permitted Transfer), Landlord may nevertheless collect rent from the
transferee or other occupant and apply the net amount collected to the Rent
payable hereunder, but no such transaction or collection of rent or application
thereof by Landlord shall be deemed a waiver of the provisions hereof or a
release of Tenant from the further performance by Tenant of its covenants,
duties and obligations hereunder.

(d)      No assignee or subtenant of the Premises shall be a then-existing
tenant or occupant of the Building or a person or entity with whom Landlord is
then dealing with regard to leasing space in the Building or with whom Landlord
has had any dealings with the past six (6) months with regard to leasing space
in the Building unless Landlord was unable or unwilling to provide the amount of
space required by such tenant or occupant.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 28

 

(e)      For purposes of this Section 18, and in addition to any other
reasonable grounds for denial, Landlord's consent to a Transfer will be deemed
reasonably withheld if, in Landlord's good faith judgment, any one or more of
the following apply: (a) the proposed transferee does not have the financial
strength to perform the Tenant's obligations under this Lease; (b) the business
and operations of the proposed transferee are not of comparable quality to the
business and operations being conducted by other tenants in the Building; (c)
either the proposed transferee, or any affiliate of the proposed transferee,
occupies or is negotiating with Landlord to lease space in the Building unless
Landlord has previously notified such transferee that it is unwilling to lease
space to such transferee on terms acceptable to such transferee or Landlord was
unable to lease to such transferee the amount of space Tenant that has agreed to
lease to such transferee; provided, however, that if Landlord cannot in fact
provide the amount of space needed by such proposed transferee, the foregoing
notice requirement shall not apply; (d) the proposed transferee does not have a
good business reputation; (e) the proposed use of the Premises by the proposed
transferee may or will cause the Building or Complex or any part thereof not to
conform with any so-called green/LEED program(s) undertaken or maintained by
Landlord; (f) the presence in the Premises of the proposed transferee would, in
Landlord's reasonable judgment, impact the reputation or value of the Building
or the Complex in a negative manner; (g) if the subject space is only a portion
of the Premises and the physical subdivision of such portion is, or would render
the Premises, not regular in shape with appropriate means of ingress and egress
and facilities suitable for normal renting purposes, or is otherwise not readily
divisible from the Premises; (h) the Transfer would require alterations to the
Building or the Complex to comply with applicable Laws; (i) the transferee is a
government (or agency or instrumentality thereof); or (j) an Event of Default
exists under this Lease at the time Tenant requests consent to the proposed
Transfer.

19.     Mechanic's Liens. Tenant will not permit any mechanic's liens,
materialmen's liens or other liens to be placed upon the Premises or the Complex
for any work performed by or at the request of Tenant, or any assignee,
sublessee or licensee of Tenant, and nothing in this Lease shall be deemed or
construed in any way as constituting the consent or request of Landlord, express
or implied, by inference or otherwise, to any person for the performance of any
labor or the furnishing of any materials to the Premises, or any part thereof,
nor as giving Tenant any right, power, or authority to contract for or permit
the rendering of any services or the furnishing of any materials that would give
rise to any mechanic's or other liens against the Premises or the Complex. In
the event any such lien is attached to the Premises or the Complex and not
discharged by payment, bonding or otherwise within fifteen (15) days after
receipt of written notice from Landlord, then, in addition to any other right or
remedy of Landlord, Landlord may, but shall not be obligated to, discharge the
same. Any amount paid by Landlord for the aforesaid purpose shall be paid by
Tenant to Landlord on demand as additional Rent and shall bear interest at the
Default Rate from the date paid by Landlord until reimbursed by Tenant.

20.     Property Insurance.

(a)      Landlord shall maintain a policy or policies of fire and extended
coverage insurance, including flood and earthquake coverage, on the portion of
the Complex that is the property of Landlord, including Alterations by Tenant
that have become the property of Landlord, in such amounts as Landlord's
mortgagee may require, but in no event in an amount equal to less than eighty
percent (80%) of the replacement cost. Such insurance shall be maintained at the
expense of Landlord (as a part of the Basic Operating Costs), and payments for
losses thereunder shall be made solely to Landlord or the mortgagees of Landlord
as their interests shall appear. Tenant shall maintain at its expense, in an
amount equal to full replacement cost, fire and extended coverage insurance,
including flood and earthquake coverage, on all of its personal property,
including removable trade fixtures, located in the Premises and in such
additional amounts as are required to meet Tenant's obligations pursuant to
Section 24 hereof. Tenant shall, at Landlord's request from time to time,
provide Landlord with current certificates of insurance evidencing Tenant's
compliance with this Section 20 and Section 21. Tenant shall use commercially
reasonable efforts to obtain the agreement of Tenant's insurers to notify
Landlord that a policy is due to expire at least thirty (30) days prior to such
expiration.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 29

 

(b)      Tenant shall maintain throughout the Lease Term a policy or policies of
"all risk" extended coverage insurance protecting Tenant against loss of or
damage to Tenant's Alterations, additions, the Tenant Improvements, carpeting,
floor coverings, paintings, decorations, fixtures, inventory and other business
personal property located in or about the Premises to the full replacement value
of the property so insured and endorsed to provide that Tenant's insurance is
primary in the event of any overlapping coverage with the insurance carried by
Landlord. Such insurance shall be maintained at the expense of Tenant and
payment for losses thereunder shall be made solely to Tenant or the mortgagees
of Tenant (if permitted hereunder) as their interests shall appear. Tenant
shall, prior to occupancy of the Premises and at Landlord's request from time to
time, provide Landlord with a current certificate of insurance evidencing
Tenant's compliance with this Section 20. Tenant shall use commercially
reasonable efforts to obtain the agreement of Tenant's insurers to notify
Landlord that a property insurance policy is due to be canceled or expire at
least thirty (30) days prior to such cancellation or expiration.

21.     Liability Insurance.

(a)      In addition to the property insurance described above, Tenant shall
keep in force throughout the Lease Term: (i) a Commercial General Liability
insurance policy or policies to protect the Landlord against liability to the
public or to any invitee of tenant or a Landlord Related Party incidental to the
use of or resulting from any accident occurring in or upon the Premises with a
limit of not less than $5,000,000.00 per occurrence, covering bodily injury and
property damage liability and $1,000,000 products/completed operations
aggregate; (ii) Business Auto Liability covering owned and hired vehicles with a
limit of not less than $1,000,000 per accident; (iii) insurance protecting
against liability under Worker's Compensation Laws with limits at least as
required by statue; (iv) Employers Liability with limits of $1,000,000 each
accident, $1,000,000 disease policy limit, $1,000,000 disease-each employee; and
(v) Business Interruption Insurance with limit of liability representing loss of
at least approximately one year of income. The $5,000,000.00 of coverage
required by clause (i) of the preceding sentence may be provided in part by an
umbrella policy of insurance maintained by Tenant so long as such umbrella
policy is otherwise in compliance with the requirements of this Section 21(a).

(b)      Each of the aforesaid policies or certificates thereof shall be
delivered to Landlord by Tenant upon the Commencement Date and within ten (10)
days following each renewal of said insurance, and shall (i) be provided at
Tenant's expense; (ii) name the Landlord, FSP Property Management LLC, any
mortgagee designated by Landlord and the building management company, if any, as
additional insureds; (iii) be issued by an insurance company authorized to issue
insurance in the State and rated in Best's Insurance Guide or any successor
thereto as having a "Best's Rating" of at least "A" and a "Financial Size
Category" of at least "VII" during the Term; (iv) provide that said insurance
shall not be cancelled unless thirty (30) days prior written notice (ten days
for nonpayment of premium) shall have been given to Landlord; (v) provide that
Tenant's insurance is primary for claims arising out of an incident or event
occurring within the Premises; and (vii) include coverage for the contractual
liability of Tenant to indemnify Landlord and Landlord Related Parties pursuant
to Section 22(a). Tenant shall use commercially reasonable efforts to obtain the
agreement of Tenant's insurers to notify Landlord or Tenant shall notify
Landlord that a liability insurance policy is due to be canceled or expire at
least thirty (30) days prior to such cancellation or expiration.

(c)      Whenever Tenant shall undertake any Alterations, the aforesaid
insurance protection must extend to and include injuries to persons and damage
to property arising in connection with such Alterations, without limitation
including liability under any applicable structural work, act, and such other
insurance as Landlord shall require; and the policies of or certificates
evidencing such insurance must be delivered to Landlord prior to the
commencement of any such Alterations.

(d)      Landlord may maintain a policy or policies of comprehensive general
liability insurance and environmental insurance with respect to the Complex, but
excluding the Premises, in such amounts as are required by Landlord's mortgagee
or are determined to be reasonably necessary by Landlord and the costs of such
insurance shall be included in the Basic Operating Costs. Payments for losses
thereunder shall be made solely to Landlord or the mortgagees of Landlord as
their interests shall appear.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 30

 

22.     INDEMNITY.

(a)      TENANT SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LANDLORD AND EACH
LANDLORD RELATED PARTY FROM AND AGAINST CLAIMS RESULTING FROM ANY INJURIES TO OR
DEATH OF ANY PERSON OR ANY DAMAGE TO PROPERTY WHICH ARISES, OR IS CLAIMED TO
ARISE FROM: (1) AN INCIDENT OR EVENT WHICH OCCURRED WITHIN OR ON THE PREMISES;
OR (2) THE OPERATION OR CONDUCT OF TENANT'S BUSINESS WITHIN THE PREMISES, (3)
ANY BREACH OF THE REA BY TENANT OR ANY TENANT RELATED PARTY, OR (4) ANY ADVERSE
CHANGE TO THE BUILDING'S LEED GOLD STATUS AS A RESULT OF ANY ACT OR OMISSION OF
TENANT OR ANY TENANT RELATED PARTY, EVEN IF SUCH CLAIM IS BASED ON THE JOINT OR
COMPARATIVE NEGLIGENT ACTS OR OMISSIONS OF LANDLORD OR ANY LANDLORD RELATED
PARTY. IF ANY SUCH CLAIM IS MADE AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY,
TENANT SHALL, AT TENANT'S SOLE COST AND EXPENSE, DEFEND SUCH CLAIM BY OR THROUGH
ATTORNEYS REASONABLY ACCEPTABLE TO LANDLORD. The indemnity obligations of Tenant
under this Section 22(a) shall not apply to a Claim arising out of the gross
negligence or intentional misconduct of Landlord or any Landlord Related Party.

(b)      LANDLORD SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS TENANT AND EACH
TENANT RELATED PARTY FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
DAMAGES, CLAIMS, SUITS, LOSSES, CAUSES OF ACTION, LIENS, JUDGMENTS AND EXPENSES
(INCLUDING COURT COSTS, ATTORNEYS' FEES AND COSTS OF INVESTIGATION) OF ANY KIND,
NATURE OR DESCRIPTION RESULTING FROM ANY INJURIES TO OR DEATH OF ANY PERSON OR
ANY DAMAGE TO PROPERTY WHICH ARISES, OR IS CLAIMED TO ARISE FROM, (1) AN
INCIDENT OR EVENT WHICH OCCURRED WITHIN OR ON THE COMMON AREAS; OR (2) THE
OPERATION OR CONDUCT OF LANDLORD'S BUSINESS WITHIN THE COMMON AREAS, EVEN IF
SUCH CLAIM IS BASED ON THE JOINT OR COMPARATIVE THE NEGLIGENT ACTS OR OMISSIONS
OF TENANT OR ANY TENANT RELATED PARTY. IF ANY SUCH CLAIM IS MADE AGAINST TENANT
OR ANY TENANT RELATED PARTY, LANDLORD SHALL, AT LANDLORD'S SOLE COST AND
EXPENSE, DEFEND SUCH CLAIM BY OR THROUGH ATTORNEYS REASONABLY ACCEPTABLE TO
TENANT. The indemnity obligations of Landlord under this Section 22(b) shall not
apply to a Claim arising out of the gross negligence or intentional misconduct
of Tenant or any Tenant Related Party.

23.     WAIVER OF SUBROGATION RIGHTS. NOTWITHSTANDING ANYTHING IN THIS LEASE TO
THE CONTRARY, TO THE EXTENT THAT AND SO LONG AS THE SAME IS PERMITTED UNDER THE
LAWS AND REGULATIONS GOVERNING THE WRITING OF INSURANCE WITHIN THE STATE, ALL
INSURANCE CARRIED BY EITHER LANDLORD OR TENANT SHALL PROVIDE FOR A WAIVER OF
RIGHTS OF SUBROGATION AGAINST LANDLORD AND TENANT ON THE PART OF THE INSURANCE
CARRIER. UNLESS THE WAIVERS CONTEMPLATED BY THIS SENTENCE ARE NOT OBTAINABLE FOR
THE REASONS DESCRIBED IN THIS SECTION 23, LANDLORD AND TENANT EACH HEREBY WAIVE
ANY AND ALL RIGHTS OF RECOVERY, CLAIMS, ACTIONS OR CAUSES OF ACTION AGAINST THE
OTHER, ITS AGENTS, OFFICERS, OR EMPLOYEES, FOR ANY LOSS OR DAMAGE TO PROPERTY OR
ANY INJURIES TO OR DEATH OF ANY PERSON WHICH IS COVERED OR WOULD HAVE BEEN
COVERED UNDER THE INSURANCE POLICIES REQUIRED UNDER THIS LEASE. THE FOREGOING
RELEASE SHALL NOT APPLY TO LOSSES OR DAMAGES IN EXCESS OF ACTUAL OR REQUIRED
POLICY LIMITS (WHICHEVER IS GREATER) NOR TO ANY DEDUCTIBLE (UP TO A MAXIMUM OF
$50,000) APPLICABLE UNDER ANY POLICY OBTAINED BY THE WAIVING PARTY. THE WAIVERS
SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE SHALL BE IN ADDITION TO, AND NOT
IN SUBSTITUTION FOR, ANY OTHER WAIVERS, INDEMNITIES, OR EXCLUSIONS OF
LIABILITIES SET FORTH IN THIS LEASE. THE FAILURE OF EITHER PARTY (THE
"DEFAULTING PARTY") TO TAKE OUT OR MAINTAIN ANY INSURANCE POLICY REQUIRED UNDER
THIS LEASE SHALL BE A DEFENSE TO ANY CLAIM ASSERTED BY THE DEFAULTING PARTY
AGAINST THE OTHER PARTY HERETO BY REASON OF ANY LOSS SUSTAINED BY THE DEFAULTING
PARTY THAT WOULD HAVE BEEN COVERED BY ANY SUCH REQUIRED POLICY.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 31

 

24.     Casualty Damage. If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord. In case the Building shall be so damaged by fire or other casualty
that (i) "substantial alteration or reconstruction" of the Building (as defined
below) shall, in the judgment of an independent architect selected by Landlord,
be required (whether or not the Premises (as set forth below) shall have been
damaged by such fire or other casualty), or (ii) in the event any mortgagee
under a first mortgage or first deed of trust covering the Building should
require that the insurance proceeds payable as a result of said fire or other
casualty be used to retire the mortgage debt, or (iii) in the event of the
occurrence of a casualty which is not insured under the "all risk" extended
coverage insurance required to be carried by Landlord pursuant to the terms of
Section 20, Landlord may, at its option, terminate this Lease by notifying
Tenant in writing of such termination within fifteen (15) days after the date of
Landlord's receipt of the estimated cost and time of reconstruction or
determination by a mortgagee to take the proceeds in which event the Rent
hereunder shall be abated as of the date of such damage. Landlord shall provide
Tenant with a copy of the estimated cost and time for reconstruction. If
Landlord does not elect to terminate this Lease, Landlord shall, as soon as
practicable, but no more than sixty (60) days after the date of such damage,
commence to repair and restore the Building and shall proceed with reasonable
diligence to restore the Building to substantially the same condition which it
was in immediately prior to the occurrence of the fire or other casualty, except
that Landlord shall not be required to rebuild, repair, or replace any part of
Tenant's furniture, fixtures and equipment removable by Tenant under the
provisions of this Lease or any Alterations to the Premises made by Tenant
following the Commencement Date which were not approved by Landlord in writing,
and Landlord shall not in any event be required to spend for such work an amount
in excess of the insurance proceeds actually received by Landlord as a result of
the fire or other casualty, plus any deductible amounts thereunder. If Landlord
determines that insurance proceeds will be insufficient to restore the Building
as required by this Section 24, Landlord may, at its option, elect to either
(1) terminate this Lease by written notice to Tenant, or (2) provide the extra
funds necessary to complete the restoration. In the event Landlord did not
originally construct any Alterations to be repaired, the time for Landlord to
commence and complete such repairs shall be extended by the amount of time
necessary for Landlord to obtain detailed working drawings of the Alterations to
be repaired. In the event Landlord does not either commence the repairs to the
Building within the time required herein, or complete the repairs to the
Building within two hundred seventy (270) days after the date of such damage,
Tenant may terminate the Lease by written notice thereof to Landlord given no
later than thirty (30) days following the date on which Landlord was to commence
or complete such repairs, as the case may be. Landlord shall not be liable for
any inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting in any way from such damage or the repair thereof, except that,
subject to the provisions of the next sentence, Landlord shall allow Tenant an
equitable abatement of Rent during the time and to the extent the Premises are
unfit for occupancy and are vacated by Tenant. If the Premises or any other
portion of the Complex is damaged by fire or other casualty resulting from the
intentional acts of Tenant or any employee, officer, contractor, agent,
subtenant, or licensee of Tenant, the Rent hereunder shall not be abated during
the repair of such damage, and Tenant shall remain liable for the payment
thereof. For the purposes of this Section 24, "substantial alteration or
reconstruction" of the Building shall mean that such alterations or
reconstruction would take in excess of one hundred eight (180) days from the
date of such damage to complete or cost in excess of twenty-five (25%) of the
then-value of the Building.

25.     Condemnation. If (i) the whole or substantially the whole of the
Complex, or (ii) the whole or such portion of the Premises as shall render the
remainder reasonably unfit for Tenant's use, shall be taken for any public or
quasi-public use, by right of eminent domain or otherwise, or sold in lieu of
condemnation, then this Lease shall terminate as of the date when physical
possession of the Building or the Premises are taken by the condemning
authority. If this Lease is not so terminated upon any such taking or sale, the
Base Rental payable hereunder shall be diminished by an amount representing that
portion of Base Rental applicable to the portion of the Premises subject to such
taking or sale, and Landlord shall to the extent Landlord deems feasible,
restore the Building and the Premises to substantially their former condition,
except that Landlord shall not be required to rebuild, repair, or replace any
Alterations to the Premises made by Tenant following the Commencement Date which
were not approved by Landlord in writing, nor shall Landlord in any event be
required to spend for such work an amount in excess of the amount received by
Landlord as compensation for such taking. All amounts awarded upon a taking of
any part or all of the Property, Building or the Premises shall belong to
Landlord, and Tenant shall not be entitled to and expressly waives all claims to
any such compensation, except that Tenant may make a separate claim upon the
condemning authority for expenses related to relocation and the unamortized cost
of leasehold improvements paid for by Tenant.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 32

 

26.     DAMAGES FROM CERTAIN CAUSES. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
LEASE TO THE CONTRARY, AND SUBJECT TO THE TERMS OF SECTION 23, NEITHER LANDLORD
NOR ANY LANDLORD RELATED PARTY SHALL BE LIABLE FOR DAMAGES TO TENANT OR ANY
PARTY CLAIMING THROUGH TENANT FOR ANY INJURY TO OR DEATH OF ANY PERSON OR DAMAGE
TO PROPERTY OR FOR INTERRUPTION OR DAMAGE TO BUSINESS RESULTING FROM ANY OF THE
FOLLOWING REASONS: (a) ANY ACT, OMISSION OR NEGLIGENCE OF TENANT OR TENANT'S
EMPLOYEES, AGENTS, CONTRACTORS, OFFICERS, SUBTENANTS, ASSIGNEES, LICENSEES,
INVITEES OR CUSTOMERS; (b) ANY ACT, OMISSION OR NEGLIGENCE OF ANY OTHER TENANT
WITHIN THE BUILDING, OR ANY OF THEIR RESPECTIVE EMPLOYEES, AGENTS, CONTRACTORS,
TENANTS, ASSIGNEES, LICENSEES, INVITEES OR CUSTOMERS; (c) THE REPAIR,
ALTERATION, MAINTENANCE, DAMAGE OR DESTRUCTION OF THE PREMISES OR ANY OTHER
PORTION OF THE BUILDING (INCLUDING THE CONSTRUCTION OF LEASEHOLD IMPROVEMENTS
FOR OTHER TENANTS OF THE BUILDING), EXCEPT TO THE EXTENT CAUSED BY THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR ANY LANDLORD RELATED PARTY;
(d) VANDALISM, THEFT, BURGLARY AND OTHER CRIMINAL ACTS (OTHER THAN THOSE
COMMITTED BY LANDLORD'S EMPLOYEES); (e) ANY DEFECT IN OR FAILURE OF EQUIPMENT,
PIPES, WIRING, HEATING OR AIR CONDITIONING EQUIPMENT, STAIRS, ELEVATORS, OR
SIDEWALKS, THE BURSTING OF ANY PIPES OR THE LEAKING, ESCAPING OR FLOWING OF GAS,
WATER, STEAM, ELECTRICITY, OR OIL, BROKEN GLASS, OR THE BACKING UP OF ANY
DRAINS, EXCEPT TO THE EXTENT CAUSED BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF
LANDLORD OR ANY LANDLORD RELATED PARTY; (f) INJURY DONE OR OCCASIONED BY WIND,
SNOW, RAIN OR ICE, FIRE, ACT OF GOD, PUBLIC ENEMY, INJUNCTION, RIOT, STRIKE,
INSURRECTION, WAR, COURT ORDER, REQUISITION, ORDER OF ANY GOVERNMENTAL BODY OR
AUTHORITY, OR (g) ANY OTHER CAUSE BEYOND THE REASONABLE CONTROL OF LANDLORD.
UNDER NO CIRCUMSTANCES SHALL LANDLORD BE LIABLE FOR DAMAGES RELATED TO BUSINESS
INTERRUPTION OR LOSS OF PROFITS. THE PROVISIONS OF THIS SECTION 26 SHALL NOT
LIMIT THE OBLIGATIONS OF LANDLORD OR THE RIGHTS OF TENANT UNDER THIS LEASE NOT
INVOLVING A CLAIM FOR DAMAGES.

27.     Default by Tenant.

(a)      The following events shall be deemed to be events of default by Tenant
under this Lease (hereinafter called an "Event of Default"):

(1)      Tenant shall fail to timely pay any Rent and such failure shall
continue for a period of ten (10) days after written notice of such default
shall have been given to Tenant; provided, however, Landlord shall not be
obligated to give Tenant written notice of its failure to pay Rent more than two
times in any 12-month period and after the second notice, an Event of Default
shall occur automatically upon Tenant's failure to timely pay any Rent within
such 12-month period without the requirement of any further notice from
Landlord;

(2)      Tenant shall fail to comply with any terms, provisions or covenants of
this Lease or any other agreement between Landlord and Tenant not requiring the
payment of Rent, all of which terms, provisions and covenants shall be deemed
material, and such failure shall continue for a period of thirty (30) days after
written notice of such failure is delivered to Tenant or, if such failure cannot
reasonably be cured within such thirty (30) day period, Tenant shall fail to
commence to cure such failure within such thirty (30) day period and/or shall
thereafter fail to prosecute such cure diligently and continuously to completion
within ninety (90) days of the date of Landlord's notice of default;

(3)      Tenant or any Guarantor takes any action to, or notifies Landlord that
Tenant or any Guarantor intends to, file a petition under any section or chapter
of the United States Bankruptcy Code, as amended from time to time, or under any
similar Law of the United States or any state thereof; or a petition shall be
filed against Tenant or any Guarantor under any such statute and shall not be
dismissed within sixty (60) days thereafter; or

(4)      a receiver or trustee shall be appointed for Tenant's leasehold
interest in the Premises or for all or a substantial part of the assets of
Tenant or any Guarantor.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 33

 

(b)      Upon the occurrence of any Event of Default, Landlord may, at its
option and without further notice to Tenant and without judicial process, in
addition to all other remedies given hereunder or by Law or equity, do any one
or more of the following: (1) terminate this Lease, in which event Tenant shall
immediately surrender possession of the Premises to Landlord; (2) enter upon and
take possession of the Premises and expel or remove Tenant therefrom, with or
without having terminated this Lease; (3) apply all or any part of the Security
Deposit to cure such Event of Default; (4) change or re-key all locks to
entrances to the Premises, and Landlord shall have no obligation to give Tenant
a new key to the Premises until such Event of Default is cured; and (5) remove
from the Premises any furniture, fixtures, equipment or other personal property
of Tenant, without liability for trespass or conversion, and store such items
either in the Complex or elsewhere at the sole cost of Tenant and without
liability to Tenant. Any of such furniture, fixtures, equipment or personal
property not claimed within thirty (30) days from the date of removal shall be
deemed abandoned.

(c)      Exercise by Landlord of any one or more remedies hereunder shall not
constitute forfeiture or an acceptance of surrender of the Premises by Tenant,
it being understood that such surrender can be effected only by the written
agreement of Landlord and Tenant.

(d)      If Landlord terminates this Lease by reason of an Event of Default,
Tenant shall pay to Landlord the sum of (1) the cost of recovering the Premises,
(2) the cost of repairing any damage to the Premises, (3) any amounts owed by
Tenant under this Lease that have accrued but not been paid, and (4) any other
damages or relief which Landlord may be entitled to at law or in equity. In no
event shall Landlord have any obligation to refund to Tenant any of the Base
Rental prepaid on this Lease, irrespective of whether Landlord relets all or any
portion of the Premises following an Event of Default.

(e)      If Tenant should fail to make any payment, perform any obligation, or
cure any default hereunder within ten (10) days (or such longer period as may be
specifically provided elsewhere herein) after receipt of written notice thereof,
Landlord, without obligation to do so and without thereby waiving such failure
or default, may make such payment, perform such obligation, and/or remedy such
other default for the account of Tenant (and enter the Premises for such
purpose), and Tenant shall, within ten (10) days (or such longer period as may
be specifically provided elsewhere herein) following written demand, pay all
costs, expenses and disbursements (including attorneys' fees) incurred by
Landlord in taking such remedial action, plus, at the option of Landlord,
interest thereon at the Default Rate.

(f)      Nothing in this Lease will be construed as imposing any duty upon
Landlord to relet the Premises; provided, however, that to the extent the Laws
of the State impose on Landlord a duty to mitigate damages as a result of an
Event of Default, Landlord's duty will be satisfied in full if Landlord
undertakes to lease the Premises to another tenant (a "Substitute Tenant") in
accordance with the following criteria: (a) Landlord will have no obligation to
solicit or entertain negotiations with any other prospective tenants for the
Premises until Landlord obtains full and complete possession of the Premises
including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant; (b) Landlord will not be obligated to
lease or show the Premises on a priority basis, or offer the Premises to a
prospective tenant when other space in the Building suitable for the prospective
tenant's use is (or soon will be) available; (c) Landlord will not be obligated
to lease the Premises to a Substitute Tenant for a base rental less than the
current fair market Base Rental then prevailing for similar uses in Comparable
Buildings, nor will Landlord be obligated to enter into a new lease under other
terms and conditions that are unacceptable to Landlord under Landlord's then
current leasing policies for comparable space in the Building; (d) Landlord will
not be obligated to enter into a lease with a Substitute Tenant whose use would
(i) violate any restriction, covenant, or requirement contained in the lease of
another tenant of the Building; (ii) adversely affect the reputation of the
Building; or (iii) be incompatible with other uses of the Building; (e) Landlord
will not be obligated to enter into a lease with any proposed Substitute Tenant
that does not have, in Landlord's reasonable opinion, sufficient financial
resources to operate the Premises in a first class manner; and (f) Landlord will
not be required to expend any amount of money to alter, remodel, or otherwise
make the Premises suitable for use by a proposed Substitute Tenant unless: (i)
Tenant pays any such sum to Landlord in advance of Landlord's execution of a
lease with the proposed Substitute Tenant (which payment will not be in lieu of
any damages or other sums to which Landlord may be entitled as a result of
Tenant's default under this Lease); or (ii) Landlord, in Landlord's reasonable
discretion, determines that any such expenditure is financially justified in
connection with entering into a lease with the prospective Substitute Tenant;
and (f) Tenant hereby waives any right to assert, claim or allege that Landlord
has not fulfilled its duty to mitigate damages as a result of an Event of
Default if Landlord's efforts to mitigate are in compliance with the provisions
of this Section 27.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 34

 

(g)      Tenant will reimburse and compensate Landlord on demand and as
Additional Rent for any actual loss Landlord incurs in connection with,
resulting from or related to any breach or default of Tenant under this Lease,
regardless of whether the breach or default constitutes an Event of Default, and
regardless of whether suit is commenced or judgment is entered. Such loss
includes all reasonable legal fees, costs and expenses (including paralegal
fees, expert fees, and other professional fees and expenses) Landlord incurs
investigating, negotiating, settling or enforcing any of Landlord's rights or
remedies or otherwise protecting Landlord's interests under this Lease. In
addition to the foregoing, Landlord is entitled to reimbursement of all of
Landlord's fees, expenses and damages, including, but not limited to, reasonable
attorneys' fees and paralegal and other professional fees and expenses, Landlord
incurs in connection with any bankruptcy or insolvency proceeding involving
Tenant including, without limitation, any proceeding under any chapter of the
Bankruptcy Code; by exercising and advocating rights under Section 365 of the
Bankruptcy Code; by proposing a plan of reorganization and objecting to
competing plans; and by filing motions for relief from stay. Such fees and
expenses are payable on demand, or, in any event, upon assumption or rejection
of this Lease in bankruptcy.

(h)      Tenant waives and releases all Claims, Tenant may have resulting from
Landlord's re-entry and taking possession of the Premises pursuant to this
Section 27 by any lawful means and removing, storing or disposing of Tenant's
property as permitted under this Lease, regardless of whether this Lease is
terminated and, to the fullest extent allowable under the Laws, Tenant releases
and will indemnify, protect, defend (with counsel reasonably acceptable to
Landlord) and hold harmless Landlord and the Landlord Related Parties from and
against any and all Claims arising therefrom. No such re-entry is to be
considered or construed as a forcible entry by Landlord. THIS INDEMNITY
PROVISION IS INTENDED TO INDEMNIFY LANDLORD, LANDLORD RELATED PARTIES AND THEIR
RESPECTIVE AGENTS AGAINST THE CONSEQUENCES OF THEIR OWN NEGLIGENCE OR FAULT WHEN
LANDLORD OR ITS AGENTS ARE JOINTLY, COMPARATIVELY, OR CONCURRENTLY NEGLIGENT
WITH TENANT (BUT NOT WHEN THE NEGLIGENCE OR FAULT OF LANDLORD, LANDLORD RELATED
PARTIES OR THEIR AGENTS IS THE SOLE BASIS OF THE CLAIM). No such re-entry is to
be considered forcible entry by Landlord.

28.     Default by Landlord. Landlord shall be in default under this Lease if
Landlord fails to perform any of its obligations hereunder and such failure
continues for a period of thirty (30) days after Tenant delivers written notice
of such failure to Landlord and to the holder(s) of any indebtedness or other
obligations secured by any mortgage or deed of trust affecting the Premises, the
name and address of which have been provided to Tenant in writing, provided that
if such failure cannot reasonably be cured within such thirty (30) day period,
Landlord shall not be in default hereunder as long as Landlord or such holder(s)
commences the remedying of such failure within such thirty-day period and
diligently prosecutes the same to completion, during which time Landlord and
such holder(s), or either of them, or their agents or employees, shall be
entitled to enter upon the Premises and do whatever may be necessary to remedy
such failure. In no event shall Landlord be liable to Tenant for consequential,
special or punitive damages by reason of a failure to perform (or a default) by
Landlord under this Lease.

29.     Quiet Enjoyment. Tenant, on paying all sums herein called for and
performing and observing all of its covenants and agreements hereunder, shall
and may peaceably and quietly occupy and use the Premises during the Lease Term,
subject to the provisions of this Lease, all matters of record affecting the
Complex and applicable Laws; and Landlord agrees to warrant and forever defend
Tenant's right to such occupancy against the claims of any and all persons
whomsoever lawfully claiming the same or any part thereof, subject only to the
provisions of this Lease, all matters of record affecting the Complex and all
applicable Laws.

30.     Right to Relocate. [Intentionally deleted].

31.     Holding Over. Should Tenant continue to occupy the Premises after the
expiration of the Lease Term without the prior written consent of Landlord, such
occupancy shall be a tenancy at sufferance under all of the terms, covenants and
conditions of this Lease, but at a daily Base Rental (the "Holdover Rent") equal
to the sum determined by dividing one hundred and fifty percent (150%) of the
Base Rental then in effect immediately prior to the expiration of the Lease Term
plus electricity and any sums due pursuant to Section 6, for the final month of
the Lease Term by thirty (30); provided, however, if Tenant has given Landlord
written notice of its intent to hold over after the expiration of the Lease Term
at least nine (9) months prior to the expiration of the Lease Term, Tenant may
holdover for a period of up to ninety (90) days (the "Grace Period") at a
Holdover Rent calculated as provided above but using one hundred twenty five
percent (125% of the Base Rental instead of one hundred and fifty percent
(150%). Tenant shall also pay any and all costs, expenses or damages (including
consequential damages) sustained by Landlord as a result of such holdover other
than during the Grace Period. If Tenant consists of more than one person or
entity, and if any of the persons or entities comprising Tenant continue to
occupy the Premises after the expiration of the Lease Term, all other persons or
entities comprising Tenant shall be deemed to have consented to such occupancy
and shall continue to be jointly and severally liable for all of the terms,
covenants and conditions contained in this Lease during the holdover term.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 35

 

32.     Rights Reserved to Landlord.

(a)      Subject to Section 10 (b) hereof, Landlord reserves the right at any
time to change the name of the Building upon thirty (30) days advance written
notice.

(b)      To decorate and to make inspections, repairs, alterations, additions,
changes, or improvements, whether structural or otherwise, in and about the
Building, or any part thereof; for such purposes, to enter upon the Premises
and, during the continuance of any such work, to temporarily close doors,
entryways, public space, and corridors in the Building; to interrupt or
temporarily suspend Building services and facilities; and to change the
arrangement and location of entrances or passageways, doors, and doorways,
corridors, elevators, stairs, restrooms, or other public parts of the Building.

(c)      To take such reasonable measures as Landlord deems advisable for the
security of the Building and its occupants, including without limitation
searching all persons entering or leaving the Building; evacuating the Building
for cause, suspected cause, or for drill purposes; temporarily denying access to
the Building; and closing the Building after Normal Business Hours and on
Saturdays, Sundays, and holidays, subject, however, to Tenant's right to enter
when the Building is closed after Normal Business Hours under such reasonable
regulations as Landlord may prescribe from time to time which may include by way
of example, but not of limitation, that persons entering or leaving the
Building, whether or not during Normal Business Hours, identify themselves to a
security officer by registration or otherwise and that such persons establish
their right to enter or leave the Building.

(d)      To enter the Premises to show the Premises to prospective purchasers,
lenders, or (during the last twelve (12) months of the then-current Lease Term)
tenants; provided, however, Landlord shall provide Tenant with advanced
reasonable, written notice, except in the event of an emergency, and use
reasonable efforts to minimize any disruption to the conduct's of Tenant's
business by reason of such entry under this Section 32.

33.     Subordination to Mortgage; Estoppel Agreement.

(a)      Subject to subsection (d) below, this Lease shall be subordinate to any
deed of trust, mortgage, or other security instrument (a "Mortgage"), or any
ground lease, master lease, or primary lease (a "Primary Lease"), that now or
hereafter covers all or any part of the Premises (the mortgagee under any
Mortgage or the lessor under any Primary Lease is referred to herein as
"Landlord's Mortgagee").

(b)      Tenant shall attorn to any party succeeding to Landlord's interest in
the Premises, whether by purchase, foreclosure, deed in lieu of foreclosure,
power of sale, termination of lease, or otherwise, upon such party's request,
and shall execute such agreements confirming such attornment as such party may
reasonably request.

(c)      Tenant shall not seek to enforce any remedy it may have for any default
on the part of the Landlord without first giving written notice by certified
mail, return receipt requested, specifying the default in reasonable detail, to
any Landlord's Mortgagee whose address has been given to Tenant, and affording
such Landlord's Mortgagee a reasonable opportunity to perform Landlord's
obligations hereunder.

(d)      Notwithstanding anything contained in this Section 33 to the contrary,
(i) the subordination of this Lease to any Mortgage or Primary Lease now
existing or hereafter placed upon the Premises or the Building or any part
thereof by a Mortgagee not affiliated with Landlord, Tenant's agreement to
attorn to Landlord Mortgagee as provided in this Section 33 is and shall be
conditioned upon such holder's entering into a commercially reasonable
non-disturbance and attornment agreement (a "SNDA") on Mortgagee's standard form
providing that Tenant's right to quiet possession of the Premises during the
Lease Term shall not be disturbed if Tenant performs all of Tenant's obligations
hereunder, and (ii) no SNDA shall be required if the Mortgagee is an affiliate
of Landlord.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 36

 

(e)      Tenant agrees that it will, from time to time, within ten (10) Business
Days after written request by Landlord, execute and deliver to such persons as
Landlord shall designate, an estoppel agreement in recordable form certifying
that this Lease is unmodified and in full force and effect (or if there have
been modifications, that this Lease is in full force and effect as so modified),
stating the dates to which Rent and other charges payable under this Lease have
been paid, stating that the Landlord is not in default hereunder (or if Tenant
alleges a default, stating the nature of such alleged default) and further
stating such other matters as Landlord shall reasonably require.

34.     Intentionally Deleted.

35.     Attorney's Fees. Tenant must pay to Landlord on demand all attorney's
fees, costs and expenses incurred by Landlord in recovery of any Rent or
enforcement of Landlord's rights under this Lease. Furthermore, if Landlord or
Tenant employs an attorney to assert or defend any action arising out of the
breach of any term, covenant or provision of this Lease, or to bring legal
action for the unlawful detainer of the Premises, the prevailing party shall be
entitled to recover from the non-prevailing party attorney's fees and costs of
suit incurred in connection therewith. For purposes of this Section 35, a party
shall be considered to be the "prevailing party" to the extent that (a) such
party initiated the litigation and substantially obtained the relief which it
sought (whether by judgment, voluntary agreement or action of the other party,
trial, or alternative dispute resolution process), (b) such party did not
initiate the litigation and either (1) received a judgment in its favor, or
(2) did not receive judgment in its favor, but the party receiving the judgment
did not substantially obtain the relief which it sought, or (c) the other party
to the litigation withdrew its claim or action without having substantially
received the relief which it was seeking.

36.     No Implied Waiver. The failure of either party to insist at any time
upon the strict performance of any covenant or agreement in this Lease or to
exercise any right, power or remedy contained in this Lease shall not be
construed as a waiver or a relinquishment thereof for the future. The acceptance
by Landlord of late payments shall not be construed as a waiver by Landlord of
the requirement for timely payment nor create a course of dealing permitting
such late payments. Any payment by Tenant or receipt by Landlord of a lesser
amount than the monthly installment of Rent due under this Lease shall be deemed
to be on account of the earliest Rent due hereunder. No endorsement or statement
on any check or any letter accompanying any check or payment as Rent shall be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord's right to recover the balance of such Rent or
pursue any other remedy provided in this Lease.

37.     Independent Obligations. The obligation of Tenant to pay Rent hereunder
and the obligation of Tenant to perform Tenant's other covenants and duties
hereunder constitute independent, unconditional obligations to be performed at
all times provided for hereunder and are independent of the Landlord's
performance of Landlord's duties and obligations hereunder. Except as expressly
provided in this Lease, Tenant waives and relinquishes all rights which Tenant
might have to claim any nature of lien against or withhold, abate or deduct
from, or offset against Rent.

38.     Recourse Limitation. Tenant shall be entitled to look solely to
Landlord's equity in the Complex for the recovery of any judgment against
Landlord, and Landlord shall not be personally liable for any deficiency with
respect to the recovery of such judgment. The provision contained in the
foregoing sentence shall not limit any right that Tenant might otherwise have to
obtain specific performance of Landlord's obligations under this Lease.

39     Notices. Any notice under this Lease must be in writing, and shall be
given or be served by (a) personal delivery to the person identified on the
signature page of this Lease as the person to receive notices, so long as a copy
of the personally delivered notice is deposited in the United States mail,
return receipt requested, or recognized overnight courier within three (3) days
thereafter, (b) delivery via a recognized overnight courier, or (c) depositing
the same in the United States mail, postage prepaid, certified mail, return
receipt requested, and addressed to the person identified herein as the person
to receive such notices at the Tenant's Notice Address or the Landlord's Notice
Address, as the case may be, as stated in this Lease or such other address in
the continental United States of which notice has been given to the other party
in the manner provided herein. Notice by personal delivery or overnight courier
shall be effective upon receipt, and notice by mail shall be effective upon
deposit in the United States mail in the manner above described.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 37

 

40.     Severability. If any term or provision of this Lease, or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforced to the fullest extent
permitted by Law.

41.     Recordation. Tenant agrees not to record this Lease or any memorandum
hereof.

42.     Governing Law. This Lease and the rights and obligations of the parties
hereto shall be interpreted, construed, and enforced in accordance with the Laws
of the State. This Lease is performable in, and the exclusive venue for any
action brought with respect hereto, shall be in Dallas County, Texas.

43.     Force Majeure. Whenever a period of time is herein prescribed for the
taking of any action by Landlord or Tenant, the party responsible for taking
such action shall not be liable or responsible for, and there shall be excluded
from the computation of such period of time, any delays due to strikes, riots,
acts of God, shortages of labor or materials, war, governmental Laws,
regulations or restrictions, or any other cause whatsoever beyond the control of
the party responsible for taking such action; provided, however, the provisions
of this Section 43 shall never be construed as allowing an extension of time
with respect to Tenant's obligation to pay Rent when and as due or with respect
to any monetary obligation of Landlord or Tenant, in each case, under this
Lease.

44.     Time of Performance. Except as otherwise expressly provided herein, time
is of the essence under this Lease, including all Exhibits.

45.     Transfers by Landlord. Landlord shall have the right to transfer and
assign, in whole or in part, all of its rights and obligations hereunder and in
the Complex, and in such event and upon the assumption by the transferee of the
obligations of Landlord hereunder, Landlord shall be released from any further
obligations accruing after the date of transfer, and Tenant agrees to look
solely to such successor-in-interest of Landlord for the performance of such
obligations; provided, however that with respect to the transfer of Security
Deposit, Landlord shall be relieved from its obligations only upon delivery to
Tenant reasonable written evidence of such successor-in-interest's assumption of
obligation.

46.     Commissions. Landlord and Tenant agree that the two parties identified
as Broker in the Basic Lease Terms above, are the only brokers involved in the
procurement, negotiation or execution of this Lease, and that their respective
commissions shall be paid by Landlord pursuant to a separate commission
agreement attached hereto as Exhibit "M". Landlord and Tenant hereby agree to
defend, indemnify and hold each other harmless against any loss, claim, expense
or liability with respect to any commissions or brokerage fees claimed on
account of the execution and/or renewal of this Lease or the expansion of the
Premises due to any action of the indemnifying party.

47.     Financial Statements. Tenant represents and warrants that any financial
statements for Tenant and Guarantor provided by it to Landlord were true,
correct and complete when provided, and that no material adverse change has
occurred since that date that would render them inaccurate or misleading.
Subject to restrictions on disclosure under applicable Laws, Tenant, within
fifteen (15) days after written request from Landlord, shall provide Landlord
with current financial statements of Tenant in the form provided to Landlord
prior to the execution of this Lease and current audited or certified financial
statements of Guarantor and such other information with respect to Tenant and
Guarantor as Landlord may reasonably request in order to create a "business
profile" of Tenant and Guarantor and determine Tenant's and Guarantor's ability
to fulfill its obligations under this Lease. Landlord, however, shall not
require Tenant to provide such information unless (i) Landlord is requested to
produce such information in connection with a proposed financing or sale of the
Building, and (ii) such lender or perspective purchaser has agreed to keep such
information confidential except to the extent required by application Law.
Landlord agrees to keep such information confidential except to the extent
required by applicable Law. In addition, Tenant agrees upon prior written
request to meet with Landlord, any lender or prospective purchaser during Normal
Business Hours at mutually convenient times, from time to time, to discuss such
information about Tenant's and Guarantor's business and financial condition as
reasonably requested by Landlord.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 38

 

48.     Tenant's Standing and Authority. Tenant is a corporation duly organized,
validly existing and in good standing under the Laws of Delaware and has due
authority to enter into this Lease, and all organizational action requisite for
the execution and delivery of this Lease has been taken. The signatories to this
Lease on behalf of Tenant and Landlord have each been duly authorized to execute
and deliver this Lease.

49.     Effect of Delivery of This Lease. Landlord has delivered a copy of this
Lease to Tenant for Tenant's review only, and the delivery hereof does not
constitute an offer to Tenant or an option to be exercised by Tenant. This Lease
shall not be effective until a copy of this Lease executed by both Landlord and
Tenant is delivered by Landlord to Tenant.

50.     WAIVER OF WARRANTIES AND ACCEPTANCE OF CONDITION. TENANT ACKNOWLEDGES
AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE, TENANT
HAS AGREED TO ACCEPT THE PREMISES IN "AS IS" CONDITION, AND NEITHER LANDLORD NOR
ANY LANDLORD RELATED PARTY HAS MADE ANY REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED, AS TO THE HABITABILITY, MERCHANTABILITY, SUITABILITY,
QUALITY, CONDITION OR FITNESS FOR ANY PARTICULAR PURPOSE WITH REGARD TO THE
PREMISES OR THE COMPLEX AND THAT THIS LEASE CONSTITUTES THE FULL AND FINAL
AGREEMENT OF LANDLORD AND TENANT WITH RESPECT TO THIS LEASE OF SPACE IN THE
BUILDING BY TENANT. TENANT HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY
CLAIM OR CAUSE OF ACTION BASED UPON ANY WARRANTIES, EITHER EXPRESS OR IMPLIED,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE, AS TO HABITABILITY,
MERCHANTABILITY, SUITABILITY, QUALITY, CONDITION OR FITNESS FOR ANY PARTICULAR
PURPOSE WITH REGARD TO THE PREMISES OR THE COMPLEX. TENANT FURTHER REPRESENTS
AND WARRANTS TO LANDLORD THAT TENANT HAS HAD AN OPPORTUNITY TO MEASURE THE
ACTUAL DIMENSIONS OF THE PREMISES AND THE BUILDING AND AGREES TO THE SQUARE
FOOTAGE CALCULATIONS SET FORTH IN DEFINITIONS OF THE "PREMISES", "RENTABLE AREA
OF THE BUILDING" AND "RENTABLE AREA OF THE PREMISES" FOR ALL PURPOSES. TENANT'S
TAKING POSSESSION OF THE PREMISES SHALL BE CONCLUSIVE EVIDENCE THAT (a) TENANT
HAS INSPECTED (OR HAS CAUSED TO BE INSPECTED) THE PREMISES AND THE COMPLEX,
(b) TENANT ACCEPTS THE PREMISES AND THE COMPLEX AS BEING IN GOOD AND
SATISFACTORY CONDITION AND SUITABLE FOR TENANT'S PURPOSES, AND (c) THE PREMISES
AND THE COMPLEX FULLY COMPLY WITH LANDLORD'S COVENANTS AND OBLIGATIONS
HEREUNDER.

51.     Merger of Estates. The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not constitute a merger of the
Landlord's fee estate in the Property and the leasehold interest created hereby;
and upon such surrender or cancellation of this Lease, Landlord shall have the
option, in Landlord's sole discretion, to (a) either terminate all or any
existing subleases or subtenancies, or (b) assume Tenant's interest in any or
all subleases or subtenancies.

52.     Survival of Indemnities and Covenants. Any and all indemnities of
Landlord or Tenant and any and all covenants of Landlord or Tenant not fully
performed on the date of the expiration or termination of this Lease shall
survive such expiration or termination.

53.     Headings. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this Lease.

54.     Entire Agreement; Amendments. This Lease, including the exhibits and
addenda, if any, listed in Section 55, embodies the entire agreement between the
parties hereto with relation to the transaction contemplated hereby, and there
have been and are no covenants, agreements, representations, warranties or
restrictions between the parties hereto, other than those specifically set forth
herein. To be effective, any amendment or modification of this Lease must be in
writing and signed by Landlord and Tenant.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 39

 

55.     Exhibits. The following exhibits are attached hereto and incorporated
herein and made a part of this Lease for all purposes:

  Exhibit "A" - Property Description   Exhibit "B" - Floor Plan   Exhibit "C" -
Rules and Regulations   Exhibit "D" - Tenant Improvements Agreement   Exhibit
"E" - Parking Agreement   Exhibit "F" - Form of Confidentiality Agreement  
Exhibit "G" - Renewal Option   Exhibit "H" - Right of First Refusal/Right of
First Offer   Exhibit "I" - Right to Reduce Size of Premises   Exhibit "J" -
Guaranty of Lease   Exhibit "K" - Letter of Credit Requirements   Exhibit "L" -
Janitorial Specifications   Exhibit "M" - Commission Agreement with Tenant's
Broker

 

56.     Joint and Several Liability. If Tenant consists of more than one person
or entity, the obligations of such parties under this Lease shall be joint and
several.

57.     Multiple Counterparts. This Lease may be executed in multiple
counterparts, each of which shall constitute an original instrument, but all of
which shall constitute one and the same agreement.

58.     Mail. Tenant understands and agrees that mail delivery in the Building
shall be only to boxes provided by Landlord in the Building.

59.     Guaranty. Tenant shall, contemporaneously with its execution and
delivery of this Lease and the Security Deposit to Landlord, deliver to Landlord
the guaranty of each of the Guarantors named herein, in the form attached hereto
as Exhibit "J".

60.     OFAC and Anti-Money Laundering Compliance Certifications. Tenant hereby
represents, certifies and warrants to Landlord as follows: (i) Tenant is not
named and is not acting, directly or indirectly, for or on behalf of any person,
group, entity or nation named by an Executive Order, including without
limitation Executive Order 13224, or the United State Treasury Department as a
terrorist, "Specially Designated National and Blocked Person," or other banned
or blocked person, entity, nation or transaction pursuant to any law, order,
rule or regulation that is enacted, enforced or administered by the Office of
Foreign Assets Control ("OFAC"); (ii) Tenant is not engaged in this transaction,
directly or indirectly, for or on behalf of, or instigating or facilitating this
transaction, directly or indirectly on behalf of, any such person, group, entity
or nation; and (iii) none of the proceeds used to pay rent have been or will be
derived from a "specified unlawful activity" as defined in, and Tenant is not
otherwise in violation of, the Money Laundering Control Act of 1986, as amended,
or any other applicable Laws regarding money laundering activities. Furthermore,
Tenant agrees to immediately notify Landlord if Tenant was, is, or in the future
becomes, a "senior foreign political figure," and immediate family member or
close associate of a senior foreign political figure," within the meaning of
Section 312 of the USA PATRIOT Act of 2001. Notwithstanding anything in this
Lease to the contrary, Tenant understands that this Lease is a continuing
transaction and that the foregoing representations, certifications and
warranties are ongoing and shall be and remain true and in force on the date
hereof and throughout the term of the Lease and that any breach thereof shall be
a default under the Lease (not subject to any notice or cure rights) giving rise
to Landlord remedies including but not limited to eviction, and Tenant hereby
agrees to defend, indemnify and hold harmless Landlord and Landlord Related
Parties from and against any and all claims, damages, losses, risks,
liabilities, fines, penalties, forfeitures and expenses (including without
limitation costs and attorney's fees) arising from or related to any breach of
the foregoing representations, certifications and warranties.

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 40

 



61.     Conference Center and Fitness Center. Landlord agrees to provide a
conference center and a fitness center (the "Tenant Amenities") that will be
available for the non-exclusive use by Tenant, its employees and invitees and
other Building tenants and their employees and invitees.  The size,
configuration and location of the Tenant Amenities shall be determined by
Landlord in its sole discretion and Landlord may elect to maintain the
conference in its current location and configuration. The fitness center may be
in a different location on another floor in the Building than the conference
center; provided that Landlord agrees that the fitness center shall be
approximately 4,200 square feet and if Landlord elects to relocate the
conference center, the relocated conference center shall (i) be approximately
4,500 square feet, (ii) contain one room that is similar in size to the largest
conference room in the current conference center, and two other conference rooms
that can seat a minimum of 12 people, and (iii) have access to substantially the
same technology in the new conference center rooms as is available in existing
conference center.  Landlord will use commercially reasonably efforts to
complete the fitness center and make it available for use by December 31, 2012
but in no event later than June 30, 2013. Landlord shall have the right to (a)
relocate either or both of the Tenant Amenities to different locations in the
Building from time to time, and (b) arrange and manage a scheduling or
reservation system for the use of the conference center so assure that all
tenants of the Building have the ability to make use of the conference center
facilities.  Landlord agrees it will not shut down the existing conference
center in connection with its relocation until such time as the replacement
conference center is open and available for use by tenants. Landlord will not be
obligated to employ an operator for the fitness center and employees of tenants
shall be afforded controlled access to the fitness center by key card or other
similar system but only after signing a satisfactory waiver of liability in
favor of the Landlord and its employees and agents.

62.     Delicatessen. Landlord will use commercially reasonably efforts to
provide a delicatessen in the Building that is available to tenants not later
than December 31, 2012, provided that it is able to secure a commitment from an
operator for such delicatessen. Landlord covenants and agrees to commence a
search to identify a satisfactory operator within thirty (30) days after the
execution of this Lease by Landlord and Tenant. Tenant acknowledges that the low
occupancy of the Building may delay the commitment from an operator. The size,
configuration and location of the delicatessen shall be subject to Landlord's
sole discretion except that Landlord agrees it will be consistent in size and
prepared foods as is typically found in comparable office buildings in the
Market Area. Landlord shall not be obligated to subsidize or finance any food
operations in the Buildings nor otherwise underwrite the financial success of
the operator's business operations.

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT'S INTENDED COMMERCIAL PURPOSE, AND TENANT'S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, SETOFF, DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS
DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

[SIGNATURE PAGE TO FOLLOW]

OFFICE LEASE AGREEMENT/EmCare, Inc. - Page 41

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first above written.

Landlord's Notice Address:

 

Franklin Street Properties

401 Edgewater Place

Suite 201

Wakefield, Massachusetts 01880-6210

Attn: Scott Carter, Esq.

 

and

 

Franklin Street Properties

401 Edgewater Place

Suite 201

Wakefield, Massachusetts 01880-6210

Attn: Asset Management

 

 

 

LANDLORD:

FSP GALLERIA NORTH LIMITED PARTNERSHIP,

a Texas Limited Partnership

By:          FSP Galleria North LLC,

its General Partner,

 

By:/s/ George J. Carter

Name: George J. Carter

Title: President

 

Tenant's Notice Address:

 

Before the Commencement Date:

 

1717 Main Street, 52nd Floor

Dallas, TX 75201      

Attention: Pamela Overstreet

 

After the Commencement Date:

 

13737 Noel Road, 15th Floor
Dallas, TX 75240

Attention: Pamela Overstreet

 

And

 

6200 S. Syracuse Way, Suite 200

Greenwood Village, CO 80111

Attention: Legal Department

 

 

TENANT:

EMCARE, INC.,

a Delaware Corporation

By /s/ Randel G. Owen

Name:      Randel G. Owen

Title:      CFO

     

 

OFFICE LEASE AGREEMENT/EmCare, Inc. - Signature Page 42

 

EXHIBIT "A"

PROPERTY DESCRIPTION

 

Order No. 4712000455

Page 1 of 3

 

Exhibit A

 

TRACT 1:

 

A 2.7923 acre tract of land situated in the John Witt Survey, Abstract No. 1584,
in City of Dallas, Dallas County, Texas and being a part of Lot 1A, Block
B/7003, Galleria North Addition No. 2, an addition to the City of Dallas as
recorded in Volume 99154, Page 00066, Deed Records, Dallas County, Texas, more
particularly described as follows:

 

BEGINNING at a 1/2" iron rod with yellow plastic cap stamped "RLG" set for
corner in the east line of Barton Drive (a 56 foot right-of-way) , said rod
being North 00°18'49" West a distance of 250.69 feet from the southwest corner
of said Lot 1A;

 

THENCE North 00 degrees 18 minutes 49 seconds West along the east line of said
Barton Drive for a distance of 116.58 to a 1/2" iron rod with yellow plastic cap
stamped "RLG" set for corner;

 

THENCE North 89 degrees 41 minutes 11 seconds East, departing the east line of
said Barton Drive, for a distance of 469.40 feet to a 1/2" iron rod with yellow
plastic cap stamped "RLG" set for comer;

 

THENCE South 00 degrees 18 minutes 49 seconds East for a distance of 267.67 feet
to a chisel mark set for comer;

 

THENCE North 89 degrees 41 minutes 11 seconds East for a distance of 143.76 feet
to a chisel mark set for corner in the west line of Noel Road (a variable
right-of-way);

 

THENCE South 00 degrees 01 minutes 01 seconds East along the west line of said
Noel Road for a distance of 54.00 feet to a 3 114" brass disk stamped "Raymond
L. Goodson, Jr., Inc." and "Galleria North Addition No. 2" set for corner, said
disk being the southeast comer said Lot 1A and in the north line of Lot 2 Block
817003, Galleria North Addition Phase II, recorded in Volume 99043, Page 0054,
Deed Records, Dallas County, Texas;

 

THENCE South 89 degrees 41 minutes 11 seconds West departing the west line of
said Noel Road and along the common line between said Lot 1A and said Lot 2 for
a distance of 422.43 feet to a 3 1/4" brass disk stamped "Raymond L Goodson,
Jr., Inc." and "Galleria North Addition No. 2" set for corner, a common corner
with said Lot 1A and said Lot 2;

 

THENCE North 00 degrees 18 minutes 49 seconds West, departing said common line,
for a distance of

174.58 feet to a 1/2" iron rod with yellow plastic cap stamped "RLG" set for
corner;

 

THENCE South 89 degrees 41 minutes 11 seconds West for a distance of 63.78 feet
to a chisel mark set for comer;

 

THENCE North 00 degrees 18 minutes 49 seconds West for a distance of 30.51 feet
to a chisel mark set for comer;

 

THENCE South 89 degrees 41 minutes 11 seconds West for a distance of 126.66 feet
to the POINT OF BEGINNING, containing 121,634 square feet, or 2.7923 acres more
or less.

 

NOTE: COMPANY DOES NOT REPRESENT THAT THE ABOVE ACREAGE AND/OR SQUARE FOOTAGE
CALCULATIONS ARE CORRECT.

 

TRACT2:

 

A 47.17o/o undivided interest in a 3.2004 acre tract of land situated in the
John Witt Survey, Abstract No. 1584, in City of Dallas, Dallas County , Texas
and being a part of Lot 1A, Block B/7003, Galleria North Addition No. 2, an
addition to the City of Dallas as recorded in Volume 99154, Page 00066, Deed
Records, Dallas County , Texas, more particularly described as follows:

 

BEGINNING at a 3 1/4" brass disk stamped "Raymond L Goodson, Jr., Inc." and
"Galleria North Addition No. 2" set for corner in the west line of Noel Raod (a
variable width right-of-way), said point being the northeast comer of said Lot
1A;

 

THENCE South 00 degrees 01 minutes 01 seconds East along the west line of said
Noel Road for a distance of 226.31 feet to a 1/2" iron rod with yellow plastic
cap stamped "RLG" set for comer;

 

THENCE South 89 degrees 41 minutes 11 seconds West, departing the west line of
said Noel Road for a distance of 614.54 feet to a 1/2" iron rod with yellow
plastic cap stamped "RLG" set for corner in the east right-of-way line of Barton
Drive (a 56 foot right-of-way);

 

THENCE North 00 degrees 18 minutes 49 seconds West along the east line of said
Barton Drive for a distance of 224.97 feet to a chisel mark found for corner at
the intersection of the east line of said Barton Drive with the center line of
Southern Boulevard (a 60 Trafficway Easement recorded in Volume 91199, Page 1041
and Volume 91199, Page 1051, Deed Records, Dallas County Texas), said chisel
mark also

 

Exhibit "A", Property Description - Page 1

 

EXHIBIT “B”

 

FLOOR PLAN

 [floor13.jpg]

Exhibit "B", Floor Plan - Page 1

 

EXHIBIT “B”

 

FLOOR PLAN

 [floor14.jpg]

Exhibit "B", Floor Plan - Page 2

 

EXHIBIT “B”

 

FLOOR PLAN

 [floor15.jpg]

Exhibit "B", Floor Plan - Page 3

 

EXHIBIT “B”

 

FLOOR PLAN

 [floor16.jpg]

Exhibit "B", Floor Plan - Page 4

 

EXHIBIT "C"

RULES AND REGULATIONS

Any capitalized terms not defined in this Exhibit "C" shall have the meaning set
forth in the Lease to which this Exhibit "C" is attached; it being understood
that any approvals or consent under these Rules and Regulations shall not be
unreasonably withheld, conditioned (except as set forth herein) or delayed
unless otherwise set forth herein.

1.      Sidewalks, doorways, vestibules, halls, stairways, and similar areas
shall not be obstructed, nor shall refuse, furniture, boxes or other items be
placed therein by Tenant or Tenant's officers, agents, servants, contractors and
employees, or used for any purpose other than ingress and egress to and from the
Premises, or for going from one part of the Building or Complex to another part
of the Building or Complex. Tenant shall be responsible, at its sole cost, for
the removal of any large boxes or crates not used in the ordinary course of
business. Nothing shall be swept or thrown into the corridors, halls, elevator
shafts or stairways.

2.      Canvassing, soliciting, distributing handbills, advertising and peddling
in the Building and Complex are prohibited.

3.      Plumbing fixtures and appliances shall be used only for the purpose for
which such were constructed or installed, and no unsuitable material shall be
placed therein. The cost of repair of any stoppage or damage to any such
fixtures or appliances from misuse on the part of Tenant or Tenant's officers,
agents, servants, contractors, employees, guests and customers shall be paid by
Tenant, and Landlord shall not in any case be responsible therefor.

4.      No signs, directories, posters, advertisements, or notices visible to
the public shall be painted or affixed on or to any of the windows or doors, or
in corridors or other parts of the Building, except in such color, size, and
style, and in such places, as shall be first approved in writing by Landlord.
Landlord shall have the right to remove, at the expense of Tenant, all
unapproved signs, directories, posters, advertisements or notices following
reasonable prior notice to Tenant.

5.      Tenant shall not do, or permit anything to be done, in or about the
Building or Complex, or bring or keep anything therein, that will in any way
increase the rate of fire or other insurance on the Building, or on property
kept therein, or otherwise increase the possibility of fire or other casualty.
Subject to No. 17 below, no cooking (other than cooking through the use of a
microwave oven), including grills or barbecues, shall be permitted within the
Premises or on any patio adjoining the Premises.

6.      Landlord shall have the power to prescribe the weight and position of
heavy equipment or objects which may overstress any portion of the floor of the
Premises. All damage done to the Building by the improper placing of such heavy
items shall be repaired at the sole expense of Tenant. Tenant shall notify the
Building manager when safes or other heavy equipment are to be taken in or out
of the Building and the moving of such equipment shall be done only after
written permission is obtained from Landlord and shall be performed under such
conditions as Landlord may reasonably require.

7.      Corridor doors, when not in use, shall be kept closed.

8.      All movement of furniture and equipment into and out of the Building
shall be scheduled through the Building manager and conducted outside of Normal
Business Hours. All deliveries must be made via the service entrance and service
elevator, when provided, during Normal Business Hours. Any delivery after Normal
Business Hours must be coordinated with the Building manager. When conditions
are such that Tenant must dispose of crates, boxes, and other such items, Tenant
shall dispose of such items prior to or after Normal Business Hours.

9.      Tenant shall cooperate with Landlord's employees in keeping the Premises
neat and clean.

Exhibit "C", Rules and Regulations - Page 1

 

10.      Tenant shall not cause or permit any improper noises in the Building,
or allow any unpleasant odors to emanate from the Premises, or otherwise
interfere, injure or annoy in any way other tenants, or persons having business
with such tenants.

11.       No animals or birds shall be brought into or kept in or about the
Building, except those assisting the disabled.

12.      No machinery of any kind, other than ordinary office machines such as
copiers, fax machines, personal computers and related mainframe equipment,
electric typewriters and word processing equipment, shall be operated on the
Premises without the prior written consent of Landlord, which consent shall not
be unreasonably withheld or delayed.

13.      Tenant shall not use or keep in the Building any flammable or explosive
fluid or substance (including Christmas trees and ornaments but excluding those
fluids and substances in amounts commonly accepted as standard office products
that are maintained in accordance with the manufacturers requirements) or any
illuminating materials, without the prior written approval of the Building
manager.

14.      No bicycles, motorcycles or similar vehicles will be allowed in the
Building.

15.      Other than within the interior of the Premises, no nails, hooks, or
screws (other than those necessary for hanging artwork, diplomas, posterboards
and other such items on interior walls) shall be driven into or inserted in any
part of the Building (including doors), except as approved by Landlord.

16.      Landlord has the right to evacuate the Building in the event of an
emergency or catastrophe. Tenant shall cause its officers, agents and employees
to participate in any fire safety or emergency evacuation drills scheduled by
Landlord.

17.      No food or beverages shall be prepared, cooked or distributed from the
Premises without the prior written approval of Landlord, which approval shall
not be unreasonably withheld or delayed; provided, however, Tenant shall be
permitted to install refrigerators, microwave ovens, coffee machines and vending
machines for the use of its own employees and guests.

18.      No additional or replacement locks shall be placed upon any doors
without the prior written approval of Landlord, which approval shall not be
unreasonably withheld or delayed. All necessary keys shall be furnished by
Landlord. Upon termination of the Lease, Tenant shall return all such keys to
Landlord and shall provide the Landlord the combination of all locks on doors or
vaults. No duplicates of keys shall be made by Tenant.

19.      Tenant will not locate furnishings or cabinets adjacent to mechanical
or electrical access panels or over air conditioning outlets so as to prevent
Landlord's personnel or contractors from servicing such units as routine or
emergency service may require. Tenant shall pay the cost of moving such
furnishings for Landlord's access. Tenant shall instruct all of its employees to
refrain from any attempts to adjust thermostats. The lighting and air
conditioning equipment of the Building shall be exclusively controlled by
Landlord's personnel.

20.      No portion of the Building shall be used for the purpose of lodging
rooms.

21.      Tenant shall obtain Landlord's prior written approval, which approval
shall not be unreasonably withheld or delayed, for the installation of window
shades, blinds, drapes or any other window treatment or object that may be
visible from the exterior of the Building or affect the heating and cooling of
the Building. Landlord will control all internal lighting that may be visible
from the exterior of the Building and shall have the right to change, at
Tenant's expense, any unapproved lighting following reasonable prior notice to
Tenant.

22.      Except as otherwise provided in the Lease, no supplemental heating, air
ventilation or air conditioning equipment, including space heaters and fans,
shall be installed or used by Tenant without the prior written consent of
Landlord, which shall not be unreasonably withheld or delayed.

Exhibit "C", Rules and Regulations - Page 2

 

23.      No smoking shall be permitted within the Premises or anywhere else
within the Complex, other than those smoking areas designated by the Building
manager.

24.      No unattended children shall be allowed within the Complex.

25.      Other than during Normal Business Hours, Building access shall be
limited, with the result that access will require entry cards or keys supplied
by Landlord at Landlord's actual cost, if any, for each of Tenant's employees
and be subject to compliance with Landlord's registration procedures.

26.      In no event shall Tenant bring onto the Complex or permit its invitees,
employees, contractors or agents to bring onto the Complex firearms, weapons,
explosives or any other article of intrinsically dangerous nature irrespective
of whether the person has a permit to carry such firearm, weapon or be in
possession of such explosive.

27.      Tenant shall comply with all rules, regulations and measures reasonably
adopted by Landlord from time to time in connection with any green/LEED
program(s) undertaken or maintained by Landlord from time to time including,
without limitation, requirements to adopt proven energy and carbon reduction
measures and participate in waste recycling and management programs.

28.      Landlord reserves the right to rescind any of these Rules and
Regulations and make such other and further Rules and Regulations as in its
reasonable judgment shall from time to time be reasonably necessary or advisable
for the operation of the Building or the Complex or for the maintenance of any
third party certification of the Building or Complex under any so-called
green/LEED program(s) undertaken or maintained by Landlord, providing that such
Rules and Regulations are in writing and uniformly enforced against all other
tenants of the Building. Such Rules and Regulations shall be binding upon Tenant
upon delivery to Tenant of notice thereof in writing.

29.      In the event of any inconsistency between these Rules and Regulations
and the terms of this Lease, the terms of the Lease shall control.

Exhibit "C", Rules and Regulations - Page 3

 

EXHIBIT "D"

TENANT IMPROVEMENTS AGREEMENT

 

This Tenant Improvements Agreement (herein so called) describes and specifies
the rights and obligations of Landlord and Tenant under the Lease to which this
Exhibit "D" is attached, with respect to the design, construction and payment
for the completion of the Tenant Improvements for each Phase of the Premises.
Performance of the Work relating to Phase I shall occur after the Effective Date
and performance of the Work relating to Phase II shall occur prior to the Phase
II Commencement Date.

1.      Definitions. Any capitalized terms not defined in this Tenant
Improvements Agreement shall have the meaning set forth in the Lease.
Additionally, as used in this Tenant Improvements Agreement, the following terms
(when delineated with initial capital letters) shall have the respective meaning
indicated for each as follows:

"Contractor" means the general contractor selected by mutual agreement of
Landlord and Tenant to perform the Work, provided, however that Landlord and
Tenant hereby approve the following to be the Contractor: Pacific Builders,
Inc.; Spaw Maxwell; MAPP Construction, LLC; J.F. Jones, Inc. and Fortis
Commercial Construction.

"Certificate of Occupancy" means a certificate of occupancy, governmental
sign-off or other document, permit or approval (whether conditional,
unconditional, temporary or permanent) which must be obtained by Landlord from
the appropriate governmental authority as a condition to the lawful initial
occupancy by Tenant of a Phase.

"Improvement Allowance" means $36.00 per square foot of Rentable Area in the
Premises.

"Phase Improvements" means the Tenant Improvements applicable to a Phase.

"Plans and Specifications" means the detailed construction documents for the
Tenant Improvements referred to in paragraph 5 below.

"Space Plan" means the space plan to be prepared by Tenant for each Phase in
accordance with paragraph 4 below and approved by Landlord and Tenant, and
showing the general configuration of the Phase Improvements for such Phase.

"Substantial Completion" means as to each Phase (a) the date that a Certificate
of Occupancy (and/or all approvals required for the issuance thereof by any
entity having jurisdiction over the Tenant Improvement Work) is obtained for the
applicable Phase, and (b) the Contractor and Tenant's Architect issue a joint
certificate to Landlord and Tenant that the Work for such Phase has been
substantially completed.

"Tenant Delay" means any actual delay in the design and/or construction of the
Tenant Improvements to extent caused or contributed to by Tenant, including,
without limitation, with respect to the Tenant Improvements, Tenant's failure to
timely prepare or approve a space plan for the Tenant Improvements for a Phase,
Tenant's failure to timely prepare or approve Plans and Specifications for a
Phase, and any delay from any revisions Tenant proposes to the approved Plans
and Specifications. A Tenant Delay excuses Landlord's performance of any
obligation related thereto for a period equal to (a) the duration of the act,
occurrence or omission that constitutes the Tenant Delay, or (b) if longer, the
period of delay actually caused by such Tenant Delay, but less, in each case,
any delay that constitutes a Landlord Delay.

"Tenant's Architect" means HOK, L.P.

Exhibit "D", Tenant Improvements Agreement - Page 1

 

"Landlord Delay" means any actual delay in the design and/or construction of the
Tenant Improvements to the extent caused or contributed to by Landlord,
including, without limitation, with respect to the Tenant Improvements,
Landlord's failure to: (i) provide information about the Building or subject
Phase within seven (7) days of Tenant's reasonable written request; (ii) provide
timely access to the subject Phase or to timely approve a space plan for the
Tenant Improvements and/or Plans and Specifications; and (iii) any delay from
any revisions Landlord proposes to the approved Plans and Specifications, in all
cases, for the subject Phase and in accordance with any specific time frames set
forth in this Tenant Improvements Agreement.

"Tenant Improvements" means the initial improvements to the Premises that are
more particularly described in the Plans and Specifications.

"Work" means all materials and labor to be added to the existing improvements in
a Phase, if any, in order to complete the installation of the Phase Improvements
within such Phase in accordance with the Plans and Specifications for such
Phase, including, without limitation, all air balancing and other mechanical
adjustments to Building equipment serving the applicable Phase, and as to Phase
II, finish out of the Tenant-side of the 13th Floor Corridor. Tenant
acknowledges and agrees that only Building Standard materials may be utilized in
the performance of the Work unless otherwise approved by Landlord in writing,
such approval not to be unreasonably withheld or delayed.

2.      Space Plan.

A.      Tenant has engaged Tenant's Architect, who is hereby approved by
Landlord, as its space planner to prepare Tenant's Space Plan, Plans and
Specifications and relating planning services. Landlord agrees to reimburse
Tenant up to eight cents ($0.08) per square foot of Rentable Area in the
Premises up to a maximum of $6,637.76 from the Improvement Allowance upon the
mutual execution and delivery of this Lease for the "Fit Study" dated November
15, 2011, prepared by Tenant's Architect (and which Landlord hereby approves
subject to Landlord's approval rights to the actual Space Plan and Plans and
Specifications as provided below) in connection with Tenant's selection of the
Building.

B.      On or before February 15, 2012, Tenant will provide Landlord with a
space plan for the Phase Improvements for Phase I and on or before July 1, 2013,
Tenant will provide Landlord with a space plan for the Phase Improvements for
Phase II. Each space plan (a "Space Plan") must (a) be compatible with the base
building (both aesthetically and mechanically, as reasonably determined by
Landlord); (b) be adequate, in Landlord's reasonable discretion, for the
preparation of Plans and Specifications for the applicable Phase Improvements;
(c) show, in reasonable detail, the layout of walls and doors, room
identifications and locations for millwork and appearance of the finishing
materials (to the extent available at the point in the design process, otherwise
such finish materials shall be included with the Plans and Specifications) to be
used in connection with installing the Phase Improvements; (d) contain such
other additional design information, conceptual or otherwise, that is not
customarily considered Space Plan information but may be preliminary, schematic
or design development concepts to the extent and as available at this time
(which may occur by meeting with Landlord to review the Space Plan); (e) contain
such preliminary pricing information as is available at the time; provided
Tenant expects to submit a preliminary pricing plan at the end of the schematic
design phase (projected to be in early March 2012). All Space Plan drawings must
be not less than 1/8" scale. Landlord has provided all information regarding
Building Standard materials, systems and capacities prior to the mutual
execution and delivery of this Lease. Within seven (7) Business Days after
receipt of the Space Plan, Landlord will notify Tenant in writing of its
approval or disapproval of such Space Plan and if Landlord disapproves such
Space Plan, Landlord's comments and suggestions for modifications to the Space
Plan that will make it acceptable to Landlord; provided, however that Landlord's
failure to respond within such 10-day period shall be deemed approval of the
Space Plan. Landlord and Tenant shall work in good faith to reach agreement on
the Space Plan to resolve any disagreements between Landlord and Tenant that are
necessary to achieve final approval of such Space Plan.

Exhibit "D", Tenant Improvements Agreement - Page 2

 

3.      Plans and Specifications. On or before April 6, 2012, Tenant will cause
to prepared and delivered to Landlord Plans and Specifications for the Phase
Improvements (the "Plans and Specifications") that are in conformity with the
approved Space Plan. Without limiting those general requirements, the Plans and
Specifications must expressly specify and include (without limitation) all of
the following: (1) wall types and heights and insulation, if needed; (2) door
types and hardware groups; (3) door frame types; (4) ceiling heights; (5)
ceiling materials; (6) floor covering materials and locations; (7) all wall
finishes; (8) any appliances, special systems or equipment to be furnished as a
part of the construction; (9) any mechanical requirements beyond that provided
in the base building; (10) any fire protection requirements beyond that provided
in the base building; (11) any plumbing requirements; (12) all power and data
locations; (13) any power required other than Building Standard power
distribution; (14) any power requirements for modular furniture; (15) any
emergency power requirement; (16) any lighting requirements beyond that provided
in the base building; (17) millwork elevations and details; (18) specific floor
material selections and designations; and (19) specific wall material selections
and designations. The Plans and Specifications must also include enlarged sketch
layouts for any non-standard rooms, including reflected ceiling plans, and must
state the approximate usable and rentable square footage of the Phase. If Tenant
fails to provide Landlord with a Plans and Specifications meeting in accordance
with the foregoing requirements by the date set forth above in this section,
then such delay is a Tenant Delay until such Plans and Specifications are
delivered to Landlord. Landlord will approve or disapprove (specifically
describing any reasons for disapproval) the Plans and Specifications in writing
within five (5) Business Days after receiving them and agrees that it shall not
unreasonably withhold, condition (except as set forth herein) or delay such
approval. If Landlord disapproves the Plans and Specifications, Tenant will
provide appropriately revised Plans and Specifications to Landlord for approval
(or disapproval) within ten (10) days on the same basis as set forth above.
After Landlord's approval, the Contractor will submit the Plans and
Specifications for permits and construction bids. If Tenant specifies any long
lead time items that would delay Substantial Completion of the Tenant
Improvements, Landlord will promptly notify Tenant and Tenant will cooperate
with Landlord to select a reasonable substitute. Landlord's failure to respond
within the subject approval periods shall be deemed to constitute approval of
the Space Plans and/or Plans and Specifications, respectively, as submitted. Any
Landlord changes must be reasonably specific and accompanied by a statement of
the specific reasons for each required change. Landlord may only require changes
to the Plans and Specifications that are (a) reasonably necessary to conform the
Plans and Specifications to the Space Plans, or (b) are within Landlord's
approval rights set forth in Section 7 below. If changes are so required,
Landlord and Tenant will cooperate in good faith to agree on the extent and
nature of the changes and Tenant's Architect and engineers shall make the
required changes within three (3) Business Days after receipt of the notice
described in Section 2.B above in the case of the Space Plans and this Section 3
in case of the Plans and Specifications, respectively.

4.      Phase Improvements. The Phase Improvements will be designed and
constructed as described in this Exhibit "D". Tenant and Landlord shall solicit
bids for the Tenant Improvements from no less than three (3) but not more than
five (5) general contractors as mutually approved by Tenant and Landlord (which
may include some or all of the general contractors listed in the definition of
"Contractor" above). All subcontracted work (except for fire alarm, Building
automation system(s) connections, Building roof work and work associated with
existing warranties) will be competitively bid by a minimum of three (3)
qualified subcontractors in each trade of work. Tenant will have the right, but
not the obligation, to attend contractor interviews, review or prepare the
invitation to bid (with Landlord's reasonable approval), review the bid
documents, and be present at the bid opening. Tenant and Landlord will mutually
agree on the selection of the Contractor to be the general contractor for the
Phase Improvements. Upon selection of the Contractor, Landlord will enter into a
construction contract with the Contractor to perform the Work and making
advances to Contractor from the Improvement Allowance. Landlord shall not be
liable for any defects in the Tenant Improvements, cost overruns by Contractor
or delays in the completion of the Tenant Improvements (other than to the extent
caused by a Landlord Delay). Tenant will pay all costs of preparing the Space
Plans, construction document preparation, negotiation of the construction
contract with the Contractor, design, Plans and Specifications as well as all
direct and indirect costs Landlord incurs in connection with the design and
construction of the Phase Improvements subject to the application of the
Improvement Allowance. Such costs Landlord incurs may include, without
limitation, all costs of general conditions, labor, materials, and other
construction costs, the fees (on an hourly basis) of Contractor's project
manager and site superintendent for the Tenant Improvements, and all costs
incurred in connection with obtaining permits for the Tenant Improvements. For
all purposes of ownership, including risk of loss thereto, the Phase
Improvements will immediately upon installation be and remain a part of the
Building and the property of Landlord (subject to Section 15 (c) of the Lease).
Tenant hereby elects in writing to have Landlord's construction manager, Hines
Interests, manage the construction of the Tenant Improvements for Phase I; it
being understood that Tenant may determine to manage or

Exhibit "D", Tenant Improvements Agreement - Page 3

 

hire its own project manager for the construction of the Tenant Improvements for
Phase II, in which event the fee described below shall be reduced to one percent
(1%); and agrees that such construction manager shall receive a fee for such
services in an amount equal to three percent (3%) of the hard costs of
construction. Such construction management services shall include, without
limitation, the following: (a) preparing budgets and advising Tenant on costs
and building conditions affecting cost and schedule; (b) reviewing Tenant's
plans and specifications for comment and approval; (c) arrange for and attend
contractor pre-construction interviews for selection of bidders; (d) in
collaboration with Tenant's representative, receive/analyze/summarize
contractors bids/proposals and make firm selection recommendation; (e) recommend
cost and time saving adjustments to meet budget and schedule objectives, (f)
attend weekly construction meetings and arrange for documenting progress; (g)
coordinate Building access and operations with that of the Tenant Improvements
and Tenant's contractors and vendors; (h) provide regular construction cost
updates (construction cost summaries and accounting against the allowance,
including final accounting) to Tenant including submitting and processing
construction cost change orders to Tenant for approval; (i) arrange for
preparation of schedules including regular updates; (j) identify Substantial
Completion and provide for the timely identification and completion of punch
list items; and (k) arrange for the delivery of close-out documentation
including electronic as-built plans, certificate of occupancy, operation and
maintenance manuals, warranties, final wavers and release of liens. The
Contractor and Tenant shall have (i) the right to use existing communication
conduit within and between the floors, (ii) access to the Building telecom
risers and pathways (horizontal and vertical), conduits and cabling, (ii) the
right to improve elevator lobbies, restrooms and stairwells on those floors of
the Building in which the Tenant has leased the entire floor; (iii) the right to
purchase and install Tenant's own cosmetic/decorative materials, including, but
not limited to, floor coverings, paint and wall coverings; (iv) perform core
drilling contemplated by the Plans and Specifications during periods other than
Normal Business Hours, (v) where contemplated by the Plans and Specifications,
add structural support to increase floor loading; (vi) the right to install
Tenant's own security card system for access to the Premises (which security
system may be installed in a manner that is compatible with the Building's
security system so that Tenant's security card system will provide access to
both the Building and the Premises); (vii) the right to secure the Building's
stairwells on the floors in which Tenant has leased the entire floor, subject in
all events to compliance with the Rules and Regulations and applicable Laws.
With the exception of core drilling and excessive noise activities, construction
of the Tenant Improvements will be conducted during Normal Business Hours.
Access to the Building loading dock and vertical transportation shall be
available to Contractor 24/7 at no additional cost. Contractor will coordinate
with the Building's property manager to obtain reasonable access to floors
contiguous to the Premises for the purpose of installing floor outlets, water
lines, taps, drains, etc., to the Premises. Tenant shall also have the option to
connect to the existing generator for back up emergency power in the capacity of
100 amps three phase 480 volts. Tenant will have the right, but not the
obligation, to review and approve the construction contract with the Contractor,
which approval shall not be unreasonably withheld, conditioned or delayed.

5.      Improvement Allowance.

A.      The Improvement Allowance for Phase I and Phase II is equal to $36.00
per square foot of Rentable Area in Phase I and Phase II. Tenant shall have the
right, at its option, to apply up to $45.00 per square foot of Rentable Area in
Phase I to pay for the costs of the Phase Improvements on Phase I. If Tenant
elects to apply to the Phase Improvements on Phase I an amount in excess of
$36.00 per square foot of Rentable Area in Phase I to the Phase Improvements for
Phase I, the Improvement Allowance for Phase II shall be reduced by such excess.
Landlord shall not be required to reimburse Tenant for any costs associated with
the construction of the Phase I Tenant Improvements in excess of $36 per RSF of
Phase I prior to the Phase II Commencement Date.

B.      Landlord will credit an amount, not to exceed the Improvement Allowance,
against Tenant's obligation to pay for the design and construction of the Tenant
Improvements. Landlord is not obligated to pay or incur any amounts that exceed
the Improvement Allowance. If Landlord reasonably estimates that the cost of the
Tenant Improvements will exceed the Improvement Allowance, Landlord may require
Tenant to deposit fifty percent (50%) such excess with Landlord before Landlord
enters into the construction contract with the Contractor or commences the Work
and the remaining fifty percent (50%) of such excess upon receipt of the first
invoice from the Contractor. In no event will Landlord have any obligation to
pay for any costs of the Tenant Improvements in excess of the Improvement
Allowance or to perform any work in the Premises that is not expressly
contemplated by this Lease.

Exhibit "D", Tenant Improvements Agreement - Page 4

 

C.      Tenant shall have the right to apply up to $8.50 per square foot of
Rentable Area in the Premises to pay for various soft costs incurred by Tenant
in connection with the Tenant Improvements such as, by way of example but not
limitation, costs of preparation of the Space Plan and the Plans and
Specifications, architectural and MEP fees, and moving costs. In addition, the
Improvement Allowance may be applied by Tenant to pay for wiring and cabling
costs, security systems, audio visual system, signage, hard construction costs,
permitting and construction management fees, and moving costs. Furniture,
fixtures and equipment and/or cubicles shall not be paid for with the
Improvement Allowance.

D      If Tenant has not applied all of the Improvement Allowance by December
31, 2014, Tenant shall forfeit the remaining balance and will not have any right
to offset or reduce the Base Rental. In no event shall Landlord be obligated to
pay any of the Improvement Allowance after December 31, 2014.

6.      Changes to Plans and Specifications. Tenant will immediately notify
Landlord if Tenant desires to make any changes to the Tenant Improvements after
Tenant has approved the Plans and Specifications. If Landlord approves the
revisions, Landlord will notify Tenant of the anticipated additional cost and
delay in completing the Tenant Improvements that would be caused by such
revisions, provided, however, if any of such changes actually reduces such cost
or time, such reduction shall be netted against any increases to cost or delay
in time (of any other changes) to determine the extent of any actual net
additional cost or delay. Tenant will approve or disapprove of any increased
cost and delay within five (5) Business Days after such notice. If Tenant
approves, Landlord will prepare, and Landlord and Tenant will execute, a change
order describing the revisions and the anticipated net additional cost and
delay, if any. Any net delay relating to a request for revisions or a change
order shall be a Tenant Delay. If Landlord reasonably estimates that the change
order will cause the cost of the Tenant Improvements to exceed the Improvement
Allowance (or if the cost of the Tenant Improvements already exceeds the
Improvement Allowance), Landlord may require Tenant to deposit such estimated
additional cost with Landlord before the change order work is performed.

7.      Landlord's Approval Rights. Landlord may withhold its approval of any
Space Plan, Plans and Specifications, change orders, or other work requested by
Tenant which Landlord reasonably determines may require work which: (a) exceeds
or adversely affects the structural integrity of the Building; (b) adversely
affects, or exceeds Tenant's pro rata capacity of, any part of the heating,
ventilating, air conditioning, plumbing, mechanical, electrical, communication
or other systems of the Building; (c) will increase the cost of operation or
maintenance of any of the systems of the Property; (d) does not conform to
applicable building codes or is not approved by any governmental authority with
jurisdiction over the Premises; (e) is not a Building Standard item or an item
of equal or higher quality (other than any de minimus variations); (f) may
detrimentally affect the uniform appearance of the Property; or (g) is
reasonably disapproved by Landlord.

8.      Tenant's Representative. Tenant designates Pamela Overstreet as the
representative of Tenant having authority to approve the Plans and
Specifications, request or approve any change order, give and receive all
notices, consents, approvals and directions regarding the Tenant Improvements,
and to otherwise act for and bind Tenant in all matters relating to the Tenant
Improvements.

9.      Tenant Access Prior to Substantial Completion. Landlord will allow
Tenant limited access to the Premises prior to Substantial Completion to begin
installing equipment, fixtures, furniture and cabling and/or to properly
coordinate such work with the construction of the Phase Improvements so long as
Tenant gives Landlord reasonable advance written notice of its desire for such
access.  Any such access will be subject to Landlord's prior consent in each
instance (or as may be reflected in the construction schedule and/or agreed upon
at construction meetings), which consent will not be unreasonably withheld but
may be conditioned on Tenant's work not interfering with the construction of the
Phase Improvements or Tenant coordinating its access and work with the
Contractor. Any such use of the Premises is also subject to, and Tenant must
comply with and observe, all applicable Laws, all safety rules and procedures,
the Rules and Regulations and all other terms and conditions of this Lease;
provided, however, (a) no Rent shall be due in respect of such access and (b) in
no event may Tenant conduct business in the Premises during such early access
period. Tenant covenants and agrees to exercise its rights of access prior to
Substantial Completion provided for in this Section 9 in a manner that will not
interfere with, delay or disrupt the Contractor's performance of the Work.

Exhibit "D", Tenant Improvements Agreement - Page 5

 

10      Punch List. Not later than Substantial Completion, Landlord, Tenant and
Tenant's Architect will inspect the Premises and develop a "punch list" of any
Phase Improvement items which were either not properly completed or are in need
of repair. The Contractor shall be responsible to complete (or repair, as the
case may be) the items listed on the punch list with commercially reasonable
diligence and speed. If Tenant does not inspect the Premises with Landlord as
reasonably requested by Landlord prior to or upon Substantial Completion, Tenant
will be deemed to have accepted the Premises as delivered, subject to any punch
list items noted by Landlord, all of which punch list items shall be completed
as soon as reasonably possible. For the purposes hereof "punch list" items shall
mean those which are minor, cosmetic in nature, do not prevent Tenant from
occupying the Premises for the operation of its business and can be addressed
easily and promptly following Substantial Completion.

11      Tenant Finish Work. All finish work and decoration and other work
desired by Tenant and not included within the Tenant Improvements to be
performed by Landlord as set forth in the approved Plans and Specifications
(including specifically, without limitation, the design and installation of all
computer systems, telephone systems, telecommunications systems, removable
fixtures, furnishings, and equipment) will be designed, furnished and installed
by Tenant at Tenant's sole expense and will not be chargeable against the
Improvement Allowance; provided, however, the Tenant Allowance may be applied to
contain mechanical, electrical, and plumbing equipment such as the UPS,
supplemental HVAC units and all additional power equipment as set forth in the
Plans and Specifications as and once approved by Landlord and Tenant. Tenant
will perform all such work in the same manner and following the same procedures
as are provided in this Lease for Alterations. Landlord is under no obligation
to perform, inspect, or supervise any such work, and Landlord shall have no
liability or responsibility whatsoever therefor.

12      Signs. Subject to Tenant's options under Section 10 of the Lease,
Landlord, at Landlord's sole cost and expense, will install and/or provide to
Tenant the signage contemplated by Section 10 of the Lease.

13.      Building Services During design, Construction and Move In.. Other than
for HVAC services during other than Normal Business Hours, Tenant shall not be
obligated to pay any charges for the use of Building services including, without
limitation, loading dock, parking, freight elevators, electricity, HVAC and
water, and Landlord shall provide a reasonable amount of free, unreserved
parking spaces in a location to be designated by Landlord for Tenant and
Tenant's design and construction related agents including, without limitation,
Tenant's Architect and project manager, the Contractor, and subcontractors, in
each case, during the design and construction of the Tenant Improvements or
during Tenant's move into the Premises.

14      Liens and Claims. Tenant will keep the Property and the Complex free
from any mechanics', materialmen's, designers' or other liens arising out of any
work performed, materials furnished or obligations incurred by or for Tenant or
any person or entity claiming by, through or under Tenant. Tenant will upon
request record and post notices of non-responsibility or such similar protective
notices as Landlord may reasonably request. If any such liens are filed and
Tenant, within fifteen (15) days after such filing, does not release the same of
record or provide Landlord with a bond or other surety satisfactory to Landlord
protecting Landlord and the Property and the Complex against such liens,
Landlord may, without waiving its rights and remedies based upon such breach by
Tenant and without releasing Tenant from any obligation under the Lease, cause
such liens to be released by any means Landlord deems proper, including, but not
limited to, paying the claim giving rise to the lien or posting security to
cause the discharge of the lien. In such event, Tenant will reimburse Landlord,
as Rent, for all amounts Landlord pays (including, without limitation,
reasonable attorneys' fees and costs). To the fullest extent allowable under the
Laws, Tenant releases and will indemnify, protect, defend (with counsel
reasonably acceptable to Landlord) and hold harmless the Landlord Related
Parties and the Property and the Complex from and against any Claims in any
manner relating to or arising out of the Tenant Improvements, any of the Work or
any other work performed, materials furnished or obligations incurred by or for
Tenant or any person or entity claiming by, through or under Tenant.

 

Exhibit "D", Tenant Improvements Agreement - Page 6

 

EXHIBIT "E"

PARKING AGREEMENT

This Parking Agreement (herein so called) describes and specifies the rights and
obligations of Landlord and Tenant under the Lease to which this Exhibit "E" is
attached, with the respect to parking by Tenant in the Parking Garage.

1.      Definitions. Any capitalized terms not defined in this Parking Agreement
shall have the meaning set forth in the Lease.

2.      Grant. Tenant shall have a non-exclusive right to a total of 290 Parking
Spaces located within the various levels of the Parking Garage and Underground
Parking Area, of which 7 shall be reserved Parking Spaces in the Parking Garage,
14 shall be reserved Parking Spaces in the Underground Parking Area and the
balance shall be unreserved spaces in the Parking Garage. Tenant's allocation of
290 Parking Spaces shall include (2) designated "Visitor" Parking Spaces in a
location in the Parking Garage near the elevators approved by Landlord and, if
requested by Tenant, two (2) more "Visitor" Parking Spaces (the "Additional
Visitor Spaces") provided that Landlord shall have the right to take back the
Additional Visitor Spaces if it determines it needs such Parking Spaces for
other tenants. In addition to the allotment of 290 Parking Spaces, Landlord also
agrees to make available to Tenant on a month-to-month basis additional
unreserved Parking Spaces in the Parking Garage, not to exceed 25 Parking Spaces
in the aggregate, if requested by Tenant but only if and to the extent Landlord
does not require such Parking Spaces to meet any legal or contractual obligation
relating to the Building. Use of the Parking Areas shall be subject to such
terms, conditions, and regulations as are, from time to time, promulgated by
Landlord, including the rules and regulations set forth in Section 5 to this
Parking Agreement. There will be no charge for the use of the unreserved Parking
Spaces. A monthly charge of $50.00 plus applicable taxes per Parking Space shall
apply to each of the reserved Parking Spaces in the Parking Garage and a monthly
charge of $100.00 plus applicable taxes per Parking Space shall be assessed for
each reserved Parking Space in the Underground Parking Area. A monthly charge of
$75.00 plus applicable taxes shall apply to each of the "Visitor" Parking
Spaces. Tenant will be charged for the reserved Parking Spaces regardless of
whether the spaces are utilized.

In addition to the allotment of 290 Parking Spaces and the additional 25 Parking
Spaces, Landlord also agrees to make available to Tenant on a month-to-month
basis additional unreserved Parking Spaces not to exceed 50 Parking Spaces in
the aggregate ("Bonus Parking Spaces"), if requested by Tenant, but only if and
to the extent Landlord does not require such Bonus Parking Spaces to meet any
legal or contractual obligation relating to the Building.  If the Bonus Parking
Spaces are not needed by Landlord to meet any legal or contractual obligation
relating to the Building, then Landlord agrees to make the Bonus Parking Spaces
available to Tenant until the following conditions have been met: (1) the
Building has reached a leased level such that 70% or more of net rentable area
has been leased; and (ii) in Landlord's sole, but reasonable discretion, the
Bonus Parking Spaces are causing a problem with the parking or parking garage
access for any other occupants in the Building and Related Projects.  Landlord
will have the ability to designate the location of the Bonus Parking Spaces and
Tenant will pay a monthly charge of $35.00 plus applicable taxes per Bonus
Parking Space.

Landlord will install, at Tenants expense, such expense to be deducted from
Tenant's Improvement Allowance, a technology and hardware upgrade to the
existing parking access system to allow for the interchangeability of Tenant's
parking cards. This system will allow for Tenant's employees to have ingress and
egress to the parking garage, up to the total number of parking spaces allowed
in this Lease. Upon Tenant reaching the total number of parking spaces allowed
in the Lease, the parking garage will restrict access to any other Tenant
employee(s) until other Tenant employee(s) have exited the garage, thus reducing
the number of Tenant employee(s) in the parking garage below the allowed number
of parking spaces in the Lease. Landlord's property manager will install and
manage the parking garage access system. The current bid for this system upgrade
is estimated at approximately $60,000, and the price shall be finalized with the
parking system vendor prior to installation. Landlord agrees to provide Tenant
with the final scope of the system upgrade and final cost prior to installation.
The upgraded system will be installed so that the garage/property manager will
be able to use the system for every car that enters and exits the garage,
regardless of the tenant(s) using the system. If Landlord executes another lease
with another tenant or tenants in a similar situation (i.e., requesting
interchangeability of their access cards due to their request for significantly
more cards for access than is typically allowed by Landlord and allowed by the
REA), then Landlord will allocate a fair pro-rata percentage of the final cost
of the system upgrade to such tenant's or tenants' improvement allowance(s), and
provide Tenant with an equal amount to use for the Improvement Allowance and the
Tenant Improvements. As an example, if another tenant leases 10% of the
Building, then such tenant will contribute 10% of the cost of the system upgrade
(estimated at $6,000) in the event the tenant is utilizing the system upgrade.

Exhibit "E", Parking Agreement - Page 1

 

3.      Unavailability of Spaces. In the event that all or a portion of the
Spaces become unavailable to Tenant due to casualty damage, flooding,
condemnation or repairs, Landlord shall use reasonable efforts to provide Tenant
with reasonably satisfactory alternative parking arrangements until the use of
such Spaces is restored. Notwithstanding anything contained herein to the
contrary, Tenant shall have no right to terminate this Lease by reason of such
loss of available parking; provided, however, that the monthly charges plus
applicable taxes for any of the reserved and/or "Visitor" Parking Spaces that
are unavailable shall be abated during such unavailability.

4.      Limitations of Liability. All motor vehicles shall be parked in the
Spaces at the sole risk of Tenant, its employees, agents, invitees and
licensees, it being expressly agreed and understood that Landlord has no duty to
insure any of said motor vehicles (including the contents thereof), and that
Landlord is not responsible for the protection and security of such vehicles (or
the contents thereof). LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER FOR ANY
PROPERTY DAMAGE AND/OR PERSONAL INJURY WHICH MIGHT OCCUR IN THE PARKING AREAS OR
AS A RESULT OF OR IN CONNECTION WITH THE PARKING OF MOTOR VEHICLES IN ANY OF THE
SPACES OTHER THAN LIABILITY ARISING FROM LANDLORD'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. TENANT HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD LANDLORD HARMLESS
FROM AND AGAINST ANY AND ALL COSTS, CLAIMS, EXPENSES, DAMAGES AND/OR CAUSES OF
ACTION WHICH LANDLORD MAY INCUR IN CONNECTION WITH OR ARISING OUT OF THE USE OF
THE SPACES BY TENANT OR ITS EMPLOYEES, AGENTS, SUBTENANTS, LICENSEES AND
VISITORS.

5.      Rules and Regulations. Tenant and its employees, agents, subtenants,
licensees and visitors shall follow the following rules and regulations for the
Parking Areas, as the same may be reasonably amended or supplemented from time
to time in accordance with the terms of Exhibit "C":

(a)      Cars must be parked entirely within the stall lines painted on the
ground or on the floor;

(b)      All directional signs and arrows must be observed;

(c)      The speed limit shall be five (5) miles per hour;

(d)      Parking is prohibited in areas not striped for parking, aisles, areas
where "no parking" signs are posted, in cross-hatched areas and in such other
areas as may be designated by Landlord or Landlord's agent(s), including, but
not limited to, areas designated as "Visitor Parking" or reserved spaces not
rented under this Parking Agreement;

(e)      Every vehicle owner is required to park and lock his own car;

(f)      Spaces which are designated for small, intermediate or full-sized cars
shall be so used; no intermediate or full-size cars shall be parked in parking
spaces limited to compact cars; and

(g)      No vehicle may be stored in the Parking Areas (any vehicle remaining in
the Parking Areas without interruption for five [5] Business Days is deemed to
have been stored in the Parking Areas).

6.      Default. If an Event of Default by Tenant has occurred and is continuing
and, as a result, Landlord has exercised its remedy under the Lease, then
Landlord shall be entitled to terminate Tenant's right to utilize the Spaces.

Exhibit "E", Parking Agreement - Page 2

 

7.      Limitation of Access. Landlord shall be entitled to utilize whatever
access device Landlord deems necessary (including, but not limited to, the
issuance of parking stickers or access cards), to assure that only authorized
persons will use the Parking Areas.

8.      Parking. The Parking Areas are provided for the non-exclusive and common
use of Landlord, all tenants of the Building, and their respective employees,
agents, subtenants, licensees, visitors, guests and invitees. Utilization of the
unreserved portions of the Parking Areas is therefore subject to availability
(and Landlord shall have no obligation to provide a specific number of surface
parking spaces to Tenant). In the event any person shall wrongfully park in any
of the Parking Areas or in the event any personnel shall violate the rules and
regulations set forth in Section 5 of this Parking Agreement, Landlord shall be
entitled and is hereby authorized to place a wheel lock or other device
restricting mobility upon such vehicle or have any such vehicle towed away, at
the sole risk and expense of the vehicle owner



Exhibit "E", Parking Agreement - Page 3

 

EXHIBIT "F"

CONFIDENTIALITY AGREEMENT

THIS CONFIDENTIALITY AGREEMENT (this "Agreement"), dated as of ___________,
20___, is entered into by EmCare, Inc., a Delaware corporation ("Tenant"), and
___________________________________ ("Auditor"), for the benefit of FSP Galleria
North Limited Partnership ("Landlord").

W I T N E S S E T H T H A T:

WHEREAS, in connection with that certain Lease (the "Lease") dated as of
_____________, 2012, between Landlord and Tenant, Tenant has the right to hire
an independent accounting firm to audit Landlord's books and records pertaining
to Basic Operating Costs (as defined in the Lease); and

WHEREAS, it is expected that in connection with such audit, Tenant and Auditor
will receive or have access to Confidential Information (defined below); and

WHEREAS, as a condition of Tenant's audit right, Landlord requires that Tenant
and Auditor keep confidential the Confidential Information.

NOW, THEREFORE, in consideration of and as a condition of Tenant's audit right
and in consideration of payment by Tenant for Auditor's services for performing
the audit, and for other good and valuable consideration, the receipt,
sufficiency and adequacy of which are hereby acknowledged, Auditor and Tenant
agree as follows, for the benefit of Landlord:

1.      Auditor and Tenant acknowledge that the information which Auditor and
Tenant may receive in connection with such audit is non-public, confidential
and/or proprietary information relating to Landlord, its business operations and
the Complex, and that Landlord would be irreparably damaged if such information
were disclosed to or utilized on behalf of any other person (including Auditor
and Tenant), firm, corporation or any other tenant of the Complex for any reason
other than Tenant's audit of Landlord. Auditor and Tenant agree that any
information given to Auditor or Tenant by Landlord during the course of such
audit is, and shall remain, property owned by Landlord, and neither Auditor nor
Tenant shall have any right in or to such information, other than to use the
information for the purposes set forth in the Lease.

2.      Auditor and Tenant agree to keep confidential, and agree to cause their
employees, associates, agents and advisors to keep confidential, any information
belonging to Landlord and any information not generally known to the public
about the business and affairs of Landlord, including, without limitation,
(a) all books, manuals, records, memoranda, projections, business plans, tenant
lists, cost information, contractual relationships, and (b) other information,
whether computerized, written or oral, relating specifically or generally to
Basic Operating Costs, the Complex and the business operations of Landlord (the
"Confidential Information").

3.      Auditor and Tenant each hereby represent and warrant that its internal
policies, procedures and practices are adequate to safeguard against any breach
of this Agreement by it or its employees, associates, agents and advisors, and
Auditor and Tenant each agree to maintain such internal policies, procedures and
practices as are necessary to adequately safeguard against a breach of this
Agreement.

4.      The phrase "to keep confidential," as used herein, means that the
information or document, including the content, substance or effect of such
information or document, (a) shall not be disclosed or distributed by Auditor or
Tenant to any other person, firm, organization or entity, including to any
associate, agent, advisor or affiliate of Auditor or Tenant not directly
involved in the audit, or to any other tenant of the Complex, (b) shall not be
utilized by either Auditor or Tenant for any purpose other than as described in
the Lease.

5.      Notwithstanding anything to the contrary set forth herein, in the event
that Auditor or Tenant is required to do so in legal, arbitration, governmental
or regulatory proceedings, Auditor or Tenant may disclose only that portion of
the Confidential Information which its counsel advises in writing that it is
legally compelled to disclose and will exercise its best efforts to obtain
assurances that confidential treatment will be accorded such Confidential
Information even after such disclosure.

Exhibit "F", Form of Confidentiality Agreement - Page 1

 

6.      Auditor and Tenant acknowledge that the subject matter of this Agreement
is unique and that no adequate remedy at law would be available for breach of
the obligations specified herein. Accordingly, in the event of a breach or
threatened breach by Auditor or Tenant of the provisions of this Agreement,
Landlord shall, in addition to any other rights and remedies available to it, at
law or in equity, be entitled to injunctive relief by a court or agency of
competent jurisdiction enjoining and restraining the violating party from
committing or continuing any violation of this Agreement.

7.      Any waiver by Landlord of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or of any other provision hereof.

8.      In case any one or more of the provisions or parts of a provision
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement; and this Agreement shall, to the fullest extent possible, be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provision or
part shall be reformed so that it would be valid, legal and enforceable to the
maximum extent possible.

9.      This Agreement shall be binding upon Tenant, Auditor and their
successors and assigns for the benefit of Landlord, and shall be fully
enforceable by Landlord against Tenant, Auditor and their successors and
assigns.

10.      This Agreement may be amended or modified in whole or in part, only by
an instrument in writing signed by Landlord, Tenant and Auditor.

11.      This Agreement shall be construed in accordance with and governed for
all purposes by the Laws of the State of Texas, without regard to conflicts of
law principles. Venue for any action arising herefrom shall be in Dallas County,
Texas and the parties hereto submit themselves to the jurisdiction of the state
and federal courts of Dallas County, Texas.

IN WITNESS WHEREOF, Tenant and Auditor have duly executed this Agreement as of
the date first above written.

 

 

  TENANT: EMCARE, INC.     By:     Name:       Title:           AUDITOR:   ,  a
              By:       Name:       Title:          

Exhibit "F", Form of Confidentiality Agreement - Page 2

 

EXHIBIT "G"

RENEWAL OPTION

So long as no Event of Default exists and Tenant is occupying a minimum of the
full 14th, 15th and 16th floors at the time of such election, Tenant may renew
this Lease for two (2) additional period of five (5) years each or one (1)
additional term for ten (10) years, on the same terms provided in this Lease
(except as set forth below), by delivering written notice of the exercise
thereof (the "Extension Notice") to Landlord not earlier than fifteen (15)
months and not later than one year before the expiration of the Lease Term (as
extended). On or before the commencement date of the extended Lease Term in
question, Landlord and Tenant shall execute an amendment to this Lease extending
the Lease Term on the same terms provided in this Lease, except as follows:

(1)      The Extension Notice delivered at the end of the initial Lease Term
shall specify whether Tenant is renewing for one five-year term or a ten-year
term;

(2)      Tenant may elect to renew this Lease for less than all of the Premises
subject to the following:

(i)      If Tenant elects to renew this Lease for less than all of the Premises,
such election shall be set forth in the Extension Notice subject to restrictions
listed below and the failure of Tenant to make such election in the Extension
Notice shall be deemed to constitute a waiver of the right to renew for less
than all of the Premises;

(ii)      The renewal must include all of the Rentable Area on the 14th, 15th
and 16th floors; and

(iii)      If Tenant elects to exclude from the renewal a portion of the
Premises located on a floor in which Tenant is leasing less than all or
substantially all of the Rentable Area on such floor, the portion of the
Premises on such floor which is excluded shall be of a size and configuration
that Landlord determines, in the exercise of its commercially reasonable
judgment is suitable for lease.

(3)      The Base Rental payable for each month during each such extended Lease
Term shall be the prevailing rental rate (the "Market Rate") that a willing
tenant would pay and a willing landlord lease, at the commencement of such
extended Lease Term, for space in a comparable Class A office building in the
Market Area of equivalent quality, size, utility, with the length of the
extended Lease Term and the credit standing of Tenant to be taken into account.
The Market Rate shall include all standard lease components then being offered
to tenants in such submarket, including, but not limited to, rental rate,
expenses, escalations, tenant improvements, brokerage commissions and rent
abatement. Within ten (10) days after receipt of written notice of Tenant's
exercise of its renewal option, Landlord shall give to Tenant a written
determination of Market Rate. Tenant shall have fifteen (15) days in which to
give written notice to Landlord that Tenant (a) disagrees with Landlord's
proposed Market Rate, or (b) accepts Landlord's proposed Market Rate. If Tenant
disagrees with Landlord's proposed Market Rate then Landlord and Tenant shall
endeavor in good faith to agree upon the Market Rate within the next fifteen
(15) days. If Landlord and Tenant are unable to agree upon the Market Rate
within such 15-day period, then Tenant, by written notice to Landlord prior to
the expiration of such 15-day period, may, as its sole and exclusive remedy,
either terminate this Lease as of end of the Lease Term, or elect to determine
the Market Rate in the manner provided in paragraph (4) below. If Tenant fails
to terminate this Lease or notify of Landlord of its elect to determine Market
Rate in accordance with paragraph (4) below prior to the expiration of such
15-day period, Tenant shall be deemed to have accepted Landlord's proposed
Market Rate.

Exhibit "G", Renewal Option - Page 1

 

(4)      If Tenant elects to submit the determination of the Market Rate for an
extension of the Lease Term by timely notice as set forth in paragraph (3)
above, Tenant will deliver Tenant's proposed Market Rate to Landlord together
with its notice of election. The parties will then attempt in good faith to
agree upon the Market Rate. If the parties fail to agree within five (5)
Business Days, then either party shall be entitled to give notice to the other
electing to have the Market Rate selected by an appraiser as provided in this
section. Upon delivery and receipt of such notice, the parties will within seven
(7) days thereafter mutually appoint an appraiser who will select (in the manner
set forth below) the Market Rate (the "Deciding Appraiser"). The Deciding
Appraiser must have at least five (5) years of full-time commercial appraisal
experience with projects comparable to the Complex and be a member of the
American Institute of Real Estate Appraisers or a similar appraisal association.
The Deciding Appraiser may not have any material financial or business interest
in common with either of the parties. If Landlord and Tenant are not able to
agree upon a Deciding Appraiser within such seven days, each party will within
five (5) days thereafter separately select an appraiser meeting the criteria set
forth above, which two appraisers will, within seven days of their selection,
mutually appoint a third appraiser meeting the criteria set forth above (and who
also does not have any material financial or business interest in common with
either of the two selecting appraisers) to be the Deciding Appraiser. Within
seven (7) days of the appointment (by either method) of the Deciding Appraiser,
Landlord and Tenant will submit to the Deciding Appraiser their respective
determinations of Fair Market Basic Rent and any related information. Within
fourteen (14) days of such appointment of the Deciding Appraiser, the Deciding
Appraiser will review each party's submittal (and such other information as the
Deciding Appraiser deems necessary) and will select, in total and without
modification, the submittal presented by either Landlord or Tenant as the Market
Rate. Subject to the previous sentence, if the Deciding Appraiser timely
receives one party's submittal, but not both, the Deciding Appraiser must
designate the submitted proposal as the Market Rate for the applicable extension
of the Lease Term. Any determination of Market Rate made by the Deciding
Appraiser in violation of the provisions of this section shall be beyond the
scope of authority of the Deciding Appraiser and shall be null and void. If the
determination of Market Rate is made by a Deciding Appraiser, Landlord and
Tenant will each pay, directly to the Deciding Appraiser, one-half (½) of all
fees, costs and expenses of the Deciding Appraiser. Landlord and Tenant will
each separately pay all costs, fees and expenses of their respective additional
appraiser (if any) used to determine the Deciding Appraiser.

 

(5)      Tenant shall have no further renewal options unless expressly granted
by Landlord in writing.

Tenant's rights under this Exhibit "G" shall terminate if (i) the Lease or
Tenant's right to possession of the Premises is terminated, (ii) Tenant occupies
less than the full 14th, 15th and 16th floors, or (iii) Tenant fails to timely
exercise its option under this Exhibit "G", time being of the essence with
respect to Tenant's exercise thereof.      

Exhibit "G", Renewal Option - Page 2

 

EXHIBIT "H"

RIGHT OF FIRST REFUSAL/RIGHT OF FIRST OFFER

 

 

I.      RIGHT OF FIRST REFUSAL

Tenant shall have a right of first refusal to lease the remaining vacant space
on the thirteenth (13th) floor of the Building (the "ROFR Floor") that is not
part of Phase II and becomes available for lease after the Phase I Commencement
Date on the following terms:

A.      If Landlord receives a bona fide written offer to lease space in the
Building that includes space on the ROFR Floor (the space covered by such offer
is herein referred to as the "ROFR Space") that Landlord desires to accept,
Landlord shall notify Tenant in writing of such offer and the terms thereof
(each an "Offer Notice").

B.      If Landlord gives Tenant an Offer Notice prior to June 30, 2015, that
includes a term with an effective commencement date prior to June 30, 2015 (the
"Initial ROFR Period"), Tenant shall have the right to lease the ROFR Space upon
the same terms and conditions as set forth in this Lease with respect to the
Premises except that (i) the Improvement Allowance and the "free rent" period
for the initial Lease Term will be prorated based on the number of days that
have elapsed since the Phase II Commencement Date when compared to the initial
Lease Term, and (ii) the term applicable to the ROFR Space shall be conterminous
with the initial Lease Term. Tenant shall notify Landlord in writing whether
Tenant elects to lease the ROFR Space upon such terms and conditions within
seven (7) days after Landlord delivers to Tenant the applicable Offer Notice. If
the ROFR Space identified in the Offer Notice includes any space in the Building
in addition to space on an ROFR Floor, Tenant must elect to lease the entire
ROFR Space and not just the space on the ROFR Floor. If the space identified in
the Offer Notice is less than all of the space on a ROFR Floor, Tenant must
elect to lease only the space identified in the Offer Notice. If Tenant timely
elects to lease the ROFR Space, then Landlord and Tenant shall execute an
amendment to this Lease, effective as of the date such ROFR Space is to be
included in the Premises, on the same terms contained in the Offer Notice except
that (a) the rentable area of the Premises shall be increased by the rentable
area in the ROFR Space (and Tenant's Share shall be adjusted accordingly) on the
commencement date in the Offer Notice, (b) the Base Rental shall be increased by
the amount of Rentable Area in the ROFR Space set forth in the Basic Lease
Information in this Lease commencing on the date payments of rental would
commence in the Offer Notice, (c) Tenant shall only be entitled to an
Improvement Allowances based on $36.00 per square foot of Rentable Area
contained in the ROFR Space adjusted pro rata to take into account the number of
days of the initial Lease Term that have elapsed prior to the commencement of
the payment of Base Rental for the ROFR Space, and (d) the Base Year for the
ROFR Space shall be the calendar in which Tenant commences occupation or is
required to commence occupation of the ROFR Space. If Landlord and Tenant cannot
agree on the terms of the amendment within ten (10) Business Days after Tenant
has timely elected to lease the ROFR Space, Tenant, at any time after such ten
(10) Business Day period and prior to the execution of the amendment, shall have
a right to withdraw its election to lease the ROFR Space. If Tenant fails to
timely exercise its right hereunder, then such right shall lapse as to the ROFR
Space covered by the applicable Offer Notice, time being of the essence with
respect to the exercise thereof, and Landlord may lease the ROFR Space to the
third party submitting the applicable offer on the terms set forth in the
applicable Offer Notice. If Landlord fails to lease such ROFR Space to such
third party on terms that are within ten percent (10%) economically of the terms
contained in the Offer Notice within one hundred eighty (180) days after
Tenant's receipt of the applicable Offer Notice, Landlord may not lease the same
space on the ROFR Space to such third party or another third party without first
complying with the requirements of this Paragraph B.

C.      If Landlord gives Tenant an Offer Notice after the end of the Initial
ROFR Period, Tenant shall have the right to lease the ROFR Space upon the same
terms and conditions set forth in the applicable Offer Notice. Tenant shall
notify Landlord in writing whether Tenant elects to lease the ROFR Space upon
the same terms and conditions set forth in the applicable Offer Notice within
seven (7) days after Landlord delivers to Tenant the applicable Offer Notice. If
the ROFR Space identified in the Offer Notice includes any space in the Building
in addition to space on an ROFR Floor, Tenant must elect to lease the entire
ROFR Space and not just the space on the ROFR Floor. If the space identified in
the Offer Notice is less than all of the space on a ROFR Floor, Tenant must
elect to lease only the space identified in the Offer Notice. If Tenant timely
elects to lease the ROFR Space, then Landlord and Tenant shall execute an
amendment to this Lease, effective as of the date such ROFR Space is to be

Exhibit "H", Right of First Refusal/Right of First Offer - Page 1

 

included in the Premises, on the same terms contained in the Offer Notice except
that (a) the rentable area of the Premises shall be increased by the rentable
area in the ROFR Space (and Tenant's Share shall be adjusted accordingly) on the
commencement date in the Offer Notice, (b) the Base Rental shall be increased by
the amount specified for such space in the applicable Offer Notice commencing on
the date payments of rental would commence in the Offer Notice, (c) Tenant shall
only be entitled to allowances (e.g., moving allowance, construction allowance,
and the like) or other tenant inducements to the extent set forth in the
applicable Offer Notice, and (d) the Base Year for ROFR Space shall be the
calendar year in which Tenant commences its occupation or is required to
commence its occupation of the ROFR Space. If Landlord and Tenant cannot agree
on the terms of the amendment within ten (10) Business Days after Tenant has
timely elected to lease the ROFR Space, Tenant, at any time after such ten (10)
Business Day period and prior to the execution of the amendment, shall have a
right to withdraw its election to lease the ROFR Space. If Tenant fails to
timely exercise its right hereunder, then such right shall lapse as to the ROFR
Space covered by the applicable Offer Notice, time being of the essence with
respect to the exercise thereof, and Landlord may lease the ROFR Space to the
third party submitting the applicable offer on the terms set forth in the
applicable Offer Notice. If Landlord fails to lease such ROFR Space to such
third party on terms that are within ten percent (10%) economically of the terms
contained in the Offer Notice within one hundred eighty (180) days after
Tenant's receipt of the applicable Offer Notice, Landlord may not lease the same
space on the ROFR Space to such third party or another third party without first
complying with the requirements of this Paragraph C.

II.      RIGHT OF FIRST OFFER.

So long as no Event of Default then exists under this Lease, Tenant will have an
on-going first right (the "First Right") and opportunity to lease any space on
the thirteenth (13th) floor of the Building (a "ROFO Space") that is not part of
Phase II and that Landlord intends to offer for lease after the Phase I
Commencement Date. The First Right is subject to the terms and conditions set
forth in this section and is further subject to any prior rights to such space
granted to any other tenants in the Building. If at any time after the Phase I
Commencement Date, Landlord intends to lease all or any part of the ROFO Space,
then Landlord will first notify Tenant that such ROFO Space is available for
lease (the "ROFO Notice") and the terms (the "Lease Proposal") upon which
Landlord will agree to lease the ROFO Space. Tenant must notify Landlord in
writing within seven (7) days of receiving Landlord's notice whether Tenant
desires to lease the ROFO Space from Landlord. If Tenant notifies Landlord that
Tenant does not desire to lease the ROFO Space, or if Tenant does not respond in
writing to Landlord's notice within such seven-day period, then Landlord may
freely lease the ROFO Space without restriction (other than Tenant's ROFR set
forth above). If Tenant notifies Landlord in writing within such seven-day
period that Tenant desires to lease the ROFO Space on the terms contained in the
Lease Proposal, the parties will thereafter negotiate for Tenant's lease of the
ROFO Space from Landlord. If Landlord and Tenant fail to mutually agree upon the
terms of Tenant's lease of the ROFO Space and to execute a written amendment to
this Lease within ten (10) Business Days after Tenant delivers Tenant's offer
notice to Landlord, then Landlord's obligations under this section shall
automatically terminate and be of no further force or effect at the end of such
ten (10) Business Day period. If Tenant's First Right is still in effect at the
end of the initial Term, the First Right shall automatically terminate on the
last day of the initial Term and will not apply during any extension of the
Term. The purpose of this section is to provide notice to Tenant so that Tenant
may be in a position to offer to lease such space on a competitive basis with
others, and notwithstanding anything to the contrary contained in this section,
nothing in this section shall be deemed to be an option or right of first
refusal (the latter of which is specifically provided for in Section I of this
Exhibit "H"). Notwithstanding anything to the contrary contained in the
foregoing, Tenant's ROFR and First Right are intended to and shall be
independent; it being understood that Tenant's failure to elect to lease the
ROFR Space under the ROFR or to elect to lease the ROFO Space under the First
Right shall not necessarily preclude the leasing of such space under the other
respective right.

 

Exhibit "H", Right of First Refusal/Right of First Offer - Page 2

 

EXHIBIT "I"

RIGHT TO REDUCE THE SIZE OF THE PREMISES

Tenant shall have a one-time right to reduce the size of the Premises (the
"Contraction Right") effective as of midnight on December 31, 2020 (the
"Contraction Date") subject to and in accordance with the provisions of this
Exhibit "I". To exercise the Contraction Right, Tenant must (a) deliver written
notice to Landlord no later than December 31, 2019 of its election to exercise
the Contraction Right which written notice shall identify the "Give-Back Space"
(as defined below), (b) pay Landlord one-half of the "Contraction Fee" (as
defined below) concurrently with delivery of such notice, and (c) pay Landlord
the balance of the Contraction Fee on or before the Contraction Date. Tenant is
not entitled to exercise the Contraction Right if any Event of Default exists
either when Tenant delivers the exercise notice to Landlord or on the
Contraction Date.

 

The Contraction Fee shall be an amount equal to the sum of

 



(i)the unamortized Improvement Allowance in respect of the Rentable Area
contained in the Give-Back Space;



 





(ii)the unamortized real estate commissions paid by Landlord to Brokers in
respect of this Lease in respect of the Rentable Area contained in the Give-Back
Space;

 

(iii)the unamortized Free Rent; and

 

(iv)three times the Lost Base Rental (as defined below).

 

For the purposes of this Exhibit "I, the following terms shall have the meanings
set forth below:

 

"Free Rent" means six (6) months of rent based upon an amount equal to the
annual rent of $19.50 per square foot of Rentable Area in the Give-Back Space
divided by twelve and multiplied by six.

 

"Give-Back Space" means that portion of the Premises which Tenant elects to
"give back" to the Landlord on the Contraction Date but only if and to the
extent such portion of the Premises meets the following requirements:

 

(a)      The Give-Back Space shall only include Rentable Area that portion of
the Premises located on the lowest floor of the Building that contains any of
the Premises (i.e., if on the date Tenant exercises the Contraction Right, the
Premises includes all of the 16th, 15th, 14th and a portion of the 13th floors,
the Give-Back Space shall be limited to the portion of the Premises located on
the 13th floor; however if Tenant has also leased a portion of the 12th floor
pursuant to any right to add additional space in the Building contained in this
Lease or otherwise, the Give-Back Space shall be the portion of the Premises on
the 12th floor but not the 13th floor);

 

(b)      If the Give-Back Space is less than all of the Rentable Area that is
part of the Premises on the 13th floor, Landlord shall have the right to
approve, in the exercise of its commercially reasonable judgment, that the size,
location and configuration of the Give-Back Space is marketable to potential
tenants; and

 

(c)      If Landlord determines in its commercially reasonable judgment that the
marketability of the Give-Back Space is dependent upon the installation of a
multi-tenant corridor or additional demising walls or improvements, Tenant
agrees to pay for all of such costs prior to the Contraction Date.

 

"Lost Base Rental" means the amount per square of Rentable Area of Base Rental
payable under this Lease for calendar month January, 2021 multiplied by the
total Rentable Area in the Give-Back Space.

 

The calculation of unamortized Improvement Allowance, real estate commissions
and Free Rent will made by (a) taking the total of such costs in respect of the
Rentable Area contained in the Give-Back Space as of the Phase II Commencement
Date, (b) fully amortizing such amount at eight percent (8%) interest per annum
from the Phase II Commencement Date through the scheduled end of the Term to
establish a monthly payment therefor, and (c) calculating the remaining balance
of such amortized amount as of the Contraction Date. Time is of the essence with
respect to the delivery of the written notice to Landlord of Tenant's desire to
terminate and the payment of the termination fee.



 

Exhibit "I", Right to Reduce the Size of the Premises - Page 1

 

EXHIBIT "J"

FORM OF GUARANTY OF LEASE

THIS GUARANTY OF LEASE ("Guaranty") is dated as of March 15, 2012, and is made
and entered into by Emergency Medical Services Corporation, a Delaware
corporation (collectively, "Guarantor") to be effective as of the Effective Date
set forth in the Lease.

RECITALS

A.      This Guaranty is being executed and delivered by Guarantor as an
essential inducement to that certain Office Lease Agreement dated as of the date
of this Guaranty (the "Lease"), between FSP Galleria North Limited Partnership
as Landlord, and EmCare, Inc., a Delaware corporation as Tenant, covering the
Premises as described in the Lease.

B.      Unless otherwise defined in this Guaranty, all capitalized terms used in
this Guaranty have the same definitions as are set forth in the Lease.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Guarantor agrees, covenants, represents and warrants as set
forth below.

1.      Guaranty. Guarantor hereby unconditionally guarantees the timely payment
and performance of all rent, charges, and obligations of Tenant under the Lease
and all other documents evidencing or securing the obligations under the Lease,
including, without limitation, Tenant's obligations to pay all Basic Rent and
Additional Rent and to perform all maintenance and indemnity obligations under
the Lease (collectively, the "Guarantied Obligations"). This Guaranty is an
absolute guaranty of payment and performance and not of collection. This
Guaranty will survive the termination of the Lease and will continue in full
force and effect with respect to any of Tenant's obligations under the Lease
which are not fully performed upon the termination of the Lease.

2.      Rights of Landlord. Guarantor authorizes Landlord to, at any time and
from time to time, in Landlord's discretion, (a) take and hold, and apply, any
security for the Guarantied Obligations; (b) accept additional or substituted
security; (c) subordinate, compromise or release any security; (d) release
Tenant or any other person from its liability for all or any part of the
Guarantied Obligations; (e) participate in any settlement offered by Tenant or
any guarantor, whether in liquidation, reorganization, receivership, bankruptcy
or otherwise; (f) release, substitute or add any one or more guarantors or
endorsers; (g) assign this Guaranty and/or the Guarantied Obligations in whole
or in part; or (h) modify, extend and/or amend the Guarantied Obligations.
Landlord may take any of the foregoing actions upon any terms and conditions as
Landlord may elect, without giving notice to Guarantor or obtaining the consent
of Guarantor and without affecting the liability of Guarantor to Landlord.

3.      Independent Obligations. Guarantor's obligations under this Guaranty are
independent of those of Tenant or of any other guarantor. Landlord may bring a
separate action against Guarantor without proceeding (either before, after or
concurrently) against Tenant or any other guarantor or person or any security
held by Landlord and without pursuing any other remedy. Landlord's rights under
this Guaranty shall not be exhausted by any action of Landlord until all of the
Guarantied Obligations have been fully performed.

4.      Waiver of Defenses. Guarantor waives all of the following, whether
created or imposed by or under statute, common law, or otherwise:

4.1      Any right to require Landlord to proceed against Tenant or any other
person or any security now or hereafter held by Landlord or to pursue any other
remedy whatsoever.

Exhibit "J", Guaranty of Lease - Page 1

 

4.2      Any defense based upon any legal disability of Tenant or any guarantor,
or any discharge or limitation of the liability of Tenant or any guarantor to
Landlord, or any restraint or stay applicable to actions against Tenant or any
other guarantor, whether such disability, discharge, limitation, restraint or
stay is consensual, or by order of a court or other governmental authority, or
arising by operation of law or any liquidation, reorganization, receivership,
bankruptcy, insolvency or debtor-relief proceeding, or from any other cause.

4.3      All setoffs (other than setoffs to which Tenant is expressly entitled
under the terms of the Lease), counterclaims (other than counterclaims based on
a breach or default by Landlord under the Lease), presentment, demand, protest
or notice of any kind, except for any notice which may be expressly required by
the provisions of this Guaranty.

4.4      Any defense based upon Guarantor's failure to consent to or approve the
modification, renewal, extension or other alteration of the Guarantied
Obligations, or of the documents executed in connection therewith .

4.5      Any defense based upon the negligence of Landlord, including, without
limitation, the failure to file a claim in any bankruptcy of the Tenant or any
guarantor.

4.6      Any defense based upon a statute of limitations and any defense based
upon Landlord's delay in enforcing this Guaranty.

4.7      All rights of subrogation, reimbursement, indemnity, all rights to
enforce any remedy that Landlord may have against Tenant, and all rights to
participate in any security held by Landlord for the Guarantied Obligations
until the Guarantied Obligations have been paid and performed in full.

4.8      Any defense based upon or arising out of any defense that the Tenant or
any other person may have to the performance of any part of the Guarantied
Obligations other than Landlord's prior material breach.

4.9      Any defense based upon the death, incapacity, lack of authority or
termination of existence or revocation hereof by any person or entity or persons
or entities, or the substitution of any party hereto.

4.10      Any defense based upon or related to Guarantor's lack of knowledge as
to Tenant's financial condition.

4.11      Any and all rights to revoke this Guaranty in whole or in part.



4.12      Any defense based upon any action taken or omitted by Landlord in any
bankruptcy or other insolvency proceeding involving Tenant, including any
election to have Landlord's claim allowed as secured, partially secured or
unsecured, any action taken by the Landlord in connection with a motion to
assume, assign or reject the Lease, any extension of credit by the Landlord to
the Tenant in any such proceeding, and the taking and holding by the Landlord of
any security for any such extension of credit.

4.13      All rights and defenses arising out of an election of remedies by
Landlord, even though that election of remedies impairs or destroys Guarantor's
right of subrogation and/or reimbursement against Tenant.

5.      Bankruptcy.

5.1      Until all of the Guarantied Obligations have been paid and performed in
full, Guarantor shall not, without the prior written consent of Landlord,
commence, or join with any other person in commencing, any bankruptcy,
reorganization, or insolvency proceeding against Tenant. The obligations of
Guarantor under this Guaranty shall not be altered, limited, or affected by any
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation, or arrangement of Tenant, or by any
defense Tenant may have by reason of any order, decree, or decision of any court
or administrative body resulting from any such proceeding. No limitation upon or
stay of the enforcement of any obligation of Tenant by virtue of any such
proceeding shall limit or stay Landlord's enforcement of Guarantor's payment or
performance of such obligation under this Guaranty. In furtherance of the
foregoing, Guarantor agrees that if acceleration of the time for payment of any
amount payable by Tenant under the Lease or in respect of the other Guarantied
Obligations is stayed for any reason, all such amounts which would be subject to
acceleration shall nonetheless be deemed to be accelerated for purposes of this
Guaranty and the full amount thereof shall be payable by Guarantor hereunder
forthwith upon demand.

Exhibit "J", Guaranty of Lease - Page 2

 

5.2      Guarantor shall file in any bankruptcy or other proceeding in which the
filing of claims is required or permitted by law all claims that Guarantor may
have against Tenant relating to any indebtedness of Tenant to Guarantor, and
will upon request assign to Landlord all rights of Guarantor thereunder. In all
such cases, whether in administration, bankruptcy, or otherwise, the person or
persons authorized to pay such claim shall pay to Landlord the amount payable on
such claim. Guarantor hereby assigns to Landlord all of the Guarantor's rights
to any such payments or distributions to which Guarantor would otherwise be
entitled; provided, however, that Guarantor's obligations hereunder shall not be
satisfied except to the extent that Landlord receives cash by reason of any such
payment or distribution. If Landlord receives anything hereunder other than
cash, the same shall be held as collateral for amounts due under this Guaranty.

6.      Costs and Expenses. Guarantor agrees to pay, upon Landlord's demand,
Landlord's reasonable out-of-pocket costs and expenses, including but not
limited to attorneys' fees, costs and disbursements, incurred in any effort to
collect or enforce any of the Guarantied Obligations or this Guaranty,
regardless whether any lawsuit is filed, and in the representation of Landlord
in any insolvency, bankruptcy, reorganization or similar proceeding relating to
Tenant or Guarantor. Until paid to Landlord, such sums will bear interest from
the date such costs and expenses are incurred at the rate set forth in the Lease
for past due obligations. The obligations of the Guarantor under this Section
shall include payment of all such costs and expenses incurred by Landlord in
enforcing any judgments.

7.      Reinstatement. The liability of Guarantor hereunder shall be reinstated
and revived, and the rights of Landlord will continue, with respect to any
amount at any time paid on account of the Guarantied Obligations which Landlord
is thereafter required to restore or return or which is avoided in connection
with the bankruptcy, insolvency or reorganization of Tenant or otherwise, all as
though such amount had not been paid. The determination as to whether any such
payment or performance must be restored or returned will be made by Landlord in
its sole discretion; provided, however, that if Landlord chooses to contest any
such matter, Guarantor agrees to indemnify, defend and hold harmless Landlord
from all costs and expenses (including, without limitation, reasonable legal
fees and disbursements) of such contest. Further, upon demand from Landlord,
Guarantor will restore or return such payment or performance directly on
Landlord's behalf in furtherance of Guarantor's obligations hereunder. Landlord
will be under no obligation to return or deliver this Guaranty to Guarantor,
notwithstanding the payment of the Guarantied Obligations. If this Guaranty is
nevertheless returned to Guarantor or is otherwise released, then the provisions
of this Guaranty shall survive such return or release, and the liability of
Guarantor under this Guaranty shall be reinstated and continued under the
circumstances provided herein notwithstanding such return or release.

8.      [Intentionally deleted].

9.      Representations and Warranties. Guarantor, and each of the persons or
entities executing this Guaranty as Guarantor individually, makes the following
representations and warranties, which are deemed to be continuing
representations and warranties until payment and performance in full of the
Guarantied Obligations.

9.1      Guarantor has all the requisite power and authority to execute, deliver
and be legally bound by this Guaranty on the terms and conditions herein stated.

9.2      Guarantor has all the requisite power and authority to transact any
other business with Landlord as necessary to fulfill the terms of this Guaranty.

9.3      This Guaranty constitutes the legal, valid and binding obligations of
Guarantor enforceable against Guarantor in accordance with its terms.

9.4      Neither the execution and delivery of this Guaranty nor the
consummation of the transaction contemplated hereby will, with or without notice
and/or lapse of time, (a) constitute a breach of any of the terms and provisions
of any note, contract, document, agreement or undertaking, whether written or
oral, to which Guarantor is a party or to which Guarantor's property is subject;
(b) accelerate or constitute any event entitling the holder of any indebtedness
of Guarantor to accelerate the maturity of any such indebtedness; (c) conflict
with or result in a breach of any writ, order, injunction or decree against
Guarantor of any court or governmental agency or instrumentality; or (d)
conflict with or be prohibited by any federal, state, local or other
governmental law, statute, rule or regulation.

Exhibit "J", Guaranty of Lease - Page 3

 

9.5      No consent, approval or authorization of any person or entity is
required in connection with the valid execution, delivery or performance by
Guarantor of this Guaranty is required except for those consents and
authorizations which have been already been obtained.

9.6      Guarantor will receive substantial and material benefits from the
leasing of the Premises to Tenant and the consideration received by Guarantor
for this Guaranty is sufficient in all respects.

9.7      Guarantor presently has and will at all times maintain sufficient
assets and tangible net worth to timely pay and perform all of the Guarantied
Obligations, and Guarantor will not take any action nor participate in any
transaction which would materially impair Guarantor's ability to so pay and
perform the Guarantied Obligations.

9.8      Neither this Guaranty nor any other statement furnished by Guarantor to
Landlord in connection with the transactions contemplated hereby (including,
without limitation, any financial statements or other business information)
contains any untrue statement of material fact or omits to state a material fact
necessary in order to make the statements contained herein or therein true and
not misleading.

10.      Joint and Several Liability. The obligations, waivers, promises,
representations and warranties set forth herein are the joint and several
undertakings of each of the persons or entities executing this Guaranty as a
Guarantor and of any other guarantors or other persons or entities obligated
from time to time with respect to the Guarantied Obligations. Landlord may
proceed hereunder against any one or more of said persons or entities without
waiving its rights to proceed against any of the others. Any married person who
executes this Guaranty agrees that recourse may be had against his or her
separate and community property.

11.      Inducement; No Assignment. Guarantor acknowledges that the undertakings
given in this Guaranty are given in consideration of Landlord's entering into
the Lease and that Landlord would not enter into the Lease but for the execution
and delivery of this Guaranty. Guarantor's obligations hereunder are personal to
Guarantor and Guarantor may not assign or delegate any of its obligations under
this Guaranty without Landlord's prior written consent, which consent may be
withheld in Landlord's sole and absolute discretion.

12.      Guarantor Information. Guarantor will promptly supply such financial
statements and business information regarding Guarantor as may reasonably be
requested from time to time by Landlord or any lender or prospective purchaser
of Landlord for the purpose of evaluating the creditworthiness of Guarantor and
Guarantor's ability to perform its obligations under this Guaranty.

13.      Tenant's Financial Condition. Guarantor is relying upon its own
knowledge and has made such investigation as Guarantor has deemed necessary with
respect to Tenant's financial condition. Guarantor assumes full responsibility
for keeping fully informed of the financial condition of Tenant and all other
circumstances affecting Tenant's ability to pay and perform its obligations
under the Lease, and agrees that Landlord will have no duty to report to
Guarantor any information which Landlord receives about Tenant's financial
condition or any circumstances bearing on Tenant's ability to perform. Guarantor
agrees that Landlord has made no representations or assurances regarding
Tenant's financial condition or Tenant's ability to pay and perform Tenant's
obligations under the Lease.

14.      Default. The occurrence of any one or more of the following events
shall, at the election of Landlord, be deemed an event of default under this
Guaranty: (a) Guarantor fails to pay any monetary Guarantied Obligation within
five days after demand from Landlord without a valid defense to such payment;
(b) Guarantor fails to perform any non-monetary Guarantied Obligation within 15
days after demand therefor from Landlord (or, if Guarantor is not able through
the use of commercially reasonable efforts to perform such Guarantied Obligation
within a 15 day period, if Guarantor does not commence to perform such
obligation within such 15 day period and diligently pursue such performance to
completion within an additional 60 days after the expiration of the initial 15
day period) without a valid defense to such performance; (c) Guarantor fails or
neglects to perform, keep or observe any other term, provision, agreement or
covenant contained in this Guaranty without a valid defense to such performance;
(d) the commencement of any liquidation, reorganization, receivership,
bankruptcy, assignment for the benefit of creditors or other similar proceeding
by or against Guarantor; (e) if any representation or warranty made in this
Guaranty shall be or become false in any material respect; or (f) the death,
legal incapacity, dissolution or termination of the Guarantor. Upon the
occurrence of an event of default under this Guaranty, at the option of
Landlord, the Guarantied Obligations shall be accelerated and shall all be due
and payable and enforceable against Guarantor (regardless whether the Guarantied
Obligations are then due and payable under the Lease or otherwise) and Landlord
may, in its sole discretion, in addition to any other right or remedy provided
by law or at equity, all of which are cumulative and non-exclusive, proceed to
suit against the Guarantor.

Exhibit "J", Guaranty of Lease - Page 4

 

15.      Transfer by Landlord. Landlord may sell, assign, or otherwise transfer
its interest in the Premises, the Lease or this Guaranty at any time. If
Landlord transfers (other than for collateral security purposes) the ownership
of Landlord's interest in the Lease, this Guaranty shall, unless Landlord elects
otherwise in writing, automatically apply in favor of the transferee with
respect to all Guarantied Obligations arising or accruing from and after the
date of the transfer. In addition, this Guaranty shall remain in full force and
effect in favor of the transferor with respect to all Guarantied Obligations
arising or accruing under the Lease prior to the date of the transfer including,
without limitation, all Guarantied Obligations relating to Tenant's indemnity
and insurance obligations (and similar obligations) under the Lease with respect
to matters arising or accruing during the transferor's period of ownership.

16.      Severability. If any one or more of the covenants, provisions or terms
of this Guaranty is, in any respect, held to be invalid, illegal or
unenforceable for any reason, the remaining portion thereof and all other
covenants, conditions, provisions, and terms of this Guaranty will not be
affected by such holding, but will remain valid and in force to the fullest
extent permitted by law.

17.      Notices. All notices, demands and other communications with, to, from
or upon the Guarantor and the Landlord required or permitted hereunder shall be
in writing, addressed to the parties at their respective addresses as follows:
(a) with respect to Landlord, to the notice address(es) for Landlord under the
Lease; and (b) with respect to Guarantor, unless a separate notice address is
specified on the signature page of this Guaranty, to Guarantor in care of Tenant
at the notice address(es) for Tenant under the Lease; or (c) as to either, at
such other address as shall be designated in a written notice to the other
complying with the terms of this Section. All such communications shall be
deemed effective upon the earliest of (i) actual delivery if delivered by
personal delivery; (ii) four Business Days following deposit, first class
postage prepaid, with the United States mail; (iii) if sent by certified postage
prepaid mail, upon the earliest to occur of (A) four Business Days following
deposit thereof in the United States mail, or (B) receipt (or refusal to accept
delivery); or (iv) on the next Business Day after deposit with an overnight air
courier with request for next Business Day delivery.

18.      Miscellaneous. No provision of this Guaranty or Landlord's rights
hereunder may be waived or modified nor can Guarantor be released from its
obligations hereunder except by a writing executed by Landlord. No such waiver
shall be applicable except in the specific instance for which given. No delay or
failure by Landlord to exercise any right or remedy against Tenant or Guarantor
will be construed as a waiver of that right or remedy. All remedies of Landlord
against Tenant and Guarantor are cumulative. This Guaranty shall be governed by
and construed under the Laws of the State in which the Premises is located. The
provisions of this Guaranty will bind and benefit the heirs, executors,
administrators, legal representatives, successors and assigns of Guarantor and
Landlord. The term "Tenant" will mean not only the Tenant named herein but also
any other person or entity at any time occupying all or any portion of the
Premises or assuming or otherwise becoming liable (other than as a guarantor)
for all or any part of the Guarantied Obligations. This Guaranty constitutes the
entire agreement between Guarantor and Landlord with respect to its subject
matter, and supersedes all prior or contemporaneous agreements, representations
and understandings.

All headings in this Guaranty are for convenience only and shall be disregarded
in construing the substantive provisions of this Guaranty.



Exhibit "J", Guaranty of Lease - Page 5

 

 

[SIGNATURE PAGE FOLLOWS]

Exhibit "J", Guaranty of Lease - Page 6

 

IN WITNESS WHEREOF, this Guaranty has been duly executed on behalf of Guarantor
and delivered to Landlord as of the date set forth above, to be effective as of
the Effective Date set forth in the Lease.



    GUARANTOR:     EMERGENCY MEDICAL SERVICES CORPORATION, a Delaware
corporation     By /s/ Randel G. Owen     Name: Randel G. Owen     Title: CFO
Notice Address for Guarantor:             6200 S. Syracuse Way, Suite 200    
Greenwood Village, CO 80111             Attention: Legal Department    
Telephone:       Facsimile:  



Exhibit "J", Guaranty of Lease - Page 7

 

EXHIBIT "K"

 

LETTER OF CREDIT TERMS AND CONDITIONS

 

 

1.      Letter of Credit. Concurrently with the execution of this Lease, Tenant
must deliver to Landlord an unconditional, irrevocable standby letter of credit
("Letter of Credit") which conforms in form and substance to the attached
Schedule "1" (or is otherwise reasonably acceptable to Landlord) and which:

(a)      is issued by Bank of America, N.A. or another United States federal or
state chartered bank ("Issuer") that (i) is a commercial bank or trust company
reasonably acceptable to Landlord, and (ii) has total assets of at least
$50,000,000,000, as determined in accordance with generally accepted accounting
principles consistently applied ("Total Assets");

(b)      names Landlord as beneficiary thereunder;

(c)      has a term ending not less than one year and thirty (30) days after the
date of issuance;

(d)      so long as Tenant is not in default under this Lease, provides for the
amount available for draw by the beneficiary to be automatically reduced to (i)
$666,667.00 on the first anniversary date of this Lease, (ii) $333,333.00 on the
second anniversary date of this Lease, and (iii) zero on the third anniversary
date, at which time the Letter of Credit shall be of no further force or effect
[or, in the alternative, is replaced annually on each anniversary date by a new
letter of credit in the reduced face amount and otherwise in the form required
by this Exhibit "K" as more particularly described in Section 8 of this Lease];

(e)      provides for payment to beneficiary of immediately available funds
(denominated in United States dollars) in the lesser of the amount of $10,000
dollars or the maximum amount available for draw under the Letter of Credit
within 24 hours after presentation of the Sight Draft substantially conforming
to the form attached as Exhibit "A" to the Letter of Credit;

(f)      provides that draws may be presented, and are payable, at Issuer's
letterhead office, the office located at ______________________________________
or any other full service office of Issuer;

(g)      is payable in sight drafts which only require the beneficiary to state
that the draw is payable to the order of beneficiary;

(h)      permits partial and multiple draws;

(i)      permits multiple transfers by beneficiary to any successor to
Landlord's interest under this Lease;

(j)      is governed by the International Standby Practices 1998, published by
the International Chamber of Commerce.

The Letter of Credit (as transferred, extended, renewed or replaced) must be
maintained until 30 days after the third anniversary date of this Lease.

 

2.      Transfer; Fees. Landlord may freely transfer the Letter of Credit in
connection with an assignment of this Lease without (i) Tenant's consent, (ii)
restriction on the number of transfers or (iii) condition, other than
presentment to Issuer of the original Letter of Credit and a duly executed
transfer document. Landlord agrees to reimburse Issuer up to $500 for costs
related to each transfer. In no event will Landlord be required to pay or
reimburse any costs or fees charged by the Issuer related to each transfer above
the cost of $500. Tenant will be required to reimburse Issuer for any additional
costs above $500 for each transfer.

Exhibit "K", Letter of Credit Terms and Conditions - Page 1

 

3.      Draw and Use of Draw Proceeds. Immediately upon the occurrence of an
Event of Default (as defined in the Lease), and at any time thereafter, Landlord
may draw on the Letter of Credit, in whole or in part (if partial draw is made,
Landlord may make multiple draws), as Landlord may determine in Landlord's sole
and absolute discretion. The term "Draw Proceeds" means the cash proceeds of any
draw or draws made by Landlord under the Letter of Credit. Any delays by
Landlord in drawing on the Letter of Credit or using the Draw Proceeds will not
constitute a waiver by Landlord of any of its rights hereunder with respect to
the Letter of Credit or the Draw Proceeds. Landlord will hold the Draw Proceeds
in its own name and may co-mingle the Draw Proceeds with other accounts of
Landlord or invest them as Landlord may determine in its sole and absolute
discretion.

In addition to any other rights and remedies Landlord may have, Landlord may in
its sole and absolute discretion and at any time, use and apply all or any
portion of the Draw Proceeds to pay Landlord for any one or more of the
following:

 

(a)      Rent or any other sum which is past due, due or becomes due, or to
which Landlord is otherwise entitled under the terms of this Lease, whether due
to the passage of time, the existence of a default or otherwise (including,
without limitation, late payment fees or charges and any amounts which Landlord
is or would be allowed to collect under this Lease, and without deducting
therefrom any offset for proceeds of any potential reletting or other potential
mitigation which has not in fact occurred at the time of the draw);

(b)      any and all amounts incurred or expended by Landlord in connection with
the exercise and pursuit of any one or more of Landlord's rights or remedies
under this Lease, including, without limitation, reasonable attorneys' fees and
costs;

(c)      any and all amounts incurred or expended by Landlord in obtaining the
Draw Proceeds, including, without limitation, reasonable attorneys' fees and
costs; or

(d)      any and all other damage, injury, expense or liability caused to or
incurred by Landlord as a result of any Event of Default.

To the extent that Draw Proceeds exceed the amounts so applied, such excess Draw
Proceeds will be deemed paid to Landlord as a "Security Deposit" under the
Lease.

 

If it is determined or adjudicated by a court of competent jurisdiction that
Landlord was not entitled to draw on the Letter of Credit, Tenant may, as its
sole and exclusive remedy, cause Landlord to (i) deliver the prior original
Letter of Credit to Issuer for cancellation (if not theretofore fully drawn),
(ii) return to Issuer the amount of the Draw Proceeds which the court determines
Landlord was not entitled to draw and (iii) reimburse Tenant for all
out-of-pocket fees, costs and interest expenses actually incurred by Tenant as a
direct result of Landlord's draw on the Letter of Credit; provided, however,
Tenant may exercise its exclusive remedy only after Tenant has (y) cured all
defaults under this Lease and (z) caused a replacement Letter of Credit
complying with Section 1 above to be issued and delivered to Landlord. Landlord
will not be liable for any other actual damages or any indirect, consequential,
special or punitive damages incurred by Tenant in connection with either a draw
by Landlord on the Letter of Credit or the use or application by Landlord of the
Draw Proceeds. Nothing in this Lease or in the Letter of Credit will confer upon
Tenant any property right or interest in any Draw Proceeds.

 

4.      Issuer Quality Event. If an Issuer Quality Event occurs, Tenant, upon 30
days advance written notice from Landlord, must, at its own cost and expense,
provide Landlord with a replacement Letter of Credit meeting all of the
requirements of Section 1 above. The term "Issuer Quality Event" means the
Issuer fails to meet the criteria set forth in Section 1(a) above, or with
respect to Bank of America, N.A., its credit rating is reduced below A. If an
Issuer Quality Event occurs, Landlord may give Tenant written notice thereof and
in such event, within 15 days after such written notice, Tenant shall provide to
Landlord another Letter of Credit that is in a form and issued by an Issuer that
conforms to the requirements of this Lease. If Tenant fails to timely provide
another Letter of Credit as aforesaid Landlord may draw on the Letter of Credit
and hold and apply the proceeds thereof in accordance with Section 8 and this
Exhibit "K".

Exhibit "K", Letter of Credit Terms and Conditions - Page 2

 

5.      Additional Agreements of Tenant. Tenant expressly acknowledges and
agrees that:

(a)      the Letter of Credit constitutes a separate and independent contract
between Landlord and Issuer, and Tenant has no right to submit a draw to Issuer
under the Letter of Credit;

(b)      Tenant is not a third-party beneficiary of such contract, and
Landlord's ability to either draw under the Letter of Credit for the full or any
partial amount thereof or to apply Draw Proceeds may not, in any way, be
conditioned, restricted, limited, altered, impaired or discharged by virtue of
any Laws to the contrary, including, but not limited to, any Laws that restrict,
limit, alter, impair, discharge or otherwise affect any liability that Tenant
may have under this Lease or any claim that Landlord has or may have against
Tenant;

(c)      neither the Letter of Credit nor any Draw Proceeds will be or become
the property of Tenant, and Tenant does not and will not have any property right
or interest therein (except to the extent of Section 3 above relating to a
Security Deposit;

(d)      Tenant is not entitled to any interest on any Draw Proceeds;

(e)      neither the Letter of Credit nor any Draw Proceeds constitute an
advance payment of Rent, (except as otherwise set forth in Section 3
above)security deposit or rental deposit;

(f)      neither the Letter of Credit nor any Draw Proceeds constitute a measure
of Landlord's damages resulting from any Event of Default; and

(g)      Tenant will cooperate with Landlord, at Tenant's own expense, in
promptly executing and delivering to Landlord all modifications, amendments,
renewals, extensions and replacements of the Letter of Credit, as Landlord may
reasonably request to carry out the terms and conditions of this Exhibit "K".

6.      Restrictions on Tenant Actions. Tenant hereby irrevocably waives any and
all rights and claims that it may otherwise have at law or in equity, to
contest, enjoin, interfere with, restrict or limit, in any way whatsoever, any
requests or demands by Landlord to Issuer for a draw or payment to Landlord
under the Letter of Credit. If Tenant, or any person or entity on Tenant's
behalf or at Tenant's discretion, brings any proceeding or action to contest,
enjoin, interfere with, restrict or limit, in any way whatsoever, any one or
more draw requests or payments under the Letter of Credit, Tenant will be liable
for any and all direct and indirect damages resulting therefrom or arising in
connection therewith, including, without limitation, reasonable attorneys' fees
and costs.

7.      Cancellation After End of Term. At such time as the amount available
under the Letter of Credit has been reduced to zero or the amount of the
Security Deposit has been reduced to zero, as provided for in this Lease,
Landlord shall return the Letter of Credit or unapplied proceeds of the Security
Deposit, as the case may be, to Tenant.      

Exhibit "K", Letter of Credit Terms and Conditions - Page 3

 



EXHIBIT L

 

JANITORIAL SPECIFICATIONS

 

 



GALLERIA NORTH
Janitorial Schedule of Services as of 1/24/2012

PRIVATE AND OPEN OFFICE AREAS (TENANT)   Frequency of Service         Daily
2X/Week Weekly Monthly Quarterly 2X Annually 1   Empty all trash containers.
Replace soiled basket liners as required.   X           2   Removal all trash to
disposal areas.   X           3   Dust all tops of desks, furniture, window
ledges, telephones, partitions, file cabinets and other horizontal surfaces.
(Documents, equipment and other miscellaneous items will not be moved.)   X    
      4   All glass top tables and desks in meeting and conference rooms will be
wiped   X           5   Straighten magazines and periodicals on reception
tables.   X           6   Spot clean interior glass in partitions.   X          
7   Wash both sides of glass doors.   X           8   Remove fingerprints from
around doors and light switches.   X           9   Power vacuum all carpeted
areas.   X           10   Inspection office areas for new, small spots on
carpets. Spot clean these areas. (Spray bottle & rag technique only). Any larger
spot/spill will require extraction.   X           11   Dust mop all hard surface
floors. Damp mop to remove spillage.   X           12   Secure all office doors
and turn off lights as indicated .   X           13   Report all irregularities
to management.   X           14   Dust all lower areas of chairs, file cabinets,
desks, etc.       X       15   Dust tops of picture frames and high ledges.    
  X       16   General high dust partitions and other vertical surfaces.       X
      17   Spray buff all resilient tile and hard surface floors.         X    
18   Power vacuum upholstered furniture.         X     19   Dust venetian
blinds.         X     20   Fire extinguishers will be damp wiped.         X    
21   Edge vacuum all exposed baseboards with crevice tool as needed.           X
  22   Strip and wax all resilient tile floors as needed. Buff to shine.        
    X 23   Clean all baseboards and door jambs.             X 24   Dust with
treated clothes, all wood wall surfaces.             X 25   Vacuum all ceiling
air vents.             X                     KITCHENS AND BREAK ROOMS  
Frequency of Service         Daily 2X/Week Weekly Monthly Quarterly 2X Annually
1   Empty trash containers. Replace soiled basket liners as required.   X      
    2   Remove trash to disposal area.   X           3   Clean tabletops with
disinfectant cleaner.   X           4   Wipe down chair seats and arms.   X    
      5   Wet mop tile floor and or vacuum carpet.   X           6   Spot clean
walls.   X           7   Wipe down fronts of vending machines, coffee makers,
ice machine and change dispensers.   X           8   Clean sink and countertop
with disinfectant cleaner.   X           9   Spot clean front of cabinet doors
and outside front of refrigerators and microwaves.   X           10   Dust any
window ledges.   X           11   Spray buff resilient tile floor.         X    
12   Dust venetian blinds.         X     13   Clean all baseboards and door
jambs.             X 14   Vacuum ceiling air vents.             X 15   Strip and
wax all resilient tile floors as needed . Buff to shine.             X          
          CORRIDORS   Frequency of Service         Daily 2X/Week Weekly Monthly
Quarterly 2X Annually 1   Remove trash to disposal areas.   X           2  
Power vacuum carpets or sweep and damp mop hard surface floors.   X           3
  Clean and disinfect drinking fountains.   X           4   Spot clean both
sides of entrance doors and glass.   X           5   Spot clean wall areas
around elevator call buttons.   X           6   Dust all ledge areas, high and
low.       X       7   Spot wash fingerprints from wall areas.       X       8  
High dust all wall areas.             X 9   Vacuum all ceiling air vents.      
      X

 

Exhibit "L"--Janitorial Specifications

 

EXHIBIT “M”

 

COMMISSION AGREEMENT WITH TENANT’S BROKER

 

 

 

 

 

 

 

 

November 23, 2011

 

 

 

Carl Ewert

Managing Director

Jones Lang LaSalle

8343 Douglas Avenue

Dallas, TX 75225

 

RE:Commission Registration Agreement for EmCare, Inc.
Galleria North Tower I

 

Dear Carl:

 

Thank you for your inquiry regarding your registration at Galleria North Tower
I. FSP Galleria North Limited Partnership (“Landlord”) accepts your registration
of EmCare, Inc. or an affiliated entity (“Prospect”), confirming that Jones Lang
LaSalle Brokerage, Inc. (“Broker”) acting exclusively in its behalf and that no
other similar exclusive arrangements have or will be executed between Prospect
and other real estate brokers for this specific transaction. If a lease is
executed, a commission will be paid per this agreement (“Agreement”) to duly
licensed Texas Real Estate Broker as follows:

 

COMMISSION

 

In the event that a lease agreement (“Lease”) is executed by Landlord and
Prospect, then the Broker will earn a cash commission equal to four and one-half
percent (4½%) of the Annual Base Rent provided for in the Lease during the
Primary Term. The Primary Term of the Lease is defined as the portion of the
Lease term in which both the Landlord and the Tenant (formerly defined as
Prospect) have agreed that neither party will have a right to terminate or
cancel (unless such termination right or cancelation right includes a penalty
that includes the unamortized commissions) the Lease and shall not include an
extension or renewal option(s) or early renewal period within the previous lease
term.

 

Annual Base Rent, as defined In the Lease, shall be the minimum rental to be
paid by Tenant and shall exclude or deduct, without limitation, the following
items:

 

1.Annual Base Rent abated;

2.Additional rent to be paid by Tenant for escalation of expenses and taxes
above the operating expense and tax stop or base year;

3.Additional rent to be paid by Tenant for cost of living increases and other
escalations, such as operating expense and tax escalations, as provided for in
the lease; Payments made by Tenant for utilities/electricity above Base Rent
(utilities/electricity paid as a component of the Base Rent will not be
excluded);

4.Rental credited to Tenant by reason of lease “pick-up” or take-overs;

5.Parking rent to be paid by Tenant;

 

 

 

Exhibit "M"--Commission Agreement with Tenant's Broker

 

 

Mr. Carl Ewert

Commission Registration Agreement for Emcare

November 23, 2011

Page 2

 

 

 

6.Amortization of or lump sum payments for leasehold improvements above the
allowance, as per the Lease;

7.Cancellation or penalty payments for Lease termination rights;

8.Rentals payable as a result of a holdover, or upon continuation of a tenancy
on a day-to-day, week-to-week, or month-to-month basis.

 

(Note: Base Rent paid and the associated commissions in connection with a
renewal, extension, or expansion will be addressed in Exhibit A.)

 

TIME OF PAYMENT

 

Fifty percent (50%) of the commission shall be paid to Broker within 30 days of
the unconditional delivery of the following:

 

1.Commission statement and invoice;

2.Fully executed registration agreement;

3.Full execution of any applicable Subordination, Non-disturbance, and
Attornment agreement if required as a condition of the Lease by Tenant or
lender,

4.Payment of applicable security deposit and any other amounts due to Landlord
at Lease execution, if required as a condition of the Lease by Tenant or Lender;

5.Fully executed Lease.

 

The balance of said commission attributable to each specific Phase I and Phase
II shall be paid within 30 days of each specific Phase I and Phase II Lease
commencement date.

 

REGISTRATION

 

To register a Prospect, the Broker must introduce an authorized representative
of the Prospect to the Leasing Agent (Cassidy Turley) of Galleria North Tower I
and represent that Prospect has engaged Broker, as its exclusive leasing
representative. Broker hereby represents that Prospect has engaged Broker as its
exclusive leasing representative.

 

Registration will remain in effect for as long as it is requested in writing by
the Broker and the Prospect and there is active progress toward negotiating a
lease as evidenced by meetings between the project leasing agent, Broker, and
Prospect; but in no event will the registration remain in effect past 180 days
unless given written authorization by Landlord.

 

If the commission claim is made by more than one broker, the Broker shall be
responsible for resolving the dispute. Under no circumstance will more than one
commission be paid to brokers. Broker agrees to defend, indemnify, and hold
Landlord, Landlord’s Agent, and Landlord’s and Agent’s officers and employees,
harmless from and against any and all loss, cost, liability and expense,
including, but not limited to, reasonable attorney fees arising out of any
claims for finder’s fees, brokerage, or other commissions which may be asserted
against Landlord or Landlord’s Agent arising out of

 

 

Exhibit "M"--Commission Agreement with Tenant's Broker

 

 

Mr. Carl Ewert

Commission Registration Agreement for Emcare

November 23, 2011

Page 3

 

 

 

Broker’s activities in connection with this Agreement or a breach of Broker’s
representation.

 

SUCCESSORS AND ASSIGNS

 

If Landlord sells or otherwise conveys the Building and assigns the Lease
Agreement, Landlord agrees to provide a copy of this Agreement to the purchaser
or assignee thereof and to use its reasonable efforts to obtain from such
purchaser or assignee an agreement whereby such purchaser or assignee agrees to
pay to Broker all commissions that shall thereafter become due and owing to
Broker under the terms and provisions hereof and to deliver same to Broker. In
any event, Landlord shall be released upon any such conveyance from all
liability for all future payments of commissions which thereafter become due
under this Agreement except with respect to the Commission for the primary term
of the Lease Agreement for which Landlord shall remain liable hereunder.

 

CONFIDENTIALITY

 

Except as required by law or legal process, Broker shall keep strictly
confidential all information, whether oral or written form, furnished by
Landlord or Landlord’s Leasing Agent, or otherwise acquired by Broker, including
without limitation, lease terms. Broker shall not publish or cause to be
published any marketing materials or other communications which connect Broker
or its logo to Landlord, Landlord’s Leasing Agent or Galleria North Tower I
unless such materials or communication have been approved in writing by
Landlord’s sole discretion, in advance of publication. The obligations of Broker
under this clause shall survive the expiration or earlier termination of this
Agreement.

 

Please Indicate your acceptance to the above terms and conditions by executing
and supplying all of the Information requested, and promptly return the original
of this agreement for our execution.

 

[signature blocks continued on next page]

 

Exhibit "M"--Commission Agreement with Tenant's Broker

 

 

Mr. Carl Ewert

Commission Registration Agreement for Emcare

November 23, 2011

Page 4

 

 

 

LANDLORD:

 

FSP Galleria North Limited Partnership

 

  By:  FSP Property Management LLC               Signature: /s/ John F. Donahue
                Name: /s/ John F. Donahue Date:     12-20-11

 

 

ACKNOWLEDGED & ACCEPTED:

 

Jones Lang LaSalle Brokerage, Inc.

 

Signature: /s/ Carl Ewert Date:   11-29-2011         Name: Carl Ewert          
  Title: International Director             Federal ID: 260348058 Broker ID:  
0591725

 

 

Exhibit "M"--Commission Agreement with Tenant's Broker

 

 

EXHIBIT A

 

 

 

This Exhibit A is attached to, made a part of, and supplements the Commission
Registration Agreement (the “Agreement”) dated November 23, 2011 between FSP
GALLERIA NORTH TOWER I, a Texas limited partnership as Owner, and Jones Lang
LaSalle Brokerage, Inc.

 

Section 1. Payment of Commissions on Renewals or Expansions. Additional
commissions shall be payable to Broker in connection with a renewal of the lease
term or leasing of additional space (expansion) in accordance with the terms
hereof. If an additional commission is earned as herein provided the commission
structure shall be as follows:

 

(a) Renewals. A four and one-half percent (4½%) commission based on the Base
Rent payable to Owner during the renewal term if Tenant exercises a renewal
option; payable consistent with the terms of the TIME OF PAYMENT provision of
the Agreement.

 

(b) Expansions. A four and one-half percent (4½%) commission based on the Base
Rent payable to Owner during the primary term or option term with respect of the
additional space leased; payable consistent with the terms of the TIME OF
PAYMENT provision of the Agreement.

 

Section 2. Conditions Precedent to Payment of Additional Commissions. If the
term of the Lease is renewed or extended (or if the Premises are expanded),
Landlord agrees to pay Broker a commission in accordance with Section 1 above;
however, such commission shall be due and payable only if: (i) Broker, acting as
Tenant's exclusive agent, participates in the effort to accomplish the renewal,
extension, new lease, or expansion; (ii) Tenant has not appointed another broker
as its representative; and (iii) Tenant certifies in writing to landlord that
Broker is acting as Tenant's exclusive representative in connection therewith.

 

Section 3. Limitation on Total Commission. Notwithstanding anything herein or in
the Agreement to the contrary, no commission shall be due as to the portion of
any lease term that exceeds twelve (12) years from the commencement of the
primary term.

 

LANDLORD:

 

FSP GALLERIA NORTH LIMITED PARTNERSHIP

 

  By:  FSP Property Management LLC               Signature: /s/ John F. Donahue
                Name: /s/ John F. Donahue Date:     12-20-11

 

 

Exhibit "M"--Commission Agreement with Tenant's Broker

 

 

Mr. Carl Ewert

Commission Registration Agreement for Emcare

November 23, 2011

Page 6

 

 

 

ACKNOWLEDGED & ACCEPTED:

 

Jones Lang LaSalle Brokerage, Inc.

 

Signature: /s/ Carl Ewert Date:   11-29-2011         Name: Carl Ewert          
  Title: International Director             Federal ID: 260348058 Broker ID:  
0591725

 

 

 

 

Exhibit "M"--Commission Agreement with Tenant's Broker



